Exhibit 10.1

 

CREDIT AND SECURITY AGREEMENT

dated as of July 29, 2016

by and among

GOODMAN NETWORKS INCORPORATED, MULTIBAND FIELD SERVICES, INCORPORATED and
GOODMAN NETWORKS SERVICES, LLC,

each as Borrower, and collectively as Borrowers,

and

MIDCAP FINANCIAL TRUST,

as Administrative Agent and as a Lender,

and

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

 

[gjweuxrcvgew000001.jpg]

 

 

 

 

 

--------------------------------------------------------------------------------

 

table of contents

 

 

Page

ARTICLE 1 - DEFINITIONS

2

 

Section 1.1

 

Certain Defined Terms.

2

Section 1.2

Accounting Terms and Determinations.

28

Section 1.3

Other Definitional and Interpretive Provisions.

28

Section 1.4

Time is of the Essence.

29

 

ARTICLE 2 - LOANS AND LETTERS OF CREDIT

29

 

Section 2.1

 

Loans.

29

Section 2.2

Interest, Interest Calculations and Certain Fees.

31

Section 2.3

Notes.

33

Section 2.4

[Reserved].

33

Section 2.5

Letters of Credit and Letter of Credit Fees.

33

Section 2.6

General Provisions Regarding Payment; Loan Account.

36

Section 2.7

Maximum Interest.

37

Section 2.8

Taxes; Capital Adequacy.

37

Section 2.9

Appointment of Borrower Representative.

39

Section 2.10

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation.

40

Section 2.11

Collections and Lockbox Account.

43

Section 2.12

Termination; Restriction on Termination.

45

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

45

 

Section 3.1

 

Existence and Power.

46

Section 3.2

Organization and Governmental Authorization; No Contravention.

46

Section 3.3

Binding Effect.

46

Section 3.4

Capitalization.

46

Section 3.5

Financial Information.

47

Section 3.6

Litigation.

47

Section 3.7

Ownership of Property.

47

Section 3.8

No Default.

47

Section 3.9

Labor Matters.

47

Section 3.10

Regulated Entities.

47

Section 3.11

Margin Regulations.

47

Section 3.12

Compliance With Laws; Anti-Terrorism Laws.

48

Section 3.13

Taxes.

48

Section 3.14

Compliance with ERISA.

48

Section 3.15

Consummation of Operative Documents; Brokers.

49

Section 3.16

Dycom Transaction.

49

Section 3.17

Material Contracts.

49

Section 3.18

Compliance with Environmental Requirements; No Hazardous Materials.

50

Section 3.19

Intellectual Property.

50

Section 3.20

Solvency.

51

Section 3.21

Full Disclosure.

51

i

--------------------------------------------------------------------------------

 

Section 3.22

Interest Rate.

51

Section 3.23

Subsidiaries.

51

Section 3.24

Representations and Warranties Incorporated from Operative Documents.

52

 

ARTICLE 4 - AFFIRMATIVE COVENANTS

52

 

Section 4.1

 

Financial Statements and Other Reports.

52

Section 4.2

Payment and Performance of Obligations.

53

Section 4.3

Maintenance of Existence.

53

Section 4.4

Maintenance of Property; Insurance.

53

Section 4.5

Compliance with Laws and Material Contracts.

55

Section 4.6

Inspection of Property, Books and Records.

55

Section 4.7

Use of Proceeds.

55

Section 4.8

Estoppel Certificates.

55

Section 4.9

Notices of Litigation and Defaults.

56

Section 4.10

Hazardous Materials; Remediation.

56

Section 4.11

Further Assurances.

57

Section 4.12

[Reserved].

58

Section 4.13

Power of Attorney.

58

Section 4.14

Borrowing Base Collateral Administration.

59

Section 4.15

Maintenance of Management.

59

Section 4.16

Government Receivables.

60

 

ARTICLE 5 - NEGATIVE COVENANTS

60

 

Section 5.1

 

Debt; Contingent Obligations.

60

Section 5.2

Liens.

60

Section 5.3

Restricted Distributions.

60

Section 5.4

Restrictive Agreements.

60

Section 5.5

Payments and Modifications of Subordinated Debt.

60

Section 5.6

Consolidations, Mergers and Sales of Assets; Change in Control.

61

Section 5.7

Purchase of Assets, Investments.

61

Section 5.8

Transactions with Affiliates.

61

Section 5.9

Modification of Organizational Documents.

61

Section 5.10

Modification of Certain Agreements.

61

Section 5.11

Conduct of Business.

62

Section 5.12

Lease Payments.

62

Section 5.13

Limitation on Sale and Leaseback Transactions.

62

Section 5.14

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts.

62

Section 5.15

Compliance with Anti-Terrorism Laws.

62

Section 5.16

Agreements Regarding Receivables.

63

 

ARTICLE 6 - Financial Covenants

63

 

Section 6.1

 

Minimum Liquidity.

63

Section 6.2

Evidence of Compliance.

64

 

ARTICLE 7 - CONDITIONS

64

 

Section 7.1

 

Conditions to Closing.

64

 

--------------------------------------------------------------------------------

 

Section 7.2

Conditions to Each Loan, Support Agreement and Lender Letter of Credit.

65

Section 7.3

Searches.

65

Section 7.4

Post Closing Requirements.

66

 

ARTICLE 8 - [RESERVED]

66

 

ARTICLE 9 - SECURITY AGREEMENT

66

 

Section 9.1

 

Generally.

66

Section 9.2

Representations and Warranties and Covenants Relating to Collateral.

66

 

ARTICLE 10 - EVENTS OF DEFAULT

70

 

Section 10.1

 

Events of Default.

70

Section 10.2

Acceleration and Suspension or Termination of Revolving Loan Commitment.

73

Section 10.3

UCC Remedies.

74

Section 10.4

Cash Collateral.

76

Section 10.5

Default Rate of Interest.

76

Section 10.6

Setoff Rights.

76

Section 10.7

Application of Proceeds.

76

Section 10.8

Waivers.

77

Section 10.9

Injunctive Relief.

79

Section 10.10

Marshalling; Payments Set Aside.

79

 

ARTICLE 11 - AGENT

79

 

Section 11.1

 

Appointment and Authorization.

79

Section 11.2

Agent and Affiliates.

80

Section 11.3

Action by Agent.

80

Section 11.4

Consultation with Experts.

80

Section 11.5

Liability of Agent.

80

Section 11.6

Indemnification.

81

Section 11.7

Right to Request and Act on Instructions.

81

Section 11.8

Credit Decision.

81

Section 11.9

Collateral Matters

81

Section 11.10

Agency for Perfection.

82

Section 11.11

Notice of Default

82

Section 11.12

Assignment by Agent; Resignation of Agent; Successor Agent.

82

Section 11.13

Payment and Sharing of Payment.

83

Section 11.14

Right to Perform, Preserve and Protect

86

Section 11.15

Additional Titled Agents

86

Section 11.16

Amendments and Waivers.

87

Section 11.17

Assignments and Participations.

88

Section 11.18

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist.

91

Section 11.19

Buy-Out Upon Refinancing.

92

Section 11.20

Definitions.

92

 

ARTICLE 12 - MISCELLANEOUS

93

 

--------------------------------------------------------------------------------

 

 

Section 12.1

 

Survival.

93

Section 12.2

No Waivers.

93

Section 12.3

Notices.

93

Section 12.4

Severability.

94

Section 12.5

Headings.

94

Section 12.6

Confidentiality.

94

Section 12.7

Waiver of Consequential and Other Damages.

95

Section 12.8

GOVERNING LAW; SUBMISSION TO JURISDICTION.

96

Section 12.9

WAIVER OF JURY TRIAL.

96

Section 12.10

Publication; Advertisement.

97

Section 12.11

Counterparts; Integration.

97

Section 12.12

No Strict Construction.

97

Section 12.13

Lender Approvals.

97

Section 12.14

Expenses; Indemnity.

98

Section 12.15

[Reserved].

99

Section 12.16

Reinstatement.

99

Section 12.17

Successors and Assigns.

99

Section 12.18

USA PATRIOT Act Notification.

100

 

 

 

 

--------------------------------------------------------------------------------

 

REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT, DATED AS OF JUNE 23, 2011 (AS
AMENDED, MODIFIED, SUPPLEMENTED AND/OR RESTAETD FROM TIME TO TIME), AMONG MIDCAP
FINANCIAL TRUST (TOGETHER WITH ITS SUCCESSORS AND ASSIGNS), AS THE ABL
REPRESENTATIVE (AS DEFINED THEREIN), U.S. BANK NATIONAL ASSOCIATION, AS THE
COLLATERAL TRUST REPRESENTATIVE (AS DEFINED THEREIN), GOODMAN NETWORKS
INCORPORATED (“COMPANY”) AND THE SUBSIDIARIES OF COMPANY NAMED THEREIN (THE
“INTERCREDITOR AGREEMENT”). EACH PERSON THAT BENEFITS FROM THE SECURITY
HEREUNDER, BY ACCEPTING THE BENEFITS OF THE SECURITY PROVIDED HEREBY,
(I) CONSENTS (OR IS DEEMED TO CONSENT), TO THE SUBORDINATION OF LIENS PROVIDED
FOR IN THE INTERCREDITOR AGREEMENT, (II) AGREES (OR IS DEEMED TO AGREE) THAT IT
WILL BE BOUND BY, AND WILL TAKE NO ACTIONS CONTRARY TO, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, (III) AUTHORIZES (OR IS DEEMED TO AUTHORIZE) THE ABL
REPRESENTATIVE ON BEHALF OF SUCH PERSON TO ENTER INTO, AND PERFORM UNDER, THE
INTERCREDITOR AGREEMENT AND (IV) ACKNOWLEDGES (OR IS DEEMED TO ACKNOWLEDGE) THAT
A COPY OF THE INTERCREDITOR AGREEMENT WAS DELIVERED, OR MADE AVAILABLE, TO SUCH
PERSON. NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, THIS AGREEMENT,
THE LIENS CREATED HEREBY AND THE RIGHTS, REMEDIES, DUTIES AND OBLIGATIONS
PROVIDED FOR HEREIN ARE SUBJECT IN ALL RESPECTS TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE PROVISIONS OF THIS AGREEMENT AND THE INTERCREDITOR AGREEMENT, THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT SHALL CONTROL.

CREDIT AND SECURITY AGREEMENT

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of July 29, 2016 by and among GOODMAN NETWORKS INCORPORATED, a Texas corporation
(“Goodman”), Multiband Field Services, Incorporated, a Delaware corporation,
GOODMAN NETWORKS SERVICES, LLC, a Delaware limited liability company, and any
additional borrower that may hereafter be added to this Agreement (each
individually as a “Borrower”, and collectively as “Borrowers”), MIDCAP FINANCIAL
TRUST, a Delaware statutory trust, individually as a Lender, and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender.

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

 

--------------------------------------------------------------------------------

 

ARTICLE 1 - DEFINITIONS

Section 1.1Certain Defined Terms.  The following terms have the following
meanings:

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “payment intangibles” (as defined in the UCC) and all other
rights to payment and/or reimbursement of every kind and description, whether or
not earned by performance, (c) all accounts, “general intangibles” (as defined
in the UCC), Intellectual Property, rights, remedies, Guarantees, “supporting
obligations” (as defined in the UCC), “letter-of-credit rights” (as defined in
the UCC) and security interests in respect of the foregoing, all rights of
enforcement and collection, all books and records evidencing or related to the
foregoing, and all rights under the Financing Documents in respect of the
foregoing, (d) all information and data compiled or derived by any Borrower or
to which any Borrower is entitled in respect of or related to the foregoing, and
(e) all proceeds of any of the foregoing.

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons.  As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Alcatel” means Alcatel-Lucent USA Inc. and its successors and assigns.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

2

--------------------------------------------------------------------------------

 

“Applicable Margin” means with respect to Revolving Loans and all other
Obligations four and eighty-five hundredths percent (4.85%).

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.

“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

“Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.

“Borrower Representative” means Goodman Networks Incorporated, in its capacity
as Borrower Representative pursuant to the provisions of Section 2.9, or any
successor Borrower Representative selected by Borrowers and approved by Agent.

3

--------------------------------------------------------------------------------

 

“Borrowing Base” means:

(a)the product of (i) eighty-five percent (85%) multiplied by (ii) the aggregate
net amount at such time of the Eligible Accounts, less the amount, if any, of
the Dilution Reserve; plus

(b)the lesser of (A) the product of (i) eighty-five percent (85%) multiplied by
(ii) the Orderly Liquidation Value of the Eligible Inventory, or (B) the product
of (i) sixty-five percent (65%) multiplied by (ii) the value of the Eligible
Inventory, valued at the lower of first-in-first-out cost or market cost, and
after factoring in all rebates, discounts and other incentives or rewards
associated with the purchase of the applicable Inventory provided, however, that
such amount shall not exceed forty percent (40%) of the value of the total
amount of the Borrowing Base; minus

(c)the amount of any reserves and/or adjustments provided for in this Agreement.

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit C hereto.

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

“Change in Control” means the occurrence of any of the following:

(a)the direct or indirect sale, lease, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of Goodman
and its Subsidiaries taken as a whole to any Person (including any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act)), other than a
Principal or a Related Party of a Principal;

(b)the adoption of a plan relating to the liquidation or dissolution of Goodman;

(c)the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person (including any
“person” (as defined above)), other than the Principals and their Related
Parties, becomes the Beneficial Owner, directly or indirectly, of more than 50%
of the voting securities of Goodman, measured by voting power rather than number
of shares;

(d)Goodman ceases to own, directly or indirectly, 100% of the capital stock of
any of the other Credit Parties;

4

--------------------------------------------------------------------------------

 

(e)Goodman consolidates with, or merges with or into, any Person, or any Person
consolidates with, or merges with or into, Goodman, in any such event pursuant
to a transaction in which any of the outstanding voting securities of Goodman or
such other Person is converted into or exchanged for cash, securities or other
property, other than any such transaction where the voting securities of Goodman
outstanding immediately prior to such transaction constitutes or is converted
into or exchanged for a majority of the outstanding shares of the voting
securities of such surviving or transferee Person (immediately after giving
effect to such transaction); or 

(f)the first day on which a majority of the members of the Board of Directors of
Goodman are not Continuing Directors.

As used herein, “beneficial ownership” shall have the meaning provided in Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934.

“Citibank Supplier Agreement” means that certain “Supplier Agreement” by and
between Citibank, N.A. and Goodman dated as of March __, 2014, as the same may
be as amended, restated, modified, substituted, extended and renewed from time
to time.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto.

“Collateral Trust Agreement” means that certain Collateral Trust Agreement,
dated June 23, 2011, among Goodman, the Collateral Trustee, the Indenture
Trustee, and the other parties from time to time party thereto, as may be
amended, restated, adjusted, waived, renewed, extended, supplemented or
otherwise modified from time to time as permitted by the Intercreditor
Agreement.

“Collateral Trustee” means U.S. Bank, National Association, in its capacity as
trustee under the Collateral Trust Agreement, and shall include its successors
and assigns.

“Collateral Trustee Acknowledgment” means that certain Acknowledgment and
Agreement, dated as of the Closing Date, by and among Goodman and the Collateral
Trustee, acknowledging, among other things, that this Agreement is a
“Replacement ABL Agreement” under the Senior Notes Indenture.

“Commitment Annex” means Annex A to this Agreement.

“Commitment Expiry Date” means April 1, 2018.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

5

--------------------------------------------------------------------------------

 

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of Goodman (or any other Person, as the
context may require hereunder) in its consolidated financial statements if such
statements were prepared as of such date.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so Guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
Guaranteed or otherwise supported.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Goodman who:

 

(a)

was a member of the Board of Directors of Goodman as of the date of
this Agreement; or

 

(b)

was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

“Controlled Foreign Corporation” means “controlled foreign corporation” as
defined in the Code.

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment that remains outstanding, or any Reimbursement Obligation or other
Obligation that remains unpaid or any Letter of Credit or Support Agreement not
supported with cash collateral required by this Agreement that remains
outstanding; provided, however, that no Credit Exposure shall be deemed to exist
solely due to the existence of contingent indemnification liability, absent the
assertion of a claim, or the known existence of a claim is reasonably likely to
be asserted, with respect thereto.

6

--------------------------------------------------------------------------------

 

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document; and “Credit Parties”
means all such Persons, collectively.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h) ”earnouts”, purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (i) all Debt of others
Guaranteed by such Person, (j) off-balance sheet liabilities and/or Pension Plan
or Multiemployer Plan liabilities of such Person, (k) obligations arising under
non-compete agreements, and (l) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business.  Without duplication of any of the
foregoing, Debt of Borrowers shall include any and all Loans and Letter of
Credit Liabilities.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any Borrower and each financial institution
in which such Borrower maintains a Deposit Account, which agreement provides
that (a) such financial institution shall comply with instructions originated by
Agent directing disposition of the funds in such Deposit Account without further
consent by the applicable Borrower, and (b) such financial institution shall
agree that it shall have no Lien on, or right of setoff or recoupment against,
such Deposit Account or the contents thereof, other than in respect of usual and
customary service fees and returned items for which Agent has been given value,
in each such case expressly consented to by Agent, and containing such other
terms and conditions as Agent may require, including as to any such agreement
pertaining to any Lockbox Account, providing that such financial institution
shall wire, or otherwise transfer, in immediately available funds, on a daily
basis to the Payment Account all funds received or deposited into such Lockbox
or Lockbox Account.

7

--------------------------------------------------------------------------------

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience during any prior period selected from time to time by Agent in its
Permitted Discretion, that is the result of dividing the Dollar amount of (a)
bad debt write-downs, discounts, advertising allowances, credits, or other
dilutive items with respect to Borrowers’ Accounts during such period, by (b)
Borrowers’ billings, unbilled receivables and costs in excess of billings with
respect to Accounts during such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one (1) percentage point
for each percentage point by which Dilution is in excess of five (5%) percent.

“Dollars” or “$” means the lawful currency of the United States of America.

“Dycom Transaction” means the acquisition by Dycom Industries, Inc. of certain
assets of Goodman pursuant to that certain Purchase and Sale Agreement
previously provided to the Agent, which acquisition shall be on terms and
conditions satisfactory to Agent.

“Dycom Transaction Documents” mean any documents effecting the Dycom
Transaction.

“Eligible Account” means, subject to the criteria below, an account receivable
of a Borrower, which was generated in the Ordinary Course of Business, which was
generated originally in the name of a Borrower and not acquired via assignment
or otherwise, and which Agent, in its Permitted Discretion, deems to be an
Eligible Account.  The net amount of an Eligible Account at any time shall
be the face amount of such Eligible Account as originally billed minus all cash
collections and other proceeds of such Account received from or on behalf of the
Account Debtor thereunder as of such date and any and all concession reserves
imposed in accordance with GAAP (except to the extent already reflected in the
Dilution Reserve), returns, rebates, discounts (which may, at Agent’s option, be
calculated on shortest terms), credits, allowances or excise taxes of any nature
at any time issued, owing, claimed by Account Debtors, granted, outstanding or
payable in connection with such Accounts at such time.  Without limiting the
generality of the foregoing, no Account shall be an Eligible Account if:

(a)the Account remains unpaid (i) (x) with respect to Accounts billed on a
milestone basis, more than ninety (90) days after the applicable milestone
achieved on which the Account becomes billable; provided, however that Accounts
billed on a milestone basis shall not be allowed in Eligible Accounts to the
extent they exceed ten percent (10%) of the value of the total amount of the
Borrowing Base, (y) with respect to any other Accounts (other than Sprint
Accounts), including, but not limited to, DTV Accounts, more than ninety (90)
days past the claim or invoice date (but in no event more than one hundred and
twenty (120) days after the applicable goods or services have been rendered or
delivered) or (z)  with respect to Sprint Accounts, more than one hundred and
eighty (180) days past the claim or invoice date (but in no event more than two
hundred and ten (210) days after the applicable goods or services have been
rendered or delivered), or (ii) more than sixty (60) days past the due date
therefor;

(b)the Account is subject to any defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind (but

8

--------------------------------------------------------------------------------

 

only to the extent of such defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or
adjustment; provided, however that the first $4,000,000 of any set-off on the
DTV Accounts shall not be counted against the DTV Accounts), or the applicable
Borrower is not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial process; 

(c)if the Account arises from the sale of goods, any part of any goods the sale
of which has given rise to the Account has been returned, rejected, lost, or
damaged (but only to the extent that such goods have been so returned, rejected,
lost or damaged);

(d)if the Account arises from the sale of goods, the sale was not an absolute,
bona fide sale, or the sale was made on consignment or on approval or on a
sale-or-return or bill-and-hold or progress billing basis, or the sale was made
subject to any other repurchase or return agreement, or the goods have not been
shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;

(e)if the Account arises from the performance of services, (i) the services have
not actually been performed or the services were undertaken in violation of any
Law or (ii) the Account represents a progress billing; provided, however that
progress billings shall be allowed in Eligible Accounts to the extent they do
not exceed five percent (5%) of the value of the total amount of the Borrowing
Base;

(f)the Account is subject to a Lien other than a Permitted Lien, or Agent does
not have a first priority, perfected Lien on such Account;

(g)the Account is evidenced by Chattel Paper or an Instrument of any kind, or
has been reduced to judgment, unless such Chattel Paper or Instrument has been
delivered to Agent;

(h)(i) the Account Debtor is (i) an Affiliate or Subsidiary of a Credit Party
(other than Alcatel so long as Alcatel and its Affiliates maintain an aggregate
level of ownership of equity interests in Goodman equal to or less than 10%), or
(ii) if the Account Debtor holds any Debt of a Credit Party or if a Credit Party
is otherwise obligated to such Account Debtor (but only to the extent of such
Debt or obligation);

(i)more than fifty percent (50%) of the aggregate balance of all Accounts owing
from the Account Debtor obligated on the Account are ineligible under
subclause (a) above (in which case all Accounts from such Account Debtor shall
be ineligible);

(j)without limiting the provisions of clause (i) above, fifty percent (50%) or
more of the aggregate unpaid Accounts from the Account Debtor obligated on the
Account are not deemed Eligible Accounts under this Agreement for any reason;

(k)with respect to (i) any Account Debtor other than DTV and Sprint, the total
unpaid Accounts of such Account Debtor obligated on the Account exceed twenty
percent (20%) of the net amount of all Eligible Accounts owing from all Account
Debtors, including DTV and Sprint (but only the amount of the Accounts of such
Account Debtor exceeding such twenty percent (20%) limitation shall be
considered ineligible), (ii) DTV, the total unpaid

9

--------------------------------------------------------------------------------

 

Accounts of DTV obligated on the Account exceed eighty percent (80%), of the net
amount of all Eligible Accounts owing from all Account Debtors (but only the
amount of the Accounts of DTV exceeding such eighty percent (80%) limitation
shall be considered ineligible) or (iii) Sprint, the total unpaid Account of
Sprint obligated on the Account exceed thirty percent (30%), of the net amount
of all Eligible Accounts owing from all Account Debtors (but only the amount of
the Account of Sprint exceeding such thirty percent (30%) limitation shall be
considered ineligible); provided, however, that if Sprint’s corporate debt
rating issued by S&P and Moody’s is investment grade, such percentage shall be
fifty percent (50%); 

(l)any covenant, representation or warranty contained in the Financing Documents
with respect to such Account has been breached in any respect;

(m)the Account is unbilled or has not been invoiced to the Account Debtor (or in
the case of DTV, a completed work order has not been received) in accordance
with the procedures and requirements of the applicable Account Debtor, unless,
in the case of DTV, it is an Eligible DTV Unbilled Account;

(n)the Account is an obligation of an Account Debtor that is the federal, state
or local government or any political subdivision thereof, unless Borrower
assigns its right to payment of such Account to Agent pursuant to the Assignment
of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41
U.S.C. Sub-Section 15 et seq.) (“Assignment of Claims Act”) or has otherwise
complied with other applicable statutes or ordinances;

(o)the Account is an obligation of an Account Debtor that has suspended
business, made a general assignment for the benefit of creditors, is unable to
pay its debts as they become due or as to which a petition has been filed
(voluntary or involuntary) under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or the Account is an Account as to which
any facts, events or occurrences exist which could reasonably be expected to
impair the validity, enforceability or collectability of such Account or reduce
the amount payable or delay payment thereunder;

(p)Accounts which are owed by an Account Debtor which (i) does not maintain its
chief executive office and principal place of business in the United States of
America, or (ii) is not organized under the laws of the United States of America
or any State of the United States of America unless, in either case, such
Account is either backed by a letter of credit acceptable to Agent in its sole
discretion which is in the possession of, has been assigned to and is directly
drawable by Agent, or insured pursuant to a credit insurance policy acceptable
to Agent in its sole discretion and such insurance has been assigned to Agent;

(q)the Account is payable in a currency other than United States dollars;

(r)the Account (i) has been sold to Citibank, N.A. pursuant to the Citibank
Supplier Agreement or otherwise a part of the Citibank financing program with
any Borrower, or (ii) the Account Debtor is an individual;

10

--------------------------------------------------------------------------------

 

(s)the Borrower owning such Account has not signed and delivered to Agent
notices, in the form reasonably requested by Agent, directing the Account
Debtors to make payment to the applicable Lockbox Account; 

(t)the Account includes late charges or finance charges (but only such portion
of the Account shall be ineligible);

(u)the Account arises out of the sale of any Inventory upon which any other
Person holds, claims or asserts a Lien other than the subordinated Lien of the
Collateral Trustee; or

(v)the Account or Account Debtor fails to meet such other specifications and
requirements which may from time to time be established by Agent in its
Permitted Discretion.

“Eligible DTV Unbilled Account” means a DTV Account of a Borrower arising in the
ordinary course of such Borrower’s business and which Agent, in its Permitted
Discretion, shall deem to be an Eligible DTV Unbilled Account, based on such
considerations as Agent may from time to time deem appropriate; provided, that
any such Account shall cease to be an Eligible DTV Unbilled Account on the date
which it becomes evidenced by an invoice, completed work order or similar
document.  Without limiting the foregoing, each Eligible DTV Unbilled Account
shall be an Account that (i) is properly billable in accordance with the
applicable contract (with no additional performance required by any Person, and
no condition to payment, other than receipt of an appropriate invoice or
completed work order), (ii) would constitute an Eligible Account, except such
Account has not been billed or evidenced by a completed work order or similar
document, (iii) will be billed or evidenced by a completed work order or similar
document in the next ten (10) Business Days and (iv) may, in accordance with
GAAP, be included as current assets of such Borrower, even though such amount
has not been billed; provided, however, that Accounts that are unbilled or not
invoiced or evidenced by a completed work order or similar document during such
ten (10) Business Day period shall be properly recorded on Borrowers’ accounting
systems at all times.

“Eligible Inventory” means Inventory owned by a Borrower and acquired and
dispensed by such Borrower in the Ordinary Course of Business that Agent, in its
Permitted Discretion, deems to be Eligible Inventory.  Without limiting the
generality of the foregoing, no Inventory shall be Eligible Inventory if:

(a)such Inventory is not owned by a Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Inventory);

(b)such Inventory is placed on consignment or is in transit;

(c)such Inventory is covered by a negotiable document of title, unless such
document has been delivered to Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Agent and the subordinated Lien of
the Collateral Trustee;

11

--------------------------------------------------------------------------------

 

(d)such Inventory is excess, obsolete, unsalable, shopworn, seconds, damaged,
unfit for sale, unfit for further processing, is of substandard quality or is
not of good and merchantable quality, free from any defects; 

(e)such Inventory consists of marketing materials, display items or packing or
shipping materials, manufacturing supplies or Work-In-Process;

(f)such Inventory is not subject to a first priority Lien in favor of Agent;

(g)such Inventory consists of goods that can be transported or sold only with
licenses that are not readily available or of any substances defined or
designated as hazardous or toxic waste, hazardous or toxic material, hazardous
or toxic substance, or similar term, by any environmental law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;

(h)such Inventory is not covered by casualty insurance acceptable to Agent;

(i)any covenant, representation or warranty contained in the Financing Documents
with respect to such Inventory has been breached in any material respect;

(j)such Inventory is located (i) outside of the continental United States or
(ii) on premises where the aggregate amount of all Inventory (valued at cost) of
Borrowers located thereon is less than $10,000;

(k)such Inventory is located on premises with respect to which Agent has not
received a landlord, warehouseman, bailee or mortgagee letter acceptable in form
and substance to Agent within sixty (60) days after the Closing Date;

(l)such Inventory consists of (A) discontinued items, (B) slow-moving or excess
items held in inventory, or (C) used items held for resale. For purposes of
clarification, (i) any Inventory (other than cellular antennae) in excess of the
most recent six (6) months of sales for such Inventory and any Inventory that
has not been produced within the prior six (6) months shall be deemed ineligible
and (ii) any Inventory classified as cellular antennae in excess of the most
recent twelve (12) months of sales for such Inventory and any Inventory that has
not been produced within the prior twelve (12) months shall be deemed
ineligible;

(m)such Inventory does not consist of finished goods or raw materials currently
saleable in their current condition;

(n)such Inventory does not meet all standards imposed by any Governmental
Authority, including with respect to its production, acquisition or importation
(as the case may be);

(o)such Inventory is purchased from DTV, but not fully paid for by Borrowers;

(p)such Inventory (i) consists of products for which Borrowers have a greater
than six (6) month supply on hand (other than Inventory classified as cellular
antennae) or (ii)

12

--------------------------------------------------------------------------------

 

with respect to Inventory classified as cellular antennae, consists of products
for which Borrowers have a greater than twelve (12) month supply on hand; 

(q)such Inventory is held for rental or lease by or on behalf of Borrowers;

(r)such Inventory is subject to any licensing, patent, royalty, trademark, trade
name or copyright agreement with any third parties, which agreement restricts
the ability of Agent or any Lender to sell or otherwise dispose of such
Inventory; or

(s)such Inventory fails to meet such other specifications and requirements which
may from time to time be established by Agent in its Permitted
Discretion.  Agent and Borrowers agree that Inventory shall be subject to
periodic appraisal by Agent and that valuation of Inventory shall be subject to
adjustment pursuant to the results of such appraisal.  Notwithstanding the
foregoing, the valuation of Inventory shall be subject to any legal limitations
on sale and transfer of such Inventory.

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

“Environmental Liens” means all Liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of any Borrower or any
other Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the

13

--------------------------------------------------------------------------------

 

Controlled Group may have any liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five (5) years, or by reason of being deemed to
be a contributing sponsor under Section 4069 of ERISA.

“Event of Default” has the meaning set forth in Section 10.1.

“Financing Documents” means this Agreement, any Notes, the Security Documents,
any subordination or intercreditor agreement pursuant to which any Debt and/or
any Liens securing such Debt is subordinated to all or any portion of the
Obligations and all other documents, instruments and agreements (other than any
Swap Contract) related to the Obligations and heretofore executed, executed
concurrently herewith or executed at any time and from time to time hereafter,
as any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business.  The term “Guarantee” used as a verb has a
corresponding meaning.

14

--------------------------------------------------------------------------------

 

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including:  (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A. §
9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Immaterial Subsidiary” means, as of any date, any Subsidiary of Goodman whose
(a)  total assets, as of that date, are less than $100,000, (ii) whose total
revenues for the most recent 12-month period do not exceed $100,000 and (c) does
not hold any assets, including for the avoidance of doubt licenses, general
intangibles or contract rights, material to the business of the Borrowers;
provided, however, that a Subsidiary will not be considered to be an Immaterial
Subsidiary if it, directly or indirectly, (i) guarantees or otherwise provides
direct credit support for any Debt of any Borrower or (ii) receives financial
assistance or assets from any Borrower.

“Indenture Trustee” shall mean Wells Fargo Bank, National Association, in its
capacity as trustee under the Senior Notes Indenture, and shall include its
successors and assigns.

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles,

15

--------------------------------------------------------------------------------

 

trade dress, service marks, logos and other business identifiers and, to the
extent permitted under applicable law, any applications therefor, whether
registered or not, and the goodwill of the business of such Person connected
with and symbolized thereby, copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
works, whether published or unpublished, technology, know-how and processes,
operating manuals, trade secrets, computer hardware and software, rights to
unpatented inventions and all applications and licenses therefor, used in or
necessary for the conduct of business by such Person and all claims for damages
by way of any past, present or future infringement of any of the foregoing.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of June 23, 2011, by and among Agent, as the Replacement ABL Lender thereunder,
and Collateral Trustee, and as the same may be amended, restated, supplemented
or otherwise modified from time to time.

“Intercreditor Agreement Acknowledgment” means that certain Intercreditor
Agreement Acknowledgment, dated as of the Closing Date, by and among the
Collateral Trustee, Agent and Goodman acknowledging that trust copies of the
“Existing ABL Agreement” and “Existing Indentures” (as those two terms are
defined in the Intecreditor Agreement) have been delivered to Agent.

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt, securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise.  The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Environmental Laws.

“LC Issuer” means one or more banks, trust companies or other Persons in each
case expressly identified by Agent from time to time, in its sole discretion, as
an LC Issuer for purposes of issuing one or more Letters of Credit
hereunder.  Without limitation of Agent’s discretion to identify any Person as
an LC Issuer, no Person shall be designated as an LC Issuer unless such Person
maintains reporting systems acceptable to Agent with respect to letter of credit
exposure and agrees to provide regular reporting to Agent satisfactory to it
with respect to such exposure.

16

--------------------------------------------------------------------------------

 

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.  In addition to the foregoing, solely for the purpose of
identifying the Persons entitled to share in payments and collections from the
Collateral as more fully set forth in this Agreement and the Security Documents,
the term “Lender” shall include Eligible Swap Counterparties.  In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume that no amounts are due to any Eligible Swap Counterparty unless such
Eligible Swap Counterparty has notified Agent of the amount of any such
liability owed to it prior to such distribution.

“Lender Letter of Credit” means a Letter of Credit issued by an LC Issuer that
is also, at the time of issuance of such Letter of Credit, a Lender.

“Letter of Credit” means a standby letter of credit issued for the account of
any Borrower by an LC Issuer which expires by its terms within one year after
the date of issuance and in any event at least thirty (30) days prior to the
Commitment Expiry Date.  Notwithstanding the foregoing, a Letter of Credit may
provide for automatic extensions of its expiry date for one or more successive
one (1) year periods, provided, however, that the LC Issuer that issued such
Letter of Credit has the right to terminate such Letter of Credit on each such
annual expiration date and no renewal term may extend the term of the Letter of
Credit to a date that is later than the thirtieth (30th) day prior to the
Commitment Expiry Date.  Each Letter of Credit shall be either a Lender Letter
of Credit or a Supported Letter of Credit.

“Letter of Credit Liabilities” means, at any time of calculation, the sum of
(a) without duplication, the amount then available for drawing under all
outstanding Lender Letters of Credit and all Supported Letters of Credit, in
each case without regard to whether any conditions to drawing thereunder can
then be met, plus (b) without duplication, the aggregate unpaid amount of all
reimbursement obligations in respect of previous drawings made under all such
Lender Letters of Credit and Supported Letters of Credit.

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) 0.5% and (b) the rate determined by Agent (rounded upwards, if
necessary, to the next 1/100th%) by dividing (i) the Base LIBOR Rate for the
Interest Period, by (ii) the sum of one minus the daily average during such
Interest Period of the aggregate maximum reserve requirement (expressed as a
decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

17

--------------------------------------------------------------------------------

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

“Loan Account” has the meaning set forth in Section 2.6(b).

“Loan(s)” means the Revolving Loans, or any combination of the foregoing, as the
context may require.  

“Lockbox” has the meaning set forth in Section 2.11.

“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).

“Lockbox Bank” has the meaning set forth in Section 2.11.

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business, or properties of any of the Credit Parties,
(b) the rights and remedies of Agent or Lenders under any Financing Document or
the ability of Agent or Lenders to enforce the Obligations or realize upon the
Collateral, or the ability of any Credit Party to perform any of its obligations
under any Financing Document to which it is a party, (c) the legality, validity
or enforceability of any Financing Document, (d) the existence, perfection or
priority of any security interest granted in any Financing Document, or (e) the
value of any material Collateral.

“Material Contracts” has the meaning set forth in Section 3.17.

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

“Minimum Liquidity” means the sum of Revolving Loan Availability plus cash and
cash equivalents that are (a) owned by any Borrower, (b) not subject to any Lien
other than a Lien in favor of Agent, and (c) not pledged to or held by Agent to
secure a specified Obligation.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

“Notes” has the meaning set forth in Section 2.3.

18

--------------------------------------------------------------------------------

 

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

“Notice of LC Credit Event” means a notice from a Responsible Officer of
Borrower Representative to Agent with respect to any issuance, increase or
extension of a Letter of Credit specifying:  (a) the date of issuance or
increase of a Letter of Credit; (b) the identity of the LC Issuer with respect
to such Letter of Credit, (c) the expiry date of such Letter of Credit; (d) the
proposed terms of such Letter of Credit, including the face amount; and (e) the
transactions that are to be supported or financed with such Letter of Credit or
increase thereof.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  In addition to,
but without duplication of, the foregoing, the Obligations shall include,
without limitation, all obligations, liabilities and indebtedness arising from
or in connection with (a) all Support Agreements, (b) all Lender Letters of
Credit, and (c) all Swap Contracts entered into with any Eligible Swap
Counterparty.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operative Documents” means the Financing Documents, Subordinated Debt
Documents, and any documents effecting any purchase or sale or other transaction
that is closing contemporaneously with the closing of the financing under this
Agreement.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices.

“Orderly Liquidation Value” means the net amount (after all costs of sale),
expressed in terms of money, which Agent, in its Permitted Discretion, estimates
can be realized from a sale, as of a specific date, given a reasonable period to
find a purchaser(s), with the seller being compelled to sell on an
as-is/where-is basis.

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership

19

--------------------------------------------------------------------------------

 

agreement or an operating, limited liability company or members agreement),
including any and all shareholder agreements or voting agreements relating to
the capital stock or other equity interests of such Person.

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

“Permits” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals of a Credit Party required under all applicable Laws and required
for such Credit Party in order to carry on its business as now conducted.

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition:  (a) dispositions of
Inventory in the Ordinary Course of Business and not pursuant to any bulk sale,
(b) dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in the business of such Borrower and its Subsidiaries,
(c) dispositions approved by Agent and (d) other dispositions of assets, if any,
permitted by the Senior Notes Indenture.  

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
prior written notice to Agent of a Borrower’s or its Subsidiary’s intent to so
contest the obligation; (d) the Collateral or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrowers or its Subsidiaries; (e) Borrowers have given Agent
notice of the commencement of such contest and upon request by Agent, from time
to time, notice of the status of such contest by Borrowers and/or confirmation
of the continuing satisfaction of this definition; and (f) upon a final
determination of such contest, Borrowers and its Subsidiaries shall promptly
comply with the requirements thereof.

20

--------------------------------------------------------------------------------

 

“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
change in terms); (d) Contingent Obligations incurred in the Ordinary Course of
Business with respect to surety and appeal bonds, performance bonds and other
similar obligations not to exceed $250,000 in the aggregate at any time
outstanding; (e) Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies; (f) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Section 5.6; (g) so
long as there exists no Event of Default both immediately before and immediately
after giving effect to any such transaction, Contingent Obligations existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation; (h) other
Contingent Obligations not permitted by clauses (a) through (g) above, not to
exceed $250,000 in the aggregate at any time outstanding; and (i) without
duplication of any Contingent Obligation permitted by the foregoing, other
Contingent Obligations, if any, permitted under the Senior Notes Indenture.

“Permitted Debt” means:  (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt not to exceed $500,000 at
any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the Ordinary Course of Business and secured only by such
equipment; (d) Debt existing on the date of this Agreement and described on
Schedule 5.1 (but not including any refinancings, extensions, increases or
amendments to such Debt other than extensions of the maturity thereof without
any other change in terms); (e) so long as there exists no Event of Default both
immediately before and immediately after giving effect to any such transaction,
Debt existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
(f) Debt in the form of insurance premiums financed through the applicable
insurance company; (g) trade accounts payable arising and paid on a timely basis
and in the Ordinary Course of Business; (h) Subordinated Debt; (i) Debt incurred
in the ordinary course of Borrower’s business pursuant to any service or
facility extended to Borrowers or procured for Borrowers by means of a
full-recourse agreement in an aggregate amount not to exceed $250,000 at any
time outstanding with respect to (i) credit cards, (ii) credit card processing
services or (iii) ACH transactions; and (j) without duplication of any Debt
permitted by the foregoing, other Debt, if any, permitted under the Senior Notes
Indenture.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

21

--------------------------------------------------------------------------------

 

“Permitted Distributions” means the following Restricted
Distributions:  (a) dividends by any Subsidiary of any Borrower to such parent
Borrower; (b) dividends payable solely in common stock; (c) repurchases of stock
of former employees, directors or consultants pursuant to stock purchase
agreements so long as an Event of Default does not exist at the time of such
repurchase and would not exist after giving effect to such repurchase, provided,
however, that such repurchase does not exceed $500,000 in the aggregate per
fiscal year; (d) dividends or distributions paid to a Borrower’s shareholder(s)
or member(s) solely to the extent and at the times necessary for such
shareholder(s) or member(s) to pay its or their respective federal (and, if
applicable, state) income taxes arising from such shareholder(s)’ or member(s)’
respective allocable shares of such Borrower’s income that are taxable directly
to such shareholder(s) or member(s), provided, however, that no Event of Default
shall exist, and no act, event or condition shall have occurred or exist which
with notice or the lapse of time, or both, would constitute an Event of Default;
and (e) without duplication of any Restricted Distributions permitted by the
foregoing, other Restricted Distributions, if any, permitted under the Senior
Notes Indenture.

“Permitted Investments” means:  (a) Investments shown on Schedule 5.7 and
existing on the Closing Date; (b) cash and cash equivalents; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;
(d) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans outstanding may not exceed
$500,000 at any time; (e) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the Ordinary Course of Business; (f) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the Ordinary
Course of Business, provided, however, that this subpart (f) shall not apply to
Investments of Borrowers in any Subsidiary; (g) Investments consisting of
deposit accounts in which Agent has received a Deposit Account Control
Agreement; (h) Investments by any Borrower in any other Borrower or any
Subsidiary made in compliance with Section 4.11(c); (i) other Investments (other
than to an Immaterial Subsidiary or Controlled Foreign Corporation) in an amount
not exceeding $500,000 in the aggregate; and (j) without duplication of any
Investments permitted by the foregoing, other Investments, if any, permitted
under the Senior Notes Indenture.

“Permitted Liens” means:  (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to a
Borrower’s or its Subsidiary’s employees, if any; (b) deposits or pledges of
cash to secure bids, tenders, contracts (other than contracts for the payment of
money or the deferred purchase price of property or services), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (c) carrier’s, warehousemen’s,
mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral, other
than any Collateral which is part of the Borrowing Base, arising in the Ordinary
Course of Business with respect to obligations which are not due, or

22

--------------------------------------------------------------------------------

 

which are being contested pursuant to a Permitted Contest; (d) Liens on
Collateral, other than Accounts, for taxes or other governmental charges not at
the time delinquent or thereafter payable without penalty or the subject of a
Permitted Contest; (e) attachments, appeal bonds, judgments and other similar
Liens on Collateral other than Accounts, for sums not exceeding $250,000 in the
aggregate arising in connection with court proceedings; provided, however, that
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Permitted Contest; (f) (i) Liens in
favor of the Collateral Trustee, but only if subject to the Intercreditor
Agreement and (ii) other Liens expressly permitted by the terms of the
Intercreditor Agreement; (g) Liens and encumbrances in favor of Agent under the
Financing Documents; (h) Liens on Collateral, other than Collateral which is
part of the Borrowing Base, existing on the date hereof and set forth on
Schedule 5.2; (i) any Lien on any equipment securing Debt permitted under
subpart (c) of the definition of Permitted Debt, provided, however, that such
Lien attaches concurrently with or within twenty (20) days after the acquisition
thereof; and (j) without duplication of any Liens permitted by the foregoing,
other Liens, if any, permitted to exist or be incurred under the Senior Notes
Indenture.

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within thirty (30)
days after such amendments or modifications have become effective, and (b) such
amendments or modifications to a Borrower’s or Subsidiary’s Organizational
Documents (other than those involving a change in the name of a Borrower or
Subsidiary or involving a reorganization of a Borrower or Subsidiary under the
laws of a different jurisdiction) that would not adversely affect the rights and
interests of the Agent or Lenders and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective.

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

“Pro Rata Share” means with respect to a Lender’s obligation to make Revolving
Loans, such Lender’s right to receive the unused line fee described in
Section 2.2(b), such Lender’s obligation to purchase interests and
participations in Letters of Credit and related Support Agreement liabilities
and obligations, and such Lender’s obligation to share in Letter of Credit
Liabilities and to receive the related Letter of Credit fee described in
Section 2.5(b), the Revolving Loan Commitment Percentage of such Lender,
(c) with respect to a Lender’s right to receive payments of principal and
interest with respect to Revolving Loans, such Lender’s Revolving Loan Exposure
with respect thereto; and (d) for all other purposes (including, without
limitation, the indemnification obligations arising under Section 11.6) with
respect to any Lender, the percentage obtained by dividing (i) the sum of the
Revolving Loan Commitment Amount of such Lender (or, in the event the Revolving
Loan Commitment shall have been terminated, such Lender’s then existing
Revolving Loan Outstandings), by (ii) the sum of the Revolving Loan Commitment
(or, in the event the Revolving Loan Commitment shall have been terminated, the
then existing Revolving Loan Outstandings) of all Lenders.

23

--------------------------------------------------------------------------------

 

“Principal” means any member of the immediate family of John A. Goodman who is a
shareholder of Goodman on the date of this Agreement.

“Reimbursement Obligations” means, at any date, the obligations of each Borrower
then outstanding to reimburse (a) Agent for payments made by Agent under a
Support Agreement, and/or (b) any LC Issuer, for payments made by such LC Issuer
under a Lender Letter of Credit.

“Related Party” means:

 

(a)

any controlling stockholder, at least 51% owned (and controlled) Subsidiary, or
in the case of an individual, any immediate family member or descendant of any
Principal and the heirs, executors and administrators and beneficiaries of the
estate of such Principal or any such family member; or

 

(b)

any trust, corporation, partnership, limited liability company or other entity,
the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding at least an 51% (and controlling) interest of which consist
of any one or more Principals and/or such other Persons referred to in the
immediately preceding clause (a).

“Required Lenders” means at any time, (A) if there exists fewer than three (3)
Lenders, all Lenders, and (B) if there exist three (3) or more Lenders, Lenders
holding (a) fifty (50%) or more of the Revolving Loan Commitment, or (b) if the
Revolving Loan Commitment has been terminated, 50 percent (50%) or more of the
sum of (x) the then aggregate outstanding principal balance of the Loans plus
(y) the then aggregate amount of Letter of Credit Liabilities.

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower acceptable to Agent.

“Restricted Distribution” means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person, or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
management fees, salaries or other fees or compensation to any Person holding an
equity interest in a Borrower or a Subsidiary of a Borrower (other than
(i) payments of salaries to individuals, (ii) directors fees, and (iii) advances
and reimbursements to employees or directors, all in the Ordinary Course of
Business), an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower, (d) any lease or rental payments to an Affiliate or Subsidiary of a
Borrower, or (e) repayments of or debt service on loans or other indebtedness
held by any Person holding an equity interest in a Borrower or a Subsidiary of a
Borrower, an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower unless permitted under and made pursuant to a Subordination Agreement
applicable to such loans or other indebtedness.

24

--------------------------------------------------------------------------------

 

“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of $0 (or, in the event the Revolving Loan Commitment shall have been
terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of $0).

“Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.

“Revolving Loan Borrowing” means a borrowing of a Revolving Loan.

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be $0), as such amount may
be adjusted from time to time by any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party.

“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.

“Revolving Loan Outstandings” means, at any time of calculation, (a) the sum of
the then existing aggregate outstanding principal amount of Revolving Loans plus
the then existing Letter of Credit Liabilities, and (b) when used with reference
to any single Lender, the sum of the then existing outstanding principal amount
of Revolving Loans advanced by such Lender plus the then existing Letter of
Credit Liabilities for the account of such Lender.

“Revolving Loans” has the meaning set forth in Section 2.1(b).

“SEC” means the United States Securities and Exchange Commission.

25

--------------------------------------------------------------------------------

 

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

“Senior Note Documents” means, collectively, the Collateral Trust Agreement, the
Senior Notes, the Senior Note Indenture, and any and all other agreements,
instruments and documents executed in connection therewith, as the same may be
amended, restated, supplemented, or otherwise modified from time to time in
accordance with the Intercreditor Agreement.

“Senior Notes” means those certain 12.125% Senior Secured Notes due 2018 in an
initial aggregate principal amount of $325,000,000 issued pursuant to the Senior
Note Indenture prior to the date hereof, and any “Additional Notes” (as such
term is defined in the Senior Notes Indenture as in effect on the Closing Date),
as may be issued, amended, restated, adjusted, waived, renewed, extended,
supplemented or otherwise modified from time to time as permitted by the
Intercreditor Agreement.

“Senior Noteholder” means the holders of the Senior Notes from time to time.

“Senior Note Indenture” means that certain Indenture, dated as of June 23, 2011,
between the Borrower, as issuer and the Indenture Trustee, as supplemented by
that certain First Supplemental Indenture, dated as of August 30, 2013, by that
certain Second Supplemental Indenture, dated as of September 30, 2013 and as may
the same may be further amended, restated, adjusted, waived, renewed, extended,
supplemented or otherwise modified from time to time as permitted by the
Intercreditor Agreement.

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including Contingent Obligations), and (ii) greater
than the amount that will be required to pay the probable liabilities of its
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it;
(b) has capital that is not unreasonably small in relation to its business as
presently conducted or after giving effect to any contemplated transaction; and
(c) does not intend to incur and does not believe that it will incur debts
beyond its ability to pay such debts as they become due.

26

--------------------------------------------------------------------------------

 

“Specified Material Contract” means any contract or agreement which, at any
time, accounts for at least twenty-five (25%) of the revenue of Borrower during
any fiscal quarter period (as each of the same may, respectively, be further
amended, restated, adjusted, waived, renewed, extended, supplemented or
otherwise modified from time to time).

“Sprint” means Sprint/United Management Company, a Kansas corporation, and its
successors and assigns.

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion.  As of the Closing Date, there is no Subordinated Debt.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.  As of the
Closing Date, there are no Subordinated Debt Documents.

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

“Support Agreement” has the meaning set forth in Section 2.5(a).

“Supported Letter of Credit” means a Letter of Credit issued by an LC Issuer in
reliance on one or more Support Agreements.

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in

27

--------------------------------------------------------------------------------

 

interest or currency exchange rates, but only if Agent provides its prior
written consent to the entry into such “swap agreement”.

“Taxes” has the meaning set forth in Section 2.8.

“Termination Date” means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

“UCC” means the Uniform Commercial Code of the State of Maryland or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“United States” means the United States of America.

“Work-In-Process” means Inventory that is not a product that is finished and
approved by a Borrower in accordance with applicable Laws and such Borrower’s
normal business practices for release and delivery to customers.

Section 1.2Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of each Borrower and its Consolidated
Subsidiaries delivered to Agent and each of the Lenders on or prior to the
Closing Date.  If at any time any change in GAAP would affect the computation of
any financial ratio or financial requirement set forth in any Financing
Document, and either Borrowers or the Required Lenders shall so request, the
Agent, the Lenders and Borrowers shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided,
however, that until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(b) Borrowers shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement which include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein.

Section 1.3Other Definitional and Interpretive Provisions.  References in this
Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules” shall
be to Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided.  Any term defined herein may be used in
the singular or plural.  “Include”, “includes”

28

--------------------------------------------------------------------------------

 

and “including” shall be deemed to be followed by “without limitation”.  Except
as otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person.  References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively.  Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States and in immediately available
funds.  References to any statute or act shall include all related current
regulations and all amendments and any successor statutes, acts and
regulations.  All amounts used for purposes of financial calculations required
to be made herein shall be without duplication.  References to any statute or
act, without additional reference, shall be deemed to refer to federal statutes
and acts of the United States.  References to any agreement, instrument or
document shall include all schedules, exhibits, annexes and other attachments
thereto.  As used in this Agreement, the meaning of the term “material” or the
phrase “in all material respects” is intended to refer to an act, omission,
violation or condition which reflects or could reasonably be expected to result
in a Material Adverse Effect. References to capitalized terms that are not
defined herein, but are defined in the UCC, shall have the meanings given them
in the UCC.  All references herein to times of day shall be references to
daylight or standard time, as applicable. 

Section 1.4Time is of the Essence.  Time is of the essence in Borrower’s and
each other Credit Party’s performance under this Agreement and all other
Financing Documents.

ARTICLE 2 - LOANS AND LETTERS OF CREDIT

Section 2.1Loans.

(a)[Reserved].

(b)Revolving Loans.

(i)Revolving Loans and Borrowings.  On the terms and subject to the conditions
set forth herein, each Lender severally agrees to make loans to Borrowers from
time to time as set forth herein (each a “Revolving Loan”, and collectively,
“Revolving Loans”) equal to such Lender’s Revolving Loan Commitment Percentage
of Revolving Loans requested by Borrowers hereunder, provided, however, that
after giving effect thereto, the Revolving Loan Outstandings shall not exceed
the Revolving Loan Limit.  Borrowers shall deliver to Agent a Notice of
Borrowing with respect to each proposed Revolving Loan Borrowing, such Notice of
Borrowing to be delivered before 1:00 p.m. (Eastern time) two (2) Business Days
prior to the date of such proposed borrowing.  Each Borrower and each Revolving
Lender hereby authorizes Agent to make Revolving Loans on behalf of Revolving
Lenders, at any time in its sole discretion, (A) as provided in Section 2.5(c),
with respect to obligations arising under Support Agreements and/or Lender
Letters of Credit, and (B) to pay principal owing in respect of the Loans and
interest, fees, expenses and other charges payable by any Credit Party from time
to time arising under this Agreement or any other Financing Document.  The
Borrowing Base shall be determined by Agent based on the most recent Borrowing
Base Certificate delivered to Agent in accordance with this Agreement and such
other information as may be available to Agent.  Without limiting any other
rights and

29

--------------------------------------------------------------------------------

 

remedies of Agent hereunder or under the other Financing Documents, the
Revolving Loans shall be subject to Agent’s continuing right to withhold from
the Borrowing Base reserves, and to increase and decrease such reserves from
time to time, if and to the extent that in Agent’s good faith credit judgment
and discretion, such reserves or adjustments are necessary. 

(ii)Mandatory Revolving Loan Repayments and Prepayments.

(A)The Revolving Loan Commitment shall terminate on the Termination Date.  On
such Termination Date, there shall become due, and Borrowers shall pay, the
entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto incurred to, but excluding the
Termination Date; provided, however, that such payment is made not later than
12:00 Noon (Eastern time) on the Termination Date.

(B)If at any time the Revolving Loan Outstandings exceed the Revolving Loan
Limit, then, on the next succeeding Business Day, Borrowers shall repay the
Revolving Loans or cash collateralize Letter of Credit Liabilities in the manner
specified in Section 2.5(e) or cause the cancellation of outstanding Letters of
Credit, or any combination of the foregoing, in an aggregate amount equal to
such excess.

(C)Principal payable on account of Revolving Loans shall be payable by Borrowers
to Agent (I) immediately upon the receipt by any Borrower or Agent of any
payments on or proceeds from any of the Accounts, to the extent of such payments
or proceeds, as further described in Section 2.11 below, and (II) in full on the
Termination Date.

(iii)Optional Prepayments.  Borrowers may from time to time prepay the Revolving
Loans in whole or in part; provided, however, that any such partial prepayment
shall be in an amount equal to $100,000 or a higher integral multiple of
$25,000.

(iv)LIBOR Rate.

(A)Except as provided in subsection (C) below, Revolving Loans shall accrue
interest at the LIBOR Rate plus the Applicable Margin.

(B)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based upon the LIBOR
Rate; provided, however, that notwithstanding anything in this

30

--------------------------------------------------------------------------------

 

Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “change in applicable Law”,
regardless of the date enacted, adopted or issued.  In any such event, the
affected Lender shall give Borrowers and Agent notice of such a determination
and adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrowers may, by
notice to such affected Lender (I) require such Lender to furnish to Borrowers a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (II) repay the Loans bearing
interest based upon the LIBOR Rate with respect to which such adjustment is
made. 

(C)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain Loans bearing interest based upon the LIBOR Rate or to continue such
funding or maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender and
(I) in the case of any outstanding Loans of such Lender bearing interest based
upon the LIBOR Rate, the date specified in such Lender’s notice shall be deemed
to be the last day of the Interest Period of such Loans, and interest upon such
Lender’s Loans thereafter shall accrue interest at Base Rate plus the Applicable
Margin, and (II)  such Loans shall continue to accrue interest at Base Rate plus
the Applicable Margin until such Lender determines that it would no longer be
unlawful or impractical to maintain such Loans at the LIBOR Rate.

(D)Anything to the contrary contained herein notwithstanding, neither Agent nor
any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

(v)[Reserved].

(c)[Reserved].

Section 2.2Interest, Interest Calculations and Certain Fees.

(a)Interest.  From and following the Closing Date, except as expressly set forth
in this Agreement, Loans and the other Obligations shall bear interest at the
sum of the LIBOR Rate plus the Applicable Margin.  Interest on the Loans shall
be paid in arrears on the first (1st) day of each month and on the maturity of
such Loans, whether by acceleration or

31

--------------------------------------------------------------------------------

 

otherwise.  Interest on all other Obligations shall be payable upon demand.  For
purposes of calculating interest, all funds transferred to the Payment Account
for application to any Revolving Loans shall be subject to a seven (7) Business
Day clearance period and all interest accruing on such funds during such
clearance period shall accrue for the benefit of Agent, and not for the benefit
of the Lenders. 

(b)Unused Line Fee.  From and following the Closing Date, Borrowers shall pay
Agent, for the benefit of all Lenders committed to make Revolving Loans, in
accordance with their respective Pro Rata Shares, a fee in an amount equal to
(i) (A) the Revolving Loan Commitment minus (B) the average daily balance of the
sum of the Revolving Loan Outstandings during the preceding month, multiplied by
(ii) one half of one percent (0.50%) per annum.  Such fee is to be paid monthly
in arrears on the first day of each month.

(c)[Reserved].

(d)[Reserved].

(e)[Reserved].

(f)Deferred Revolving Loan Origination Fee.  If Lenders’ funding obligations in
respect of the Revolving Loan Commitment under this Agreement terminate for any
reason (whether by voluntary termination by Borrowers, by reason of the
occurrence of an Event of Default or otherwise) prior to the Commitment Expiry
Date, Borrowers shall pay to Agent, for the benefit of all Lenders committed to
make Revolving Loans on the Closing Date, a fee as compensation for the costs of
such Lenders being prepared to make funds available to Borrowers under this
Agreement, equal to an amount determined by multiplying the Revolving Loan
Commitment by the following applicable percentage amount: 2.5% for the first
year following the Closing Date and 1.5% thereafter. All fees payable pursuant
to this paragraph shall be deemed fully earned and non-refundable as of the
Closing Date.

(g)[Reserved].

(h)[Reserved].

(i)Audit Fees.  Borrowers shall pay to Agent, for its own account and not for
the benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of Borrowers’ books and records (provided, however,
unless a Default or an Event of Default exists, Borrowers shall not be
responsible for the fees and expenses of more than two such audit and inspection
in any calendar year, and the amount that Borrowers shall be liable with respect
to any single audit and inspection of books and records shall not exceed
$30,000), audits, valuations or appraisals of the Collateral (provided that
unless an Event of Default has occurred and is continuing, Borrowers shall not
be required to pay for more than two such valuations and appraisals of the
Collateral during any calendar year and the amount that Borrowers shall be
liable with respect to any single valuation and appraisal of the Collateral
shall not exceed $30,000), audits of Borrowers’ compliance with applicable Laws
and such other matters as Agent shall deem appropriate, which shall be due and
payable on the first Business Day of the month following the date of issuance by
Agent of a written request for payment thereof to Borrowers.

32

--------------------------------------------------------------------------------

 

(j)Wire Fees.  Borrowers shall pay to Agent, for its own account and not for the
account of any other Lenders, on written demand, fees for incoming and outgoing
wires made for the account of Borrowers, such fees to be based on Agent’s then
current wire fee schedule (available upon written request of the Borrowers). 

(k)Late Charges.  If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to three percent (3.0%) of each
delinquent payment.

(l)Computation of Interest and Related Fees.  All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.  The date of funding of a Loan shall be included
in the calculation of interest.  The date of payment of a Loan shall be excluded
from the calculation of interest.  If a Loan is repaid on the same day that it
is made, one (1) day’s interest shall be charged.

(m)[Reserved].

Section 2.3Notes.  The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Revolving Loan Commitment
Amount.  

Section 2.4[Reserved].

Section 2.5Letters of Credit and Letter of Credit Fees.

(a)Letter of Credit.  On the terms and subject to the conditions set forth
herein, the Revolving Loan Commitment may be used by Borrowers, in addition to
the making of Revolving Loans hereunder, for the issuance, prior to that date
which is one year prior to the Termination Date, by (i) Agent, of letters of
credit, Guarantees or other agreements or arrangements (each, a “Support
Agreement”) to induce an LC Issuer to issue or increase the amount of, or extend
the expiry date of, one or more Letters of Credit and (ii) a Lender, identified
by Agent, as an LC Issuer, of one or more Lender Letters of Credit, so long as,
in each case:

(i)Agent shall have received a Notice of LC Credit Event at least five (5)
Business Days before the relevant date of issuance, increase or extension; and

(ii)after giving effect to such issuance, increase or extension, (A) the
aggregate Letter of Credit Liabilities do not exceed $5,000,000, and (B) the
Revolving Loan Outstandings do not exceed the Revolving Loan Limit.

Nothing in this Agreement shall be construed to obligate any Lender to issue,
increase the amount of or extend the expiry date of any Letter of Credit, which
act or acts, if any, shall be

33

--------------------------------------------------------------------------------

 

subject to agreements to be entered into from time to time between Borrowers and
such Lender.  Each Lender that is an LC Issuer hereby agrees to give Agent
prompt written notice of each issuance of a Lender Letter of Credit by such
Lender and each payment made by such Lender in respect of Lender Letters of
Credit issued by such Lender.

Notwithstanding anything to the contrary set forth herein, Borrowers agree and
acknowledge that no part of the Revolving Loan Commitment will be available for
the issuance of a Letter of Credit until such times as Agent notifies Borrower
Representative that a Lender party to this Agreement is an LC Issuer.  

(b)Letter of Credit Fee.  Borrowers shall pay to Agent, for the benefit of the
Revolving Lenders in accordance with their respective Pro Rata Shares, a letter
of credit fee with respect to the Letter of Credit Liabilities for each Letter
of Credit, computed for each day from the date of issuance of such Letter of
Credit to the date that is the last day a drawing is available under such Letter
of Credit, at a rate per annum equal to the Applicable Margin then applicable to
Loans bearing interest based upon the LIBOR Rate.  Such fee shall be payable in
arrears on the last day of each calendar month prior to the Termination Date and
on such date.  In addition, Borrowers agree to pay promptly to the LC Issuer any
fronting or other fees that it may charge in connection with any Letter of
Credit.

(c)Reimbursement Obligations of Borrowers.  If either (i) Agent shall make a
payment to an LC Issuer pursuant to a Support Agreement, or (ii) any Lender
shall notify Agent that it has made payment in respect of, a Lender Letter of
Credit, (A) the applicable Borrower shall reimburse Agent or such Lender, as
applicable, for the amount of such payment by the end of the day on which Agent
or such Lender shall make such payment and (B) Borrowers shall be deemed to have
immediately requested that Revolving Lenders make a Revolving Loan, in a
principal amount equal to the amount of such payment (but solely to the extent
such Borrower shall have failed to directly reimburse Agent or, with respect to
Lender Letters of Credit, the applicable LC Issuer, for the amount of such
payment).  Agent shall promptly notify Revolving Lenders of any such deemed
request and each Revolving Lender hereby agrees to make available to Agent not
later than noon (Eastern time) on the Business Day following such notification
from Agent such Revolving Lender’s Pro Rata Share of such Revolving Loan.  Each
Revolving Lender hereby absolutely and unconditionally agrees to fund such
Revolving Lender’s Pro Rata Share of the Loan described in the immediately
preceding sentence, unaffected by any circumstance whatsoever, including,
without limitation, (x) the occurrence and continuance of a Default or Event of
Default, (y) the fact that, whether before or after giving effect to the making
of any such Revolving Loan, the Revolving Loan Outstandings exceed or will
exceed the Revolving Loan Limit, and/or (z) the non-satisfaction of any
conditions set forth in Section 7.2.  Agent hereby agrees to apply the gross
proceeds of each Revolving Loan deemed made pursuant to this Section 2.5(c) in
satisfaction of Borrowers’ reimbursement obligations arising pursuant to this
Section 2.5(c).  Borrowers shall pay interest, on demand, on all amounts so paid
by Agent pursuant to any Support Agreement or to any applicable Lender in
honoring a draw request under any Lender Letter of Credit for each day from the
date of such payment until Borrowers reimburse Agent or the applicable Lender
therefor (whether pursuant to clause (A) or (B) of the first sentence of this
subsection (c)) at a rate per annum equal to the sum of two percent (2%) plus
the interest rate applicable to Revolving Loans for such day.

34

--------------------------------------------------------------------------------

 

(d)Reimbursement and Other Payments by Borrowers.  The obligations of each
Borrower to reimburse Agent and/or the applicable LC Issuer pursuant to
Section 2.5(c) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including the following: 

(i)any lack of validity or enforceability of, or any amendment or waiver of or
any consent to departure from, any Letter of Credit or any related document;

(ii)the existence of any claim, set-off, defense or other right which any
Borrower may have at any time against the beneficiary of any Letter of Credit,
the LC Issuer (including any claim for improper payment), Agent, any Lender or
any other Person, whether in connection with any Financing Document or any
unrelated transaction, provided, however, that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(iii)any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(iv)any affiliation between the LC Issuer and Agent; or

(v)to the extent permitted under applicable law, any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.

(e)Deposit Obligations of Borrowers.  In the event any Letters of Credit are
outstanding at the time that Borrowers prepay in full or are required to repay
the Obligations or the Revolving Loan Commitment is terminated, Borrowers shall
(i) deposit with Agent for the benefit of all Revolving Lenders cash in an
amount equal to one hundred ten percent (110%) of the aggregate outstanding
Letter of Credit Liabilities to be available to Agent, for its benefit and the
benefit of issuers of Letters of Credit, to reimburse payments of drafts drawn
under such Letters of Credit and pay any fees and expenses related thereto, and
(ii) prepay the fee payable under Section 2.5(b) with respect to such Letters of
Credit for the full remaining terms of such Letters of Credit assuming that the
full amount of such Letters of Credit as of the date of such repayment or
termination remain outstanding until the end of such remaining terms.  Upon
termination of any such Letter of Credit and so long as no Event of Default has
occurred and is continuing, the unearned portion of such prepaid fee
attributable to such Letter of Credit shall be refunded to Borrowers, together
with the deposit described in the preceding clause (i) attributable to such
Letter of Credit, but only to the extent not previously applied by Agent in the
manner described herein.

(f)Participations in Support Agreements and Lender Letters of Credit.

(i)Concurrently with the issuance of each Supported Letter of Credit, Agent
shall be deemed to have sold and transferred to each Revolving Lender, and each
such Revolving Lender shall be deemed irrevocably and immediately to have
purchased and received from Agent, without recourse or warranty, an undivided
interest and participation in, to the extent of such Lender’s Pro Rata Share,
Agent’s Support Agreement liabilities and obligations in respect of such
Supported Letter of Credit and

35

--------------------------------------------------------------------------------

 

Borrowers’ Reimbursement Obligations with respect thereto.  Concurrently with
the issuance of each Lender Letter of Credit, the LC Issuer in respect thereof
shall be deemed to have sold and transferred to each Revolving Lender, and each
such Revolving Lender shall be deemed irrevocably and immediately to have
purchased and received from such LC Issuer, without recourse or warranty, an
undivided interest and participation in, to the extent of such Lender’s Pro Rata
Share, such Lender Letter of Credit and Borrowers’ Reimbursement Obligations
with respect thereto.  Any purchase obligation arising pursuant to the
immediately two preceding sentences shall be absolute and unconditional and
shall not be affected by any circumstances whatsoever. 

(ii)If either (A) Agent makes any payment or disbursement under any Support
Agreement and/or (B) an LC Issuer makes any payment or disbursement under any
Lender Letter of Credit, and (I) Borrowers have not reimbursed Agent or the
applicable LC Issuer, as applicable, in full for such payment or disbursement in
accordance with Section 2.5(c), or (II) any reimbursement under any Support
Agreement or Lender Letter of Credit received by Agent or any LC Issuer, as
applicable, from any Credit Party is or must be returned or rescinded upon or
during any bankruptcy or reorganization of any Credit Party or otherwise, each
Revolving Lender shall be irrevocably and unconditionally obligated to pay to
Agent or the applicable LC Issuer, as applicable, its Pro Rata Share of such
payment or disbursement (but no such payment shall diminish the Obligations of
Borrowers under Section 2.5(c)).  To the extent any such Revolving Lender shall
not have made such amount available to Agent or the applicable LC Issuer, as
applicable, before 12:00 Noon (Eastern time) on the Business Day on which such
Lender receives notice from Agent or the applicable LC Issuer, as applicable, of
such payment or disbursement, or return or rescission, as applicable, such
Lender agrees to pay interest on such amount to Agent or the applicable LC
Issuer, as applicable, forthwith on demand accruing daily at the Federal Funds
Rate, for the first three (3) days following such Lender’s receipt of such
notice, and thereafter at the Base Rate plus the Applicable Margin in respect of
Revolving Loans.  Any such Revolving Lender’s failure to make available to Agent
or the applicable LC Issuer, as applicable, its Pro Rata Share of any such
payment or disbursement, or return or rescission, as applicable, shall not
relieve any other Lender of its obligation hereunder to make available such
other Revolving Lender’s Pro Rata Share of such payment, but no Revolving Lender
shall be responsible for the failure of any other Lender to make available such
other Lender’s Pro Rata Share of any such payment or disbursement, or return or
rescission.

Section 2.6General Provisions Regarding Payment; Loan Account.

(a)All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim.  If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension.  Any payments received in the
Payment Account before 12:00 Noon (Eastern time) on any date shall be deemed
received by

36

--------------------------------------------------------------------------------

 

Agent on such date, and any payments received in the Payment Account at or after
12:00 Noon (Eastern time) on any date shall be deemed received by Agent on the
next succeeding Business Day.   

(b)Agent shall maintain a loan account (the “Loan Account”) on its books to
record Loans and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower.  All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time.  The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document.  Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement).  Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.

Section 2.7Maximum Interest.  In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of Maryland or of any other applicable jurisdiction.  Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to
Borrowers.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

37

--------------------------------------------------------------------------------

 

Section 2.8Taxes; Capital Adequacy. 

(a)All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future income, excise, stamp, documentary, payroll, employment,
property or franchise taxes and other taxes, fees, duties, levies, assessments,
withholdings or other charges of any nature whatsoever (including interest and
penalties thereon) imposed by any taxing authority, excluding taxes imposed on
or measured by Agent’s or any Lender’s net income by the jurisdictions under
which Agent or such Lender is organized or conducts business (other than solely
as the result of entering into any of the Financing Documents or taking any
action thereunder) (all non-excluded items being called “Taxes”).  If any
withholding or deduction from any payment to be made by any Borrower hereunder
is required in respect of any Taxes pursuant to any applicable Law, then
Borrowers will: (i) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (ii) promptly forward to Agent an
official receipt or other documentation satisfactory to Agent evidencing such
payment to such authority; and (iii) pay to Agent for the account of Agent and
Lenders such additional amount or amounts as is necessary to ensure that the net
amount actually received by Agent and each Lender will equal the full amount
Agent and such Lender would have received had no such withholding or deduction
been required.  If any Taxes are directly asserted against Agent or any Lender
with respect to any payment received by Agent or such Lender hereunder, Agent or
such Lender may pay such Taxes and Borrowers will promptly pay such additional
amounts (including any penalty, interest or expense) as is necessary in order
that the net amount received by such Person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
Person would have received had such Taxes not been asserted so long as such
amounts have accrued on or after the day which is two hundred seventy (270) days
prior to the date on which Agent or such Lender first made written demand
therefor.

(b)If any Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to Agent, for the account of Agent and the
respective Lenders, the required receipts or other required documentary
evidence, Borrowers shall indemnify Agent and Lenders for any incremental Taxes,
interest or penalties that may become payable by Agent or any Lender as a result
of any such failure.

(c)Each Lender that (i) is organized under the laws of a jurisdiction other than
the United States, and (ii)(A) is a party hereto on the Closing Date or
(B) purports to become an assignee of an interest as a Lender under this
Agreement after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) (each such Lender a “Foreign
Lender”) shall execute and deliver to each of Borrowers and Agent one or more
(as Borrowers or Agent may reasonably request) United States Internal Revenue
Service Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Agent certifying as to such Lender’s
entitlement to a complete exemption from withholding or deduction of
Taxes.  Borrowers shall not be required to pay additional amounts to any Lender
pursuant to this Section 2.8 with respect to United States withholding and
income Taxes to the extent that the obligation to pay such additional amounts
would not have arisen but for the failure of such Lender to comply with this
paragraph other than as a result of a change in law.

38

--------------------------------------------------------------------------------

 

(d)If any Lender shall determine in its commercially reasonable judgment that
the adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder or under any
Support Agreement or Lender Letter of Credit to a level below that which such
Lender or such controlling Person could have achieved but for such adoption,
taking effect, change, interpretation, administration, application or compliance
(taking into consideration such Lender’s or such controlling Person’s policies
with respect to capital adequacy) then from time to time, upon written demand by
such Lender (which demand shall be accompanied by a statement setting forth the
basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to Agent), Borrowers shall promptly
pay to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction, so long as such amounts have accrued on
or after the day which is two hundred seventy (270) days prior to the date on
which such Lender first made demand therefor; provided, however, that
notwithstanding anything in this Agreement to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued. 

(e)If any Lender requires compensation under Section 2.8(d), or requires any
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), then, upon
the written request of Borrower Representative, such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder (subject to the
terms of this Agreement) to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or materially reduce amounts payable pursuant to any such subsection,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its sole discretion).  Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 2.9Appointment of Borrower Representative.  

(a)Each Borrower hereby irrevocably appoints and constitutes Goodman as the
Borrower Representative hereunder, and in such capacity, Goodman shall serve as
each Borrower’s agent and attorney-in-fact to request and receive Loans in the
name or on behalf of such Borrower and any other Borrowers, deliver Notices of
Borrowing, Notices of LC Credit

39

--------------------------------------------------------------------------------

 

Events and Borrowing Base Certificates, give instructions with respect to the
disbursement of the proceeds of the Loans, requesting Letters of Credit, giving
and receiving all other notices and consents hereunder or under any of the other
Financing Documents and taking all other actions (including in respect of
compliance with covenants) in the name or on behalf of any Borrower or Borrowers
pursuant to this Agreement and the other Financing Documents.  Agent and Lenders
may disburse the Loans to such bank account of Borrower Representative or a
Borrower or otherwise make such Loans to a Borrower, and LC Issuer may provide
such Letters of Credit for the account of a Borrower, in each case as Borrower
Representative may designate or direct, without notice to any other
Borrower.  Notwithstanding anything to the contrary contained herein, Agent may
at any time and from time to time require that Loans to or for the account of
any Borrower be disbursed directly to an operating account of such Borrower. 

(b)Goodman hereby accepts the appointment by Borrowers to serve as the Borrower
Representative, and shall serve as the agent and attorney-in-fact of Borrowers
pursuant to this Section 2.9.  Borrower Representative shall ensure that the
disbursement of any Loans that are at any time requested by or to be remitted to
or for the account of a Borrower, or the issuance of any Letter of Credit
requested on behalf of a Borrower hereunder, shall be remitted or issued to or
for the account of such Borrower.

(c)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders and LC Issuer with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Financing
Documents.

(d)Any notice, election, representation, warranty, agreement or undertaking made
or delivered by or on behalf of any Borrower by Borrower Representative shall be
deemed for all purposes to have been made or delivered by such Borrower, as the
case may be, and shall be binding upon and enforceable against such Borrower to
the same extent as if made or delivered directly by such Borrower.

(e)No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent.  If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor).  Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
“Borrower Representative” shall mean such successor Borrower Representative for
all purposes of this Agreement and the other Financing Documents, and the
retiring or terminated Administrative Loan Party’s appointment, powers and
duties as Administrative Loan Party shall be thereupon terminated.

Section 2.10Joint and Several Liability; Rights of Contribution; Subordination
and Subrogation.

(a)Borrowers are defined collectively to include all Persons named as one of the
Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each

40

--------------------------------------------------------------------------------

 

Borrower” or similar references, shall be construed as a reference to each
individual Person named as one of the Borrowers herein.  Each Person so named
shall be jointly and severally liable for all of the obligations of Borrowers
under this Agreement.  Each Borrower, individually, expressly understands,
agrees and acknowledges, that the credit facilities would not be made available
on the terms herein in the absence of the collective credit of all of the
Persons named as the Borrowers herein, the joint and several liability of all
such Persons, and the cross-collateralization of the collateral of all such
Persons.  Accordingly, each Borrower individually acknowledges that the benefit
to each of the Persons named as one of the Borrowers as a whole constitutes
reasonably equivalent value, regardless of the amount of the credit facilities
actually borrowed by, advanced to, or the amount of collateral provided by, any
individual Borrower.  In addition, each entity named as one of the Borrowers
herein hereby acknowledges and agrees that all of the representations,
warranties, covenants, obligations, conditions, agreements and other terms
contained in this Agreement shall be applicable to and shall be binding upon and
measured and enforceable individually against each Person named as one of the
Borrowers herein as well as all such Persons when taken together.  By way of
illustration, but without limiting the generality of the foregoing, the terms of
Section 10.1 of this Agreement are to be applied to each individual Person named
as one of the Borrowers herein (as well as to all such Persons taken as a
whole), such that the occurrence of any of the events described in Section 10.1
of this Agreement as to any Person named as one of the Borrowers herein shall
constitute an Event of Default even if such event has not occurred as to any
other Persons named as the Borrowers or as to all such Persons taken as a
whole. 

(b)Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below).  Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly.  For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

(c)Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of any Borrower, change the terms relating to the
Obligations or otherwise modify, amend or change the terms of any Note or other
agreement, document or instrument now or hereafter executed by any Borrower and
delivered to Agent for any Lender; (iii) accept partial payments of the
Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may

41

--------------------------------------------------------------------------------

 

determine; and (vi) settle, release, compromise, collect or otherwise liquidate
the Obligations and any Collateral therefor in any manner, all guarantor and
surety defenses being hereby waived by each Borrower.  Without limitations of
the foregoing, with respect to the Obligations, each Borrower hereby makes and
adopts each of the agreements and waivers set forth in each Guarantee, the same
being incorporated hereby by reference.  Except as specifically provided in this
Agreement or any of the other Financing Documents, Agent shall have the
exclusive right to determine the time and manner of application of any payments
or credits, whether received from any Borrower or any other source, and such
determination shall be binding on all Borrowers.  All such payments and credits
may be applied, reversed and reapplied, in whole or in part, to any of the
Obligations that Agent shall determine, in its sole discretion, without
affecting the validity or enforceability of the Obligations of the other
Borrower. 

(d)Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

(e)The Borrowers hereby agree, as between themselves, that to the extent that
Agent, on behalf of Lenders, shall have received from any Borrower any Recovery
Amount (as defined below), then the paying Borrower shall have a right of
contribution against each other Borrower in an amount equal to such other
Borrower’s contributive share of such Recovery Amount; provided, however, that
in the event any Borrower suffers a Deficiency Amount (as defined below), then
the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other Borrowers in an amount equal to
the Deficiency Amount; and provided, further, that in no event shall the
aggregate amounts so reimbursed by reason of the contribution of any Borrower
equal or exceed an amount that would, if paid, constitute or result in
Fraudulent Conveyance.  Until all Obligations have been paid and satisfied in
full (other than contingent indemnification obligations for which no claim has
been asserted or the known existence of a claim is reasonably likely to be
asserted), no payment made by or for the account of a Borrower including,
without limitation, (i) a payment made by such Borrower on behalf of the
liabilities of any other Borrower, or (ii) a payment made by any other Guarantor
under any Guarantee, shall entitle such Borrower, by subrogation or otherwise,
to any payment from such other Borrower or from or out of such other Borrower’s
property.  The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of

42

--------------------------------------------------------------------------------

 

such other Borrower by reason of any performance of such Borrower of its joint
and several obligations hereunder, until the Obligations have been indefeasibly
paid and satisfied in full, and no Borrower shall exercise any right or remedy
with respect to this Section 2.10(e) until the Obligations have been
indefeasibly paid and satisfied in full (other than contingent indemnification
obligations for which no claim has been asserted or the known existence of a
claim is reasonably likely to be asserted).  As used in this Section 2.10(e),
the term “Recovery Amount” means the amount of proceeds received by or credited
to Agent from the exercise of any remedy of the Lenders under this Agreement or
the other Financing Documents, including, without limitation, the sale of any
Collateral.  As used in this Section 2.10(e), the term “Deficiency Amount” means
any amount that is less than the entire amount a Borrower is entitled to receive
by way of contribution or subrogation from, but that has not been paid by, the
other Borrowers in respect of any Recovery Amount attributable to the Borrower
entitled to contribution, until the Deficiency Amount has been reduced to $0
through contributions and reimbursements made under the terms of this
Section 2.10(e) or otherwise. 

Section 2.11Collections and Lockbox Account.

(a)Borrowers shall maintain a lockbox (the “Lockbox”) with a United States
depository institution designated from time to time by Agent (the “Lockbox
Bank”), subject to the provisions of this Agreement, and shall execute with the
Lockbox Bank a Deposit Account Control Agreement and such other agreements
related to such Lockbox as Agent may require.  Borrowers shall ensure that all
collections of Accounts (other than Accounts for which the Account Debtor is a
Governmental Account Debtor) are paid directly from Account Debtors (i) into the
Lockbox for deposit into the Lockbox Account and/or (ii) directly into the
Lockbox Account; provided, however, unless Agent shall otherwise direct by
written notice to Borrowers, Borrowers shall be permitted to cause Account
Debtors who are individuals to pay Accounts directly to Borrowers, which
Borrowers shall then administer and apply in the manner required below. All
funds deposited into a Lockbox Account shall be transferred into the Payment
Account by the close of each Business Day.

(b)[Reserved]

(c)Notwithstanding anything in any lockbox agreement or Deposit Account Control
Agreement to the contrary, Borrowers agree that they shall be liable for any
fees and charges in effect from time to time and charged by the Lockbox Bank in
connection with the Lockbox, the Lockbox Account, and that Agent shall have no
liability therefor.  Borrowers hereby indemnify and agree to hold Agent harmless
from any and all liabilities, claims, losses and demands whatsoever, including
reasonable attorneys’ fees and expenses, arising from or relating to actions of
Agent or the Lockbox Bank pursuant to this Section or any lockbox agreement or
Deposit Account Control Agreement or similar agreement, except to the extent of
such losses arising solely from Agent’s gross negligence or willful misconduct.

(d)Agent shall apply, on a daily basis, all funds transferred into the Payment
Account pursuant to this Section to reduce the outstanding Revolving Loans in
such order of application as Agent shall elect.  If as the result of collections
of Accounts pursuant to the terms and conditions of this Section, a credit
balance exists with respect to the Loan Account, (i) when such credit balance
exceeds $500,000 or (ii) upon receiving the notification from Borrower such

43

--------------------------------------------------------------------------------

 

credit balance shall not accrue interest in favor of Borrowers, but Agent shall
remit and transfer such funds into an account designated by Borrower
Representative within three business days so long as no Event of Default
exists. 

(e)To the extent that any collections of Accounts or proceeds of other
Collateral are not sent directly to the Lockbox or Lockbox Account but are
received by any Borrower, such collections shall be held in trust for the
benefit of Agent pursuant to an express trust created hereby and immediately
remitted, in the form received, to applicable Lockbox or Lockbox Account.  No
such funds received by any Borrower shall be commingled with other funds of the
Borrowers.  If any funds received by any Borrower are commingled with other
funds of the Borrowers, or are required to be deposited to a Lockbox or Lockbox
Account and are not so deposited within two (2) Business Days, then Borrowers
shall pay to Agent, for its own account and not for the account of any other
Lenders, a compliance fee equal to $500 for each day that any such conditions
exist.

(f)Borrowers acknowledge and agree that compliance with the terms of this
Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if any Borrower, through
acts or omissions, causes or permits Account Debtors to send payments other than
to the Lockbox or Lockbox Accounts or if any Borrower fails to promptly deposit
collections of Accounts or proceeds of other Collateral in the Lockbox Account
as herein required.  Accordingly, in addition to all other rights and remedies
of Agent and Lenders hereunder, Agent shall have the right to seek specific
performance of the Borrowers’ obligations under this Section, and any other
equitable relief as Agent may deem necessary or appropriate, and Borrowers waive
any requirement for the posting of a bond in connection with such equitable
relief.

(g)Borrowers shall not, and Borrowers shall not suffer or permit any Credit
Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change the
procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other
Collateral.  Borrowers shall, and shall cause each Credit Party to, cooperate
with Agent in the identification and reconciliation on a daily basis of all
amounts received in or required to be deposited into the Lockbox Accounts.  If
more than five percent (5%) of the collections of Accounts received by Borrowers
during any given fifteen (15) day period is not identified or reconciled to the
reasonable satisfaction of Agent within ten (10) Business Days of receipt, Agent
shall not be obligated to make further advances under this Agreement until such
amount is identified or is reconciled to the reasonable satisfaction of Agent,
as the case may be.  In addition, if any such amount cannot be identified or
reconciled to the reasonable satisfaction of Agent, Agent may utilize its own
staff or, if it deems necessary, engage an outside auditor, in either case at
Borrowers’ expense (which in the case of Agent’s own staff shall be in
accordance with Agent’s then prevailing customary charges (plus documented
expenses)), to make such examination and report as may be necessary to identify
and reconcile such amount.

(h)If any Borrower breaches its obligation to direct payments of the proceeds of
the Collateral to the Lockbox Account, Agent, as the irrevocably made,
constituted and appointed true and lawful attorney for Borrowers, may, by the
signature or other act of any of

44

--------------------------------------------------------------------------------

 

Agent’s authorized representatives (without requiring any of them to do so),
direct any Account Debtor to pay proceeds of the Collateral to Borrowers by
directing payment to the Lockbox Account. 

Section 2.12Termination; Restriction on Termination.

(a)Termination by Lenders.  In addition to the rights set forth in Section 10.2,
Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.

(b)Termination by Borrowers.  Upon at least ten (10) Business Days’ prior
written notice to Agent and Lenders, Borrowers may, at its option, terminate
this Agreement; provided, however, that no such termination shall be effective
until Borrowers have (i) paid or collateralized to Agent’s satisfaction all of
the Obligations in immediately available funds, all Letters of Credit and
Support Agreements have expired, terminated or have been cash collateralized to
Agent’s satisfaction, (ii) complied with Section 2.2(f).  Any notice of
termination given by Borrowers shall be irrevocable unless all Lenders otherwise
agree in writing and no Lender shall have any obligation to make any Loans on or
after the termination date stated in such notice.  Borrowers may elect to
terminate this Agreement in its entirety only.  No section of this Agreement may
be terminated singly.

(c)Effectiveness of Termination.  All of the Obligations shall be immediately
due and payable upon the Termination Date.  All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the
Financing Documents shall survive any such termination and Agent shall retain
its Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations have been discharged or paid, in full (other
than contingent indemnification obligations for which no claim has been asserted
or the known existence of a claim is reasonably likely to be asserted), in
immediately available funds, including, without limitation, all Obligations
under Section 2.2(f) and the terms of any fee letter resulting from such
termination.  Notwithstanding the foregoing or the payment in full of the
Obligations, Agent shall not be required to terminate its Liens in the
Collateral unless, with respect to any loss or damage Agent may incur as a
result of dishonored checks or other items of payment received by Agent from
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrowers and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
discretion, may deem necessary to protect Agent and each Lender from any such
loss or damage.

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

45

--------------------------------------------------------------------------------

 

Section 3.1Existence and Power.  Each Credit Party is an entity as specified on
Schedule 3.1, is duly organized, validly existing and in good standing under the
laws of the jurisdiction specified on Schedule 3.1 and no other jurisdiction,
has the same legal name as it appears in such Credit Party’s Organizational
Documents and an organizational identification number (if any), in each case as
specified on Schedule 3.1, and has all powers and all Permits required for the
operation of its business as presently conducted or as proposed to be conducted,
except where the failure to have such Permits would not reasonably be expected
to have a Material Adverse Effect.  Each Credit Party is qualified to do
business as a foreign entity in each jurisdiction in which it is required to be
so qualified, which jurisdictions as of the Closing Date are specified on
Schedule 3.1, except where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect.  Except as set forth on
Schedule 3.1, no Credit Party (a) has had, over the five (5) year period
preceding the Closing Date, any name other than its current name, or (b) was
incorporated or organized under the laws of any jurisdiction other than its
current jurisdiction of incorporation or organization. 

Section 3.2Organization and Governmental Authorization; No Contravention.  The
execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any Governmental
Authority and do not violate, conflict with or cause a breach or a default under
(a) any Law applicable to any Credit Party or any of the Organizational
Documents of any Credit Party, or (b) any agreement or instrument binding upon
it, except for such violations, conflicts, breaches or defaults as would not,
with respect to this clause (b), reasonably be expected to have a Material
Adverse Effect.

Section 3.3Binding Effect.  Each of the Operative Documents to which any Credit
Party is a party constitutes a valid and binding agreement or instrument of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

Section 3.4Capitalization.  The authorized equity securities of Goodman and each
of its Subsidiaries as of the Closing Date are as set forth on
Schedule 3.4.  All issued and outstanding equity securities of each of the
Credit Parties are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens other than those in favor of Agent
for the benefit of Agent and Lenders or in favor of the Collateral Trustee on
behalf of the Senior Noteholders, and such equity securities were issued in
compliance with all applicable Laws.  The identity of the holders of the equity
securities of Goodman and the percentage of their fully-diluted ownership of the
equity securities of each of the Credit Parties, and the ownership of each
Subsidiary, as of the Closing Date is set forth on Schedule 3.4.  No shares of
the capital stock or other equity securities of any Credit Party, other than
those described above, are issued and outstanding as of the Closing
Date.  Except as set forth on Schedule 3.4, as of the Closing Date there are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Credit Party of any equity securities of any such entity.

46

--------------------------------------------------------------------------------

 

Section 3.5Financial Information.  All information delivered to Agent and
pertaining to the financial condition of any Credit Party fairly presents the
financial position of such Credit Party as of such date in conformity with GAAP
(and as to unaudited financial statements, subject to normal year-end
adjustments and the absence of footnote disclosures).  Since December 31, 2015,
there has been no material adverse change in the business, operations,
properties or financial condition of any Credit Party.   

Section 3.6Litigation.  Except as set forth on Schedule 3.6 as of the Closing
Date, and except as hereafter disclosed to Agent in writing, there is no
Litigation pending against, or to such Borrower’s knowledge threatened against
or affecting, any Credit Party or, to such Borrower’s knowledge, any party to
any Operative Document other than a Credit Party.  There is no Litigation
pending in which an adverse decision could reasonably be expected to result in a
Material Adverse Effect or which in any manner draws into question the validity
of any of the Operative Documents.

Section 3.7Ownership of Property.  Each Borrower and each of its Subsidiaries is
the lawful owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold interests in, all properties and other
assets (real or personal, tangible, intangible or mixed) purported or reported
to be owned or leased (as the case may be) by such Person.

Section 3.8No Default.  No Event of Default, or to such Borrower’s knowledge,
Default, has occurred and is continuing.  No Credit Party is in breach or
default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect.

Section 3.9Labor Matters.  As of the Closing Date, there are no strikes or other
labor disputes pending or, to any Borrower’s knowledge, threatened against any
Credit Party.  Hours worked and payments made to the employees of the Credit
Parties have not been in violation of the Fair Labor Standards Act or any other
applicable Law dealing with such matters.  All payments due from the Credit
Parties, or for which any claim may be made against any of them, on account of
wages and employee and retiree health and welfare insurance and other benefits
have been paid or accrued as a liability on their books, as the case may
be.  The consummation of the transactions contemplated by the Financing
Documents will not give rise to a right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which it
is a party or by which it is bound.

Section 3.10Regulated Entities.  No Credit Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.

Section 3.11Margin Regulations.  None of the proceeds from the Loans have been
or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.

47

--------------------------------------------------------------------------------

 

Section 3.12Compliance With Laws; Anti-Terrorism Laws. 

(a)Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which would not reasonable be
expected to have a Material Adverse Effect.

(b)None of the Credit Parties and, to the knowledge of the Credit Parties, none
of their Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled
by a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person.  No
Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

Section 3.13Taxes.  All federal, state and local tax returns, reports and
statements required to be filed by or on behalf of each Credit Party have been
filed with the appropriate Governmental Authorities in all jurisdictions in
which such returns, reports and statements are required to be filed and, except
to the extent subject to a Permitted Contest, all Taxes (including real property
Taxes) and other charges shown to be due and payable in respect thereof have
been timely paid prior to the date on which any fine, penalty, interest, late
charge or loss may be added thereto for nonpayment thereof.  Except to the
extent subject to a Permitted Contest, all state and local sales and use Taxes
required to be paid by each Credit Party have been paid.  All federal and state
returns have been filed by each Credit Party for all periods for which returns
were due with respect to employee income tax withholding, social security and
unemployment taxes, and, except to the extent subject to a Permitted Contest,
the amounts shown thereon to be due and payable have been paid in full or
adequate provisions therefor have been made.

Section 3.14Compliance with ERISA.

(a)Each ERISA Plan (and the related trusts and funding agreements) complies in
form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material respects.  Each ERISA Plan which is intended to be
qualified under Section 401(a) of the Code is so qualified, and the United
States Internal Revenue Service has issued a favorable determination letter with
respect to each such ERISA Plan which may be relied on currently.  No Credit
Party has incurred liability for any material excise tax under any of
Sections 4971 through 5000 of the Code.

(b)Except as would not reasonable be expected, individually or in the aggregate,
to have a Material Adverse Effect, each Borrower and each Subsidiary is in

48

--------------------------------------------------------------------------------

 

compliance with the applicable provisions of ERISA and the provision of the Code
relating to ERISA Plans and the regulations and published interpretations
therein.  During the thirty-six (36) month period prior to the Closing Date or
the making of any Loan or the issuance of any Letter of Credit, (i) no steps
have been taken to terminate any Pension Plan, and (ii) no contribution failure
has occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA.  No condition exists or event or transaction has
occurred with respect to any Pension Plan which could result in the incurrence
by any Credit Party of any material liability, fine or penalty.  No Credit Party
has incurred liability to the PBGC (other than for current premiums) with
respect to any employee Pension Plan.  All contributions (if any) have been made
on a timely basis to any Multiemployer Plan that are required to be made by any
Credit Party or any other member of the Controlled Group under the terms of the
plan or of any collective bargaining agreement or by applicable Law; no Credit
Party nor any member of the Controlled Group has withdrawn or partially
withdrawn from any Multiemployer Plan, incurred any withdrawal liability with
respect to any such plan or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no
condition has occurred which, if continued, could result in a withdrawal or
partial withdrawal from any such plan, and no Credit Party nor any member of the
Controlled Group has received any notice that any Multiemployer Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits  or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent. 

Section 3.15Consummation of Operative Documents; Brokers.  Except for fees
payable to Agent and/or Lenders, no broker, finder or other intermediary has
brought about the obtaining, making or closing of the transactions contemplated
by the Operative Documents, and no Credit Party has or will have any obligation
to any Person in respect of any finder’s or brokerage fees, commissions or other
expenses in connection herewith or therewith.

Section 3.16Dycom Transaction.  All transactions contemplated by the Dycom
Transaction Documents (a) have consummated (including, without limitation, the
disbursement and transfer of all funds in connection therewith) in all material
respects pursuant to the provisions of the applicable Dycom Transaction
Documents, true and complete copies of which shall be delivered to Agent, and in
compliance with all applicable Law, except for such Laws the noncompliance with
which would not reasonably be expected to have a Material Adverse Effect and (b)
do not violate, conflict with or cause a breach or a default under any agreement
or instrument binding upon the Credit Parties, except for such violations,
conflicts, breaches or defaults as could not, with respect to this clause (b),
reasonably be expected to have a Material Adverse Effect.  

Section 3.17Material Contracts.  Except for the Operative Documents and the
other agreements set forth on Schedule 3.17 (collectively with the Operative
Documents, the “Material Contracts”), as of the Closing Date there are no
(a) employment agreements covering the management of any Credit Party,
(b) collective bargaining agreements or other similar labor agreements covering
any employees of any Credit Party, (c) agreements for managerial, consulting or
similar services to which any Credit Party is a party or by which it is bound,
(d) agreements regarding any Credit Party, its assets or operations or any
investment therein to which any of its equity holders is a party or by which it
is bound, (e) real estate leases,

49

--------------------------------------------------------------------------------

 

Intellectual Property licenses or other lease or license agreements to which any
Credit Party is a party, either as lessor or lessee, or as licensor or licensee
(other than licenses arising from the purchase of “off the shelf” products),
(f) customer, distribution, marketing or supply agreements to which any Credit
Party is a party, in each case with respect to the preceding clauses (a) through
(f) requiring payment of more than $5,000,000 in any year, (g) partnership
agreements to which any Credit Party is a general partner or joint venture
agreements to which any Credit Party is a party, (h) third party billing
arrangements to which any Credit Party is a party, or (i) any other agreements
or instruments to which any Credit Party is a party, and the breach,
nonperformance or cancellation of which, or the failure of which to renew, could
reasonably be expected to have a Material Adverse Effect.  Schedule 3.17 sets
forth, with respect to each real estate lease agreement to which any Borrower is
a party (as a lessee) as of the Closing Date, the address of the subject
property and the annual rental (or, where applicable, a general description of
the method of computing the annual rental).  The consummation of the
transactions contemplated by the Financing Documents will not give rise to a
right of termination in favor of any party to any Material Contract (other than
any Credit Party), except for such Material Contracts the noncompliance with
which would not reasonably be expected to have a Material Adverse Effect. 

Section 3.18Compliance with Environmental Requirements; No Hazardous
Materials.  Except in each case as set forth on Schedule 3.18:

(a)no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to such Borrower’s
knowledge, threatened by any Governmental Authority or other Person with respect
to any (i) alleged violation by any Credit Party of any Environmental Law,
(ii) alleged failure by any Credit Party to have any Permits required in
connection with the conduct of its business or to comply with the terms and
conditions thereof, (iii) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials, or (iv) release of
Hazardous Materials; and

(b)no property now owned or leased by any Credit Party and, to the knowledge of
each Borrower, no such property previously owned or leased by any Credit Party,
to which any Credit Party has, directly or indirectly, transported or arranged
for the transportation of any Hazardous Materials, is listed or, to such
Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA.

For purposes of this Section 3.18, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.

Section 3.19Intellectual Property.  Each Credit Party owns, is licensed to use
or otherwise has the right to use, all Intellectual Property that is material to
the financial condition, business or operations of such Credit Party.  All
Intellectual Property existing as of the Closing

50

--------------------------------------------------------------------------------

 

Date which is issued, registered or pending with any United States or foreign
Governmental Authority (including, without limitation, any and all applications
for the registration of any Intellectual Property with any such United States or
foreign Governmental Authority) and all licenses under which any Borrower is the
licensee of any such registered Intellectual Property (or any such application
for the registration of Intellectual Property) owned by another Person are set
forth on Schedule 3.19.  Such Schedule 3.19 indicates in each case whether such
registered Intellectual Property (or application therefor) is owned or licensed
by such Credit Party.  Except as indicated on Schedule 3.19, the applicable
Credit Party is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each such registered Intellectual Property
(or application therefor) purported to be owned by such Credit Party, free and
clear of any Liens other than the Liens in favor of the Agent on behalf of the
Lenders and in favor of the Collateral Trustee on behalf of the Senior
Noteholders.  All registered Intellectual Property of each Credit Party is duly
and properly registered, filed or issued in the appropriate office and
jurisdictions for such registrations, filings or issuances, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.  No Credit Party is party to, nor bound by, any material license or
other agreement with respect to which any Credit Party is the licensee that
prohibits or otherwise restricts such Credit Party from granting a security
interest in such Borrower’s interest in such license or agreement or other
property.  To such Borrower’s knowledge, each Credit Party conducts its business
without infringement or claim of infringement of any Intellectual Property
rights of others and there is no infringement or claim of infringement by others
of any Intellectual Property rights of any Credit Party, which infringement or
claim of infringement could reasonably be expected to have a Material Adverse
Effect. 

Section 3.20Solvency.  After giving effect to the Loan advance and the
liabilities and obligations of each Borrower under the Operative Documents, the
Credit Parties, on a consolidated basis, are Solvent.

Section 3.21Full Disclosure.  None of the written information (financial or
otherwise) furnished by or on behalf of any Credit Party to Agent or any Lender
in connection with the consummation of the transactions contemplated by the
Operative Documents, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made.  All financial projections delivered to Agent and the Lenders by
Borrowers (or their agents) have been prepared on the basis of the assumptions
stated therein.  Such projections represent each Borrower’s best estimate of
such Borrower’s future financial performance and such assumptions are believed
by such Borrower to be fair and reasonable in light of current business
conditions; provided, however, that Borrowers can give no assurance that such
projections will be attained.

Section 3.22Interest Rate.  The rate of interest paid under the Notes and the
method and manner of the calculation thereof do not violate any usury or other
law or applicable Laws, any of the Organizational Documents, or any of the
Operative Documents.

Section 3.23Subsidiaries.  Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities except
for Permitted Investments.

51

--------------------------------------------------------------------------------

 

Section 3.24Representations and Warranties Incorporated from Operative
Documents.  As of the Closing Date, each of the representations and warranties
made in the Operative Documents by each of the parties thereto is true and
correct in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true, correct
and complete in all respects), and such representations and warranties are
hereby incorporated herein by reference with the same effect as though set forth
in their entirety herein, as qualified therein, except to the extent that such
representation or warranty relates to a specific date, in which case such
representation and warranty shall be true as of such earlier date. 

ARTICLE 4 - AFFIRMATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 4.1Financial Statements and Other Reports.  Each Borrower will deliver
to Agent:  (a) as soon as available, but no later than forty-five (45) days
after the last day of each month, a company prepared consolidated balance sheet,
cash flow and income statement (including year-to-date results) covering
Borrowers’ and its Consolidated Subsidiaries’ consolidated operations during the
period, prepared under GAAP, consistently applied, setting forth in comparative
form the corresponding figures as at the end of the corresponding month of the
previous fiscal year and the projected figures for such period based upon the
projections  required hereunder, all in reasonable detail, certified by a
Responsible Officer and in a form acceptable to Agent; (b) together with the
financial reporting package described in (a) above, evidence of payment and
satisfaction of all payroll, withholding and similar taxes due and owing by all
Borrowers with respect to the payroll period(s) occurring during such month;
(c) as soon as available, but no later than one hundred twenty (120) days after
the last day of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Agent in its reasonable discretion;
(d) within five (5) days of delivery or filing thereof, (i) copies of all
statements, reports and notices made available to Borrower’s noteholders,
security holders or to any holders of Subordinated Debt and (ii) copies of all
reports and other filings made by Borrower with any stock exchange on which any
securities of any Borrower are traded and/or the SEC (notwithstanding the
foregoing, Borrowers will be deemed to have furnished to Agent such reports and
information referred to in subclause (d)(ii) if Borrowers have filed such
reports and information with the SEC via the EDGAR system (or any successor
system) and such reports and information are publicly available); (e) a prompt
written report of any legal actions pending or threatened against any Borrower
or any of its Subsidiaries that could reasonably be expected to result in
damages or costs to any Borrower or any of its Subsidiaries of Seven Hundred
Fifty Thousand Dollars ($750,000) or more; (f) prompt written notice of an event
that materially and adversely affects the value of any Intellectual Property
that is material to the business of the Borrowers; and (g) budgets, sales
projections, operating plans and other financial information and information,
reports or statements regarding the Borrowers, their business and the Collateral
as Agent may from time to time reasonably request.  Each Borrower will, within
forty-five (45) days after the last day of each month, deliver to Agent with the
monthly financial statements described in clause (a) above, a duly completed
Compliance Certificate signed by a Responsible Officer.  Promptly upon their
becoming available, Borrowers shall deliver to Agent copies of all Swap

52

--------------------------------------------------------------------------------

 

Contracts and Material Contracts (to the extent not previously delivered to
Agent on the Closing Date).  Each Borrower will, within twenty (20) calendar
days after the last day of each month, deliver to Agent a duly completed
Borrowing Base Certificate signed by a Responsible Officer, with aged listings
of accounts receivable and accounts payable (by invoice date).  Borrowers shall,
every ninety (90) days on a schedule to be designated by Agent, and at such
other times as Agent shall request, deliver to Agent a schedule of Eligible
Accounts denoting, for the twenty (20) largest Account Debtors, such information
as Agent may request in its Permitted Discretion with respect to such Account
Debtors. 

Section 4.2Payment and Performance of Obligations.  Each Borrower (a) will pay
and discharge, and cause each Subsidiary to pay and discharge, on a timely basis
as and when due, all of their respective obligations and liabilities, except for
such obligations and/or liabilities (i) that may be the subject of a Permitted
Contest, and (ii) the nonpayment or nondischarge of which would not reasonable
be expected to have a Material Adverse Effect or result in a Lien against any
Collateral, except for Permitted Liens, (b) without limiting anything contained
in the foregoing clause (a), pay all amounts due and owing in respect of Taxes
(including without limitation, payroll and withholdings tax liabilities) on a
timely basis as and when due, and in any case prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for nonpayment
thereof, (c) will maintain, and cause each Subsidiary to maintain, in accordance
with GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (d) will not breach or permit any Subsidiary to
breach, or permit to exist any default under (after giving effect to cure
periods thereunder), the terms of any lease, commitment, contract, instrument or
obligation to which it is a party, or by which its properties or assets are
bound, except for such breaches or defaults which would not reasonable be
expected to have a Material Adverse Effect.

Section 4.3Maintenance of Existence.  Each Credit Party will preserve, renew and
keep in full force and effect and in good standing, their respective existence
and their respective rights, privileges and franchises required for the normal
conduct of business.

Section 4.4Maintenance of Property; Insurance.

(a)Each Borrower will keep, and will cause each Subsidiary to keep, all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted.  If all or any part of the Collateral useful or
necessary in its business, or upon which any Borrowing Base is calculated,
becomes damaged or destroyed, each Borrower will, and will cause each Subsidiary
to, promptly and completely repair and/or restore the affected Collateral in a
good and workmanlike manner, regardless of whether Agent agrees to disburse
insurance proceeds or other sums to pay costs of the work of repair or
reconstruction.

(b)Upon completion of any Permitted Contest, Borrowers shall, and will cause
each Subsidiary to, promptly pay the amount due, if any, and deliver to Agent
proof of the completion of the contest and payment of the amount due, if any,
following which Agent shall return the security, if any, deposited with Agent
pursuant to the definition of Permitted Contest.

(c)Each Borrower will maintain (i) casualty insurance on all real and personal
property on an all risks basis (including the perils of flood, windstorm and
quake),

53

--------------------------------------------------------------------------------

 

covering the repair and replacement cost of all such property and coverage,
business interruption and rent loss coverages with extended period of indemnity
(for the period required by Agent from time to time) and indemnity for extra
expense, in each case without application of coinsurance and with agreed amount
endorsements, (ii) general and professional liability insurance (including
products/completed operations liability coverage), and (iii) such other
insurance coverage in such amounts and with respect to such risks as Agent may
request from time to time, pursuant to the Insurance Requirements attached
hereto as Schedule 4.4; provided, however, that, in no event shall such
insurance be in amounts or with coverage less than, or with carriers with
qualifications inferior to, any of the insurance or carriers in existence as of
the Closing Date (or required to be in existence after the Closing Date under a
Financing Document).  All such insurance shall be provided by insurers having an
A.M. Best policyholders rating reasonably acceptable to Agent. 

(d)On or prior to the Closing Date, and at all times thereafter, each Borrower
will cause Agent to be named as an additional insured, assignee and lender loss
payee (which shall include, as applicable, identification as mortgagee), as
applicable, on each insurance policy required to be maintained pursuant to this
Section 4.4 pursuant to endorsements in form and substance acceptable to
Agent.  Borrowers shall deliver to Agent and the Lenders (i) on the Closing
Date, a certificate from Borrowers’ insurance broker dated such date showing the
amount of coverage as of such date, and that such policies will include
effective waivers (whether under the terms of any such policy or otherwise) by
the insurer of all claims for insurance premiums against all loss payees and
additional insureds and all rights of subrogation against all loss payees and
additional insureds, and that if all or any part of such policy is canceled,
terminated or expires, the insurer will forthwith give notice thereof to each
additional insured, assignee and loss payee and that no cancellation, reduction
in amount or material change in coverage thereof shall be effective until at
least thirty (30) days after receipt by each additional insured, assignee and
loss payee of written notice thereof, (ii) on an annual basis, and upon the
request of any Lender through Agent from time to time full information as to the
insurance carried, (iii) within five (5) days of receipt of notice from any
insurer, a copy of any notice of cancellation, nonrenewal or material change in
coverage from that existing on the date of this Agreement, (iv) forthwith,
notice of any cancellation or nonrenewal of coverage by any Borrower, and (v) at
least 60 days prior to expiration of any policy of insurance, evidence of
renewal of such insurance upon the terms and conditions herein required.

(e)In the event any Borrower fails to provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
Borrowers’ expense to protect Agent’s interests in the Collateral.  This
insurance may, but need not, protect such Borrower’s interests.  The coverage
purchased by Agent may not pay any claim made by such Borrower or any claim that
is made against such Borrower in connection with the Collateral.  Such Borrower
may later cancel any insurance purchased by Agent, but only after providing
Agent with evidence that such Borrower has obtained insurance as required by
this Agreement.  If Agent purchases insurance for the Collateral, Borrowers will
be responsible for the costs of that insurance to the fullest extent provided by
law, including interest and other charges imposed by Agent in connection with
the placement of the insurance, until the effective date of the cancellation or
expiration of the insurance.  The costs of the insurance may be added to the
Obligations.  The costs of the insurance may be more than the cost of insurance
such Borrower is able to obtain on its own.  

54

--------------------------------------------------------------------------------

 

Section 4.5Compliance with Laws and Material Contracts.  Each Borrower will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply would not reasonable be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon either (i) a material portion of the assets of
any such Person in favor of any Governmental Authority, or (ii) any Collateral
which is part of the Borrowing Base. 

Section 4.6Inspection of Property, Books and Records.  Each Borrower will keep,
and will cause each Subsidiary to keep, proper books of record substantially in
accordance with GAAP in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities; and
will permit, and will cause each Subsidiary to permit, at the sole cost of the
applicable Borrower or any applicable Subsidiary (subject to the provisions of
Section 2.2(i)), representatives of Agent and of any Lender to visit and inspect
any of their respective properties, to examine and make abstracts or copies from
any of their respective books and records, to conduct a collateral audit and
analysis of their respective operations and the Collateral, to verify the amount
and age of the Accounts, the identity and credit of the respective Account
Debtors, to review the billing practices of Borrowers and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants as often as may reasonably be
desired.  In the absence of a Default or an Event of Default, Agent or any
Lender exercising any rights pursuant to this Section 4.6 shall give the
applicable Borrower or any applicable Subsidiary commercially reasonable prior
notice of such exercise and shall conduct such inspection during normal business
hours.  No notice shall be required during the existence and continuance of any
Default or any time during which Agent reasonably believes a Default exists.
Borrowers shall at all times provide Agent with independent access to its books
and records in electronic format, and all electronic information relating to
Collateral, through an online electronic or virtual interphase which Borrowers
maintain (or a professional cloud computing vendor on behalf of Borrowers
maintains) for the purpose of tracking or monitoring the Collateral. If such
electronic or virtual interphase has been terminated or is not accessible by
Agent, Borrowers shall immediately cause to be provided a landlord’s agreement
or mortgagee’s agreement, as applicable, acceptable in form and substance to
Agent with respect to any location of the Borrowers where there are any books
and records of Borrowers regarding any of the Collateral.

Section 4.7Use of Proceeds.  Borrowers shall use the proceeds of Revolving Loans
solely for (a) transaction fees incurred in connection with the Financing
Documents and the refinancing on the Closing Date of certain Debt, and (b) for
working capital needs of Borrowers.  No portion of the proceeds of the Loans
will be (i) used for family, personal, agricultural or household use or (ii)
used for the benefit of any Person that is not a Borrower.

Section 4.8Estoppel Certificates.  After written request by Agent, Borrowers,
within fifteen (15) days and at their expense, will furnish Agent with a
statement, duly acknowledged and certified, setting forth (a) the amount of the
original principal amount of the Notes, and the unpaid principal amount of the
Notes, (b) the rate of interest of the Notes, (c) the date payments of interest
and/or principal were last paid, (d) any offsets or defenses to the payment of
the Obligations, and if any are alleged, the nature thereof, (e) that the Notes
and this Agreement have not been modified or if modified, giving particulars of
such modification, and (f) that there has occurred and is then continuing no
Default or if such Default exists, the nature thereof, the period

55

--------------------------------------------------------------------------------

 

of time it has existed, and the action being taken to remedy such
Default.  After written request by Agent, Borrowers, within fifteen (15) days
and at their expense, will furnish Agent with a certificate, signed by a
Responsible Officer of Borrowers, updating all of the representations and
warranties contained in this Agreement and the other Financing Documents and
certifying that all of the representations and warranties contained in this
Agreement and the other Financing Documents, as updated pursuant to such
certificate, are true, accurate and complete as of the date of such
certificate. 

Section 4.9Notices of Litigation and Defaults.  Borrowers will give prompt
written notice to Agent (a) of any litigation or governmental proceedings
pending or threatened (in writing) against Borrowers or other Credit Party which
would reasonably be expected to have a Material Adverse Effect with respect to
Borrowers or any other Credit Party or which in any manner calls into question
the validity or enforceability of any Financing Document, (b) upon any Borrower
becoming aware of the existence of any Default or Event of Default, (c) if to
any Borrower’s knowledge, any Credit Party is in breach or default under or with
respect to (i) any Material Contract or (ii) any other contract, agreement,
lease or other instrument to which it is a party or by which its property is
bound or affected, which breach or default could reasonably be expected to have
a Material Adverse Effect, (d) of any strikes or other labor disputes pending
or, to any Borrower’s knowledge, threatened against any Credit Party, (e) if
there is any infringement or claim of infringement by any other Person with
respect to any Intellectual Property rights of any Credit Party that could
reasonably be expected to have a Material Adverse Effect, and (f) of all
returns, recoveries, disputes and claims that involve more than
$500,000.  Borrowers represent and warrant that Schedule 4.9 sets forth a
complete list of all matters existing as of the Closing Date for which notice
could be required under this Section and all litigation or governmental
proceedings pending or threatened (in writing) against Borrowers or other Credit
Party as of the Closing Date.

Section 4.10Hazardous Materials; Remediation.

(a)If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property or any other assets of any Borrower or any other
Credit Party, such Borrower will cause, or direct the applicable Credit Party to
cause, the prompt containment and removal of such Hazardous Materials and the
remediation of such real property or other assets as is necessary to comply with
all Environmental Laws and to preserve the value of such real property or other
assets.  Without limiting the generality of the foregoing, each Borrower shall,
and shall cause each other Credit Party to, comply with each Environmental Law
requiring the performance at any real property by any Borrower or any other
Credit Party of activities in response to the release or threatened release of a
Hazardous Material.

(b)Borrowers will provide Agent within thirty (30) days after written  demand
therefor with a bond, letter of credit or similar financial assurance evidencing
to the reasonable satisfaction of Agent that sufficient funds are available to
pay the cost of removing, treating and disposing of any Hazardous Materials or
Hazardous Materials Contamination and discharging any assessment which may be
established on any property as a result thereof, such demand to be made, if at
all, upon Agent’s reasonable business determination that the failure to remove,
treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or

56

--------------------------------------------------------------------------------

 

the failure to discharge any such assessment could reasonably be expected to
have a Material Adverse Effect. 

Section 4.11Further Assurances.

(a)Each Borrower will, and will cause each Subsidiary to, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver all such
further acts, documents and assurances as may from time to time be necessary or
as Agent or the Required Lenders may from time to time reasonably request in
order to carry out the intent and purposes of the Financing Documents and the
transactions contemplated thereby, including all such actions to (i) establish,
create, preserve, protect and perfect a first priority Lien (subject only to
Permitted Liens) in favor of Agent for itself and for the benefit of the Lenders
on the Collateral (including Collateral acquired after the date hereof), and
(ii) unless Agent shall agree otherwise in writing, cause all Subsidiaries
(subject to the terms and conditions of this Agreement other than Immaterial
Subsidiaries and Controlled Foreign Corporations) of Borrowers to be jointly and
severally obligated with the other Borrowers under all covenants and obligations
under this Agreement, including the obligation to repay the
Obligations.  Without limiting the generality of the foregoing, (x) Borrowers
shall, at the time of the delivery of any Compliance Certificate disclosing the
acquisition by an Credit Party of any registered Intellectual Property or
application for the registration of Intellectual Property, deliver to Agent a
duly completed and executed supplement to the applicable Credit Party’s Patent
Security Agreement or Trademark Security Agreement in the form of the respective
Exhibit thereto, and (y) at the request of Agent, following the disclosure by
Borrowers on any Compliance Certificate of the acquisition by any Credit Party
of any rights under a license as a licensee with respect to any registered
Intellectual Property or application for the registration of any Intellectual
Property owned by another Person, Borrowers shall execute any documents
requested by Agent to establish, create, preserve, protect and perfect a first
priority lien (subject to the terms of the Intercreditor Agreement) in favor of
Agent, to the extent legally possible, in such Borrower’s rights under such
license and shall use their commercially reasonable best efforts to obtain the
written consent of the licensor which such license to the granting in favor of
Agent of a Lien on such Borrower’s rights as licensee under such license.

(b)Upon receipt of an affidavit of an authorized representative of Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Financing Document in the same principal
amount thereof and otherwise of like tenor.

(c)Within ten (10) days following the formation or acquisition of a new
Subsidiary (other than a Immaterial Subsidiary), Borrowers shall (i) pledge,
have pledged or cause or have caused to be pledged to the Agent pursuant to a
pledge agreement in form and substance satisfactory to the Agent, all of the
outstanding shares of equity interests or other equity interests of such new
Subsidiary owned directly or indirectly by any Borrower and, subject to the
terms of the Intercreditor Agreement, deliver all certificates representing such
equity interests along with, delivery of undated stock or equivalent powers for
such certificates,

57

--------------------------------------------------------------------------------

 

executed in blank; (ii) unless Agent shall agree otherwise in writing, cause the
new Subsidiary to take such other actions (including entering into or joining
any Security Documents) as are necessary or advisable in the reasonable opinion
of the Agent in order to grant the Agent, acting on behalf of the Lenders, a
first priority Lien (subject to the terms and conditions of the Intercreditor
Agreement) on all real and personal property of such Subsidiary in existence as
of such date and in all after acquired property, which first priority Liens are
required to be granted pursuant to this Agreement; (iii) unless Agent shall
agree otherwise in writing, cause such new Subsidiary to either (at the election
of Agent) become a Borrower hereunder with joint and several liability for all
obligations of Borrowers hereunder and under the other Financing Documents
pursuant to a joinder agreement or other similar agreement in form and substance
satisfactory to Agent or to become a Guarantor of the obligations of Borrowers
hereunder and under the other Financing Documents pursuant to a guaranty and
suretyship agreement in form and substance satisfactory to Agent; and (iv) cause
the new Subsidiary to deliver certified copies of such Subsidiary’s certificate
or articles of incorporation, certificate of formation or certificate of limited
partnership (as the case may be), together with good standing certificates,
by-laws (or other operating agreement or governing documents), resolutions of
the Board of Directors or other governing body, approving and authorize the
execution and delivery of the Security Documents, incumbency certificates and to
execute and/or deliver such other documents and legal opinions or to take such
other actions as may be requested by the Agent, in each case, in form and
substance reasonably satisfactory to the Agent. 

(d)Upon the request of Agent, Borrowers shall obtain a landlord’s agreement or
mortgagee agreement, as applicable, from the lessor of each leased property or
mortgagee of owned property with respect to any business location where any
portion of the Collateral included in or proposed to be included in the
Borrowing Base, or the records relating to such Collateral and/or software and
equipment relating to such records or Collateral, is stored or located, which
agreement or letter shall be reasonably satisfactory in form and substance to
Agent.  Borrowers shall timely and fully pay and perform its obligations under
all leases and other agreements with respect to each leased location where any
Collateral, or any records related thereto, is or may be located.

Section 4.12[Reserved].  

Section 4.13Power of Attorney.  Each of the authorized representatives of Agent
is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following:  (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrowers and constitute collections on
Borrowers’ Accounts; (b) so long as Agent has provided not less than three (3)
Business Days’ prior written notice to Borrower to perform the same and Borrower
has failed to take such action, execute in the name of Borrowers any schedules,
assignments, instruments, documents, and statements that Borrowers are obligated
to give Agent under this Agreement; (c) after the occurrence and during the
continuance of an Event of Default, take any action Borrowers are required to
take under this Agreement; (d) so long as Agent has provided not less than three
(3) Business Days’ prior written notice to Borrower to perform the same and
Borrower has failed to take such action, do such other and further acts and
deeds in the name of Borrowers that Agent may deem necessary or desirable to
enforce any Account or other Collateral or perfect Agent’s

58

--------------------------------------------------------------------------------

 

security interest or Lien in any Collateral; and (e) after the occurrence and
during the continuance of an Event of Default, do such other and further acts
and deeds in the name of Borrowers that Agent may deem necessary or desirable to
enforce its rights with regard to any Account or other Collateral.  This power
of attorney shall be irrevocable and coupled with an interest. 

Section 4.14Borrowing Base Collateral Administration.

(a)All data and other information relating to Accounts or other intangible
Collateral shall at all times be kept by Borrowers, at their respective
principal offices and shall not be moved from such locations without
(i) providing prior written notice to Agent, and (ii) obtaining the prior
written consent of Agent, which consent shall not be unreasonably withheld.

(b)Borrowers shall provide prompt written notice to each Person who either is
currently an Account Debtor or becomes an Account Debtor at any time following
the date of this Agreement that directs each Account Debtor to make payments
into the Lockbox, and hereby authorizes Agent, upon Borrowers’ failure to send
such notices within ten (10) Business Days after the date of this Agreement (or
ten (10) Business Days after the Person becomes an Account Debtor), to send any
and all similar notices to such Person.  Following the occurrence and
continuation of an Event of Default, Agent reserves the right to notify Account
Debtors that Agent has been granted a Lien upon all Accounts.

(c)Borrowers will conduct a physical count of the Inventory at least twice per
year and at such other times as Agent reasonably requests, and Borrowers shall
provide to Agent a written accounting of such physical count in form and
substance satisfactory to Agent.  Each Borrower will use commercially reasonable
efforts to at all times keep its Inventory in good and marketable condition.  In
addition to the foregoing, from time to time, Agent may require Borrowers to
obtain and deliver to Agent appraisal reports in form and substance and from
appraisers reasonably satisfactory to Agent stating the then current fair market
values of all or any portion of Inventory owned by each Borrower or any
Subsidiaries.

(d)In addition to the foregoing, from time to time, Agent may require Borrowers
to obtain and deliver to Agent appraisal reports, at the Borrowers’ expense
(subject to the provisions of Section 2.2(i)), in form and substance and from
appraisers reasonably satisfactory to Agent stating the then current fair market
values of all or any portion of Inventory, Intellectual Property and furniture,
fixtures and equipment owned by each Borrower or any Subsidiaries.

Section 4.15Maintenance of Management.  Borrowers will cause its business to be
continuously managed by its present chief executive officer and chief financial
officer or such other individuals serving in such capacities as shall be
reasonably satisfactory to Agent.  Borrowers will notify Agent promptly in
writing of any change in its board of directors or executive officers.

59

--------------------------------------------------------------------------------

 

Section 4.16Government Receivables.   

To the extent included as Eligible Accounts, Borrowers shall take all steps
necessary to protect Agent’s interest in the Collateral under the Federal
Assignment of Claims Act if applicable, the Uniform Commercial Code and all
other applicable state or local statutes or ordinances and deliver to Agent
appropriately endorsed, any instrument or chattel paper connected with any
Account arising out of contracts between any Borrower and the United States, any
state or any department, agency or instrumentality of any of them.

ARTICLE 5 - NEGATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 5.1Debt; Contingent Obligations.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist
any Contingent Obligations, except for Permitted Contingent Obligations.

Section 5.2Liens.  No Borrower will, or will permit any Subsidiary to, directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens.

Section 5.3Restricted Distributions.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Distribution, except for Permitted Distributions.

Section 5.4Restrictive Agreements.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than the Financing Documents and any agreements for purchase money debt
permitted under clause (c) of the definition of Permitted Debt) prohibiting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or (b) create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind
(except as provided by the Financing Documents) on the ability of any Subsidiary
to:  (i) pay or make Restricted Distributions to any Borrower or any Subsidiary;
(ii) pay any Debt owed to any Borrower or any Subsidiary; (iii) make loans or
advances to any Borrower or any Subsidiary; or (iv) transfer any of its property
or assets to any Borrower or any Subsidiary.

Section 5.5Payments and Modifications of Subordinated Debt.  No Borrower will,
or will permit any Subsidiary to, directly or indirectly (a) declare, pay, make
or set aside any amount for payment in respect of Subordinated Debt, except for
payments made in full compliance with and expressly permitted under the
Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the Subordination Agreement, (c) declare, pay, make or set aside
any amount for payment in respect of any Debt hereinafter incurred that, by its
terms, or by separate agreement, is subordinated to the Obligations, except for
payments made in full compliance with and expressly permitted under the
subordination provisions applicable thereto, or (d) amend or otherwise modify
the terms of any such Debt if the effect of such amendment or

60

--------------------------------------------------------------------------------

 

modification is to (i) increase the interest rate or fees on, or change the
manner or timing of payment of, such Debt, (ii) accelerate or shorten the dates
upon which payments of principal or interest are due on, or the principal amount
of, such Debt, (iii) change in a manner adverse to any Credit Party or Agent any
event of default or add or make more restrictive any covenant with respect to
such Debt, (iv) change the prepayment provisions of such Debt or any of the
defined terms related thereto, (v) change the subordination provisions thereof
(or the subordination terms of any guaranty thereof), or (vi) change or amend
any other term if such change or amendment would materially increase the
obligations of the obligor or confer additional material rights on the holder of
such Debt in a manner adverse to Borrowers, any Subsidiaries, Agents or
Lenders.  Borrowers shall, prior to entering into any such amendment or
modification, deliver to Agent reasonably in advance of the execution thereof,
any final or execution form copy thereof. 

Section 5.6Consolidations, Mergers and Sales of Assets; Change in Control.  No
Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) consolidate or merge or amalgamate with or into any other Person, except for
(i) any merger between Borrowers, provided, that a Borrower must be the
surviving entity of any such merger to which it is a party, (ii) any merger
between a Borrower and a Subsidiary of a Borrower that is not a Credit Party so
long as such Borrower is the surviving entity of any such merger, (iii) any
merger between Subsidiaries of any Credit Parties that are not Credit Parties;
or (b) consummate any Asset Dispositions other than Permitted Asset
Dispositions.  No Borrower will suffer or permit to occur any Change in Control
with respect to itself, any Subsidiary or any Guarantor.

Section 5.7Purchase of Assets, Investments.  No Borrower will, or will permit
any Subsidiary to, directly or indirectly (a) acquire or enter into any
agreement to acquire any assets other than in the Ordinary Course of Business or
as permitted under clause (h) of the definition of Permitted Investments;
(b) engage or enter into any agreement to engage in any joint venture or
partnership with any other Person; or (c) acquire or own or enter into any
agreement to acquire or own any Investment in any Person other than Permitted
Investments.

Section 5.8Transactions with Affiliates.  Except as otherwise disclosed on
Schedule 5.8, and except for transactions that are disclosed to Agent in advance
of being entered into and which contain terms that are no less favorable to the
applicable Borrower or any Subsidiary, as the case may be, than those which
might be obtained from a third party not an Affiliate of any Credit Party, no
Borrower will, or will permit any Subsidiary to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
any Borrower.

Section 5.9Modification of Organizational Documents.  No Credit Party will
directly or indirectly, amend or otherwise modify any Organizational Documents
of such Person, except for Permitted Modifications.

Section 5.10Modification of Certain Agreements.  No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Material Contract, which amendment or modification in any case:  (a) is contrary
to the terms of this Agreement or any other Financing Document; or (b) could
reasonably be expected to be adverse to the rights, interests or privileges of
the Agent or the Lenders or their ability to enforce the same.  Each Borrower
shall, prior to entering into any amendment or other modification of any of the

61

--------------------------------------------------------------------------------

 

foregoing documents, deliver to Agent reasonably in advance of the execution
thereof, any final or execution form copy of amendments or other modifications
to such documents, and such Borrower agrees not to take, nor permit any of its
Subsidiaries to take, any such action with respect to any such documents without
obtaining such approval from Agent. 

Section 5.11Conduct of Business.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
and businesses reasonably related thereto.  No Borrower will, or will permit any
Subsidiary to, other than in the Ordinary Course of Business, change its normal
billing payment and reimbursement policies and procedures with respect to its
Accounts (including, without limitation, the amount and timing of finance
charges, fees and write-offs).

Section 5.12Lease Payments.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, incur or assume (whether pursuant to a Guarantee or
otherwise) any liability for rental payments except in the Ordinary Course of
Business.

Section 5.13Limitation on Sale and Leaseback Transactions.  No Borrower will, or
will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

Section 5.14Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts.  No Borrower will, or will permit any Subsidiary to, directly or
indirectly, establish any new Deposit Account or Securities Account without
prior written notice to Agent, and unless Agent, such Borrower or such
Subsidiary and the bank, financial institution or securities intermediary at
which the account is to be opened enter into a Deposit Account Control Agreement
or Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account.  Borrowers
represent and warrant that Schedule 5.14 lists all of the Deposit Accounts and
Securities Accounts of each Borrower as of the Closing Date.  The provisions of
this Section requiring Deposit Account Control Agreements shall not apply to
Deposit Accounts that hold amounts at all times less than $10,000 per account,
and less than $50,000 for all such accounts in the aggregate, or any Deposit
Accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrowers’ employees and identified to
Agent by Borrowers as such; provided, however, (i) that at all times that any
Obligations remain outstanding, Borrower shall maintain one or more separate
Deposit Accounts to hold any and all amounts to be used for payroll, payroll
taxes and other employee wage and benefit payments, and shall not commingle any
monies allocated for such purposes with funds in any other Deposit Account and
(ii) Borrowers shall provide Agent with such information, including but not
limited to, the balances of such Deposit Accounts at such times as Agent may
request in its discretion.

Section 5.15Compliance with Anti-Terrorism Laws.  Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and its principals,
which information includes the name and address of each

62

--------------------------------------------------------------------------------

 

Borrower and its principals and such other information that will allow Agent to
identify such party in accordance with Anti-Terrorism Laws.  No Borrower will,
or will permit any Subsidiary to, directly or indirectly, knowingly enter into
any Material Contracts with any Blocked Person or any Person listed on the OFAC
Lists.  Each Borrower shall immediately notify Agent if such Borrower has
knowledge that any Borrower, any additional Credit Party or any of their
respective Affiliates or agents acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement is or becomes a
Blocked Person or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.  No Borrower will, or will
permit any Subsidiary to, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law. 

Section 5.16Agreements Regarding Receivables.  No Borrower may backdate,
postdate or redate any of its invoices.  No Borrower may make any sales on
extended dating or credit terms beyond that customary in such Borrower’s
industry and consented to in advance by Agent.  In addition to the Borrowing
Base Certificate to be delivered in accordance with this Agreement, Borrower
Representative shall notify Agent promptly upon any Borrower’s learning thereof,
in the event any Eligible Account becomes ineligible for any reason, other than
the aging of such Account, and of the reasons for such ineligibility.  Borrower
Representative shall also notify Agent promptly of all material disputes and
claims with respect to the Accounts of any Borrower, and such Borrower will
settle or adjust such material disputes and claims at no expense to Agent;
provided, however, no Borrower may, without Agent’s consent, grant (a) any
discount, credit or allowance in respect of its Accounts (i) which is outside
the ordinary course of business or (ii) which discount, credit or allowance
exceeds an amount equal to $250,000 in the aggregate with respect to any
individual Account or (b) any materially adverse extension, compromise or
settlement to any customer or account debtor with respect to any then Eligible
Account.  Nothing permitted by this Section 5.16, however, may be construed to
alter in any the criteria for Eligible Accounts or Eligible Inventory provided
in Section 1.1

ARTICLE 6 - Financial Covenants

Section 6.1Minimum Liquidity.  Commencing July 31, 2016 and until such time as
all Obligations are paid, satisfied and discharged in full, the Credit Parties
shall, as of the end of any month and on the date any Notice of Borrowing is
delivered to Agent, have Minimum Liquidity equal to or in excess of
$5,000,000.  Without limiting Section 6.2, such Minimum Liquidity calculations
shall be supported by evidence satisfactory to Agent in its Permitted
Discretion.  Without limiting any other rights of the Agent hereunder to
institute reserves, including, but not limited to, under the definitions of
“Eligible Account” and “Eligible Inventory”, Agent shall at any time be
permitted in its Permitted Discretion to cause all or any portion of the
$5,000,000 Minimum Liquidity requirement to be effected as an immediate reserve
against the Borrowing Base.

63

--------------------------------------------------------------------------------

 

Section 6.2Evidence of Compliance.  Borrowers shall furnish to Agent, together
with the financial reporting required of Borrowers in Section 4.1 hereof and
with each Notice of Borrowing, a Compliance Certificate with respect to the
financial reporting required of Borrowers in Section 4.1 hereof or a
certification in each Notice of Borrowing as evidence of Borrowers’ compliance
with the covenants in this Article and evidence that no Event of Default
specified in this Article has occurred.  The Compliance Certificate or Notice of
Borrowing, as the case may be, shall include, without limitation, (a) a
statement and report, on a form approved by Agent, detailing Borrowers’
calculations, and (b) if requested by Agent, back-up documentation (including,
without limitation, invoices, receipts and other evidence of costs incurred
during such month as Agent shall reasonably require) evidencing the propriety of
the calculations. 

ARTICLE 7 - CONDITIONS

Section 7.1Conditions to Closing.  The obligation of each Lender to make the
initial Loans, of Agent to issue any Support Agreements on the Closing Date and
of any LC Issuer to issue any Lender Letter of Credit on the Closing Date shall
be subject to the receipt by Agent of each agreement, document and instrument
set forth on the closing checklist prepared by Agent or its counsel, each in
form and substance satisfactory to Agent, and such other closing deliverables
reasonably requested by Agent and Lenders, and to the satisfaction of the
following conditions precedent, each to the satisfaction of Agent and Lenders
and their respective counsel in their sole discretion:

(a)[Reserved];

(b)the payment of all fees, expenses and other amounts due and payable under
each Financing Document;

(c)since December 31, 2015, the absence of any material adverse change in any
aspect of the business, operations, properties or financial condition of any
Credit Party, or any event or condition which would reasonably be expected to
result in such a material adverse change; and

(d)the receipt of the initial Borrowing Base Certificate, prepared as of the
Closing Date.

(e)evidence that Borrowers have Revolving Loan Availability and cash reserves in
an aggregate of at least $25,000,000.  

(f)the receipt of the final executed copies of the Intercreditor Agreement,
Collateral Trust Agreement, Senior Note Indenture, and the Senior Notes, all of
which shall be satisfactory in form and substance to Agent.

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

64

--------------------------------------------------------------------------------

 

Section 7.2Conditions to Each Loan, Support Agreement and Lender Letter of
Credit.  The obligation of the Lenders to make a Loan (other than Revolving
Loans made pursuant to Section 2.5(c)) or an advance in respect of any Loan, of
Agent to issue any Support Agreement or of any LC Issuer to issue any Lender
Letter of Credit (including on the Closing Date) is subject to the satisfaction
of the following additional conditions: 

(a)in the case of a Revolving Loan Borrowing, receipt by Agent of a Notice of
Borrowing (or telephonic notice if permitted by this Agreement) and updated
Borrowing Base Certificate and, in the case of any Support Agreement or Lender
Letter of Credit, receipt by Agent of a Notice of LC Credit Event in accordance
with Section 2.5(a);

(b)the fact that, immediately after such borrowing and after application of the
proceeds thereof or after such issuance, the Revolving Loan Outstandings will
not exceed the Revolving Loan Limit;

(c)the fact that, immediately before and after such advance, no Default or Event
of Default shall have occurred and be continuing;

(d)the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true, correct and complete in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, correct and complete in all
respects) on and as of the date of such borrowing or issuance, except to the
extent that any such representation or warranty relates to a specific date in
which case such representation or warranty shall be true and correct in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, correct and complete in all
respects) as of such earlier date; and

(e)the fact that no adverse change in the financial condition, properties,
business, or operations of Borrowers or any other Credit Party shall have
occurred and be continuing with respect to Borrowers or any Credit Party since
the date of this Agreement.

Each giving of a Notice of LC Credit Event hereunder, each giving of a Notice of
Borrowing hereunder and each acceptance by any Borrower of the proceeds of any
Loan made hereunder shall be deemed to be (y) a representation and warranty by
each Borrower on the date of such notice or acceptance as to the facts specified
in this Section, and (z) a restatement by each Borrower that each and every one
of the representations made by it in any of the Financing Documents is true and
correct in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true, correct
and complete in all respects) as of such date (except to the extent that such
representations and warranties expressly relate solely to an earlier date).

Section 7.3Searches.  Before the Closing Date, and thereafter (as and when
determined by Agent in its discretion), Agent shall have the right to perform,
all at Borrowers’ expense, the searches described in clauses (a), (b), and (c)
below against Borrowers and any

65

--------------------------------------------------------------------------------

 

other Credit Party, the results of which are to be consistent with Borrowers’
representations and warranties under this Agreement and the satisfactory results
of which shall be a condition precedent to all advances of Loan proceeds, all
issuances of Lender Letters of Credit and all undertakings in respect of Support
Agreements:  (a) UCC searches with the Secretary of State of the jurisdiction in
which the applicable Person is organized; (b) judgment, pending litigation,
federal tax lien, and corporate and partnership tax lien searches, in each
jurisdiction searched under clause (a) above; and (c) searches of applicable
corporate, limited liability company, partnership and related records to confirm
the continued existence, organization and good standing of the applicable Person
and the exact legal name under which such Person is organized. 

Section 7.4Post Closing Requirements.  Borrowers shall complete each of the post
closing obligations and/or provide to Agent each of the documents, instruments,
agreements and information listed on Schedule 7.4 attached hereto on or before
the date set forth for each such item thereon, each of which shall be completed
or provided in form and substance satisfactory to Agent.

ARTICLE 8 - [RESERVED]

ARTICLE 9 - SECURITY AGREEMENT

Section 9.1Generally.  As security for the payment and performance of the
Obligations, and without limiting any other grant of a Lien and security
interest in any Security Document, Borrowers hereby assign and grant to Agent,
for the benefit of itself and Lenders, a continuing first priority Lien (subject
to the terms of the Intercreditor Agreement) on and security interest in, upon,
and to the personal property set forth on Schedule 9.1 attached hereto and made
a part hereof.

Section 9.2Representations and Warranties and Covenants Relating to Collateral.

(a)Schedule 9.2 sets forth (i) each chief executive office and principal place
of business of each Borrower and each of their respective Subsidiaries, and
(ii) all of the addresses (including all warehouses) at which any of the
Collateral is located and/or books and records of Borrowers regarding any of the
Collateral are kept, which such Schedule 9.2 indicates in each case which
Borrower(s) have Collateral and/or books and records located at such address,
and, in the case of any such address not owned by one or more of the
Borrowers(s), indicates the nature of such location (e.g., leased business
location operated by Borrower(s), third party warehouse, consignment location,
processor location, etc.) and the name and address of the third party owning
and/or operating such location.

(b)Without limiting the generality of Section 3.2, except as indicated on
Schedule 3.19 with respect to any rights of any Borrower as a licensee under any
license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
consent of any other Person is required for (i) the grant by each Borrower to
Agent of the security interests and Liens in the Collateral provided for under
this Agreement and the other Security Documents (if any), or (ii) the exercise
by Agent of its rights

66

--------------------------------------------------------------------------------

 

and remedies with respect to the Collateral provided for under this Agreement
and the other Security Documents or under any applicable Law, including the UCC
and neither any such grant of Liens in favor of Agent or exercise of rights by
Agent shall violate or cause a default under any agreement between any Borrower
and any other Person relating to any such collateral, including any license to
which a Borrower is a party, whether as licensor or licensee, with respect to
any Intellectual Property, whether owned by such Borrower or any other Person. 

(c)As of the Closing Date, no Borrower has any ownership interest in any Chattel
Paper (as defined in Article 9 of the UCC), letter of credit rights, commercial
tort claims, Instruments, documents or investment property (other than equity
interests in any Subsidiaries of such Borrower disclosed on Schedule 3.4) and
Borrowers shall give notice to Agent promptly (but in any event not later than
the delivery by Borrowers of the next Compliance Certificate required pursuant
to Section 4.1 above) upon the acquisition by any Borrower of any such Chattel
Paper, letter of credit rights, commercial tort claims, Instruments, documents,
investment property.  Subject to the terms of the Intercreditor Agreement, no
Person other than Agent or (if applicable) any Lender has “control” (as defined
in Article 9 of the UCC) over any Deposit Account, investment property
(including Securities Accounts and commodities account), letter of credit rights
or electronic chattel paper in which any Borrower has any interest (except for
such control arising by operation of law in favor of any bank or securities
intermediary or commodities intermediary with whom any Deposit Account,
Securities Account or commodities account of Borrowers is maintained).

(d)Borrowers shall not, and shall not permit any Credit Party to, take any of
the following actions or make any of the following changes unless Borrowers have
given at least thirty (30) days prior written notice to Agent of Borrowers’
intention to take any such action (which such written notice shall include an
updated version of any Schedule impacted by such change) and have executed any
and all documents, instruments and agreements and taken any other actions which
Agent may request after receiving such written notice in order to protect and
preserve the Liens, rights and remedies of Agent with respect to the
Collateral:  (i) change the legal name or organizational identification number
of any Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or Credit Party or allow any Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for such Borrower or
Credit Party, or change the type of entity that it is, or (iii) change its chief
executive office, principal place of business, or the location of its records
concerning the Collateral or move any Collateral to or place any Collateral on
any location that is not then listed on the Schedules and/or establish any
business location at any location that is not then listed on the Schedules.

(e)Borrowers shall not adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any Account Debtor, or allow any credit or
discount thereon (other than adjustments, settlements, compromises, credits and
discounts in the Ordinary Course of Business, made while no Default exists and
in amounts which are not material with respect to the Account and which, after
giving effect thereto, do not cause the Borrowing Base to be less than the
Revolving Loan Outstandings) without the prior written consent of
Agent.  Without limiting the generality of this Agreement or any other
provisions of any of the Financing Documents relating to the rights of Agent
after the occurrence and during the continuance of an Event of Default, Agent
shall have the right at any time after the occurrence and during the

67

--------------------------------------------------------------------------------

 

continuance of an Event of Default to:  (i) exercise the rights of Borrowers
with respect to the obligation of any Account Debtor to make payment or
otherwise render performance to Borrowers and with respect to any property that
secures the obligations of any Account Debtor or any other Person obligated on
the Collateral, and (ii) adjust, settle or compromise the amount or payment of
such Accounts. 

(f)Without limiting the generality of Sections 9.2(c) and 9.2(e):

(i)Subject to the terms and conditions of the Intercreditor Agreement, Borrowers
shall deliver to Agent all tangible Chattel Paper and all Instruments and
documents owned by any Borrower and constituting part of the Collateral duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to Agent.  Borrowers shall provide Agent
with “control” (as defined in Article 9 of the UCC) of all electronic Chattel
Paper owned by any Borrower and constituting part of the Collateral by having
Agent identified as the assignee on the records pertaining to the single
authoritative copy thereof and otherwise complying with the applicable elements
of control set forth in the UCC.  Borrowers also shall deliver to Agent all
security agreements, if any, securing any such Chattel Paper and securing any
such Instruments.  Borrowers will mark conspicuously all such Chattel Paper and
all such Instruments and documents with a legend, in form and substance
satisfactory to Agent, indicating that such Chattel Paper and such instruments
and documents are subject to the security interests and Liens in favor of Agent
created pursuant to this Agreement and the Security Documents.  Borrowers shall
comply with all the provisions of Section 5.14 with respect to the Deposit
Accounts and Securities Accounts of Borrowers.

(ii)Borrowers shall deliver to Agent all letters of credit on which any Borrower
is the beneficiary and which give rise to letter of credit rights owned by such
Borrower which constitute part of the Collateral in each case duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Agent.  Borrowers shall take any and all actions
as may be necessary or desirable, or that Agent may request, from time to time,
to cause Agent to obtain exclusive “control” (as defined in Article 9 of the
UCC) of any such letter of credit rights in a manner acceptable to Agent.

(iii)Borrowers shall promptly advise Agent upon any Borrower becoming aware that
it has any interests in any commercial tort claim in excess of $50,000 that
constitutes part of the Collateral, which such notice shall include descriptions
of the events and circumstances giving rise to such commercial tort claim and
the dates such events and circumstances occurred, the potential defendants with
respect such commercial tort claim and any court proceedings that have been
instituted with respect to such commercial tort claims, and Borrowers shall,
with respect to any such commercial tort claim, execute and deliver to Agent
such documents as Agent shall request to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to any such commercial tort claim.

(iv)Except for Accounts and Inventory in an aggregate amount of $50,000, no
Accounts or Inventory or other Collateral shall at any time be in the

68

--------------------------------------------------------------------------------

 

possession or control of any warehouse, consignee, bailee or any of Borrowers’
agents or processors without prior written notice to Agent and the receipt by
Agent, if Agent has so requested, of warehouse receipts, consignment agreements
or bailee lien waivers (as applicable) satisfactory to Agent prior to the
commencement of such possession or control.  Borrower has notified Agent that
Inventory is currently located at the locations set forth on
Schedule 9.2.  Borrowers shall, upon the request of Agent, notify any such
warehouse, consignee, bailee, agent or processor of the security interests and
Liens in favor of Agent created pursuant to this Agreement and the Security
Documents, instruct such Person to hold all such Collateral for Agent’s account
subject to Agent’s instructions and shall obtain an acknowledgement from such
Person that such Person holds the Collateral for Agent’s benefit. 

(v)Borrowers shall cause all equipment and other tangible Personal Property
other than Inventory to be maintained and preserved in the same condition,
repair and in working order as when new, ordinary wear and tear excepted, and
shall promptly make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end.  Upon request of Agent and subject to the terms of the Intercreditor
Agreement, Borrowers shall promptly deliver to Agent any and all certificates of
title, applications for title or similar evidence of ownership of all such
tangible Personal Property with a fair market value in excess of $50,000 and
shall cause Agent to be named as lienholder on any such certificate of title or
other evidence of ownership.  Borrowers shall not permit any such tangible
Personal Property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

(vi)Each Borrower hereby authorizes Agent to file without the signature of such
Borrower one or more UCC financing statements relating to liens on personal
property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents (including an
indication of the collateral covered by any such financing statement as “all
assets” of such Borrower now owned or hereafter acquired), in such jurisdictions
as Agent from time to time determines are appropriate, and to file without the
signature of such Borrower any continuations of or corrective amendments to any
such financing statements, in any such case in order for Agent to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to the
Collateral.  Each Borrower also ratifies its authorization for Agent to have
filed in any jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

(vii)As of the Closing Date, no Borrower holds, and after the Closing Date
Borrowers shall promptly notify Agent in writing upon creation or acquisition by
any Borrower of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the federal Assignment of Claims Act and any other comparable Law.  Upon the
request of Agent, Borrowers shall take such steps

69

--------------------------------------------------------------------------------

 

as may be necessary or desirable, or that Agent may request, to comply with any
such applicable Law. 

(viii)Borrowers shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

ARTICLE 10 - EVENTS OF DEFAULT

Section 10.1Events of Default.  For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:

(a)(i) any Borrower shall fail to pay when due any principal, interest, premium
or fee under any Financing Document or any other amount payable under any
Financing Document, (ii) there shall occur any default in the performance of or
compliance with any of the following sections of this Agreement:  Section 2.11,
Section 4.2(b), Section 4.4(c), Section 4.6 and Article 5, or (iii) there shall
occur any default in the performance of or compliance with Section 4.1 of this
Agreement and Borrower Representative has received written notice from Agent or
Required Lenders of such default;

(b)any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within twenty
(20) days after the earlier of (i) receipt by Borrower Representative of notice
from Agent or Required Lenders of such default, or (ii) actual knowledge of any
Borrower or any other Credit Party of such default;

(c)any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made);

(d)(i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt  (other than the
Loans) or in respect of any Swap Contract, or the occurrence of any breach,
default, condition or event with respect to any Debt (other than the Loans) or
in respect of any Swap Contract, if the effect of such failure or occurrence is
to cause or to permit the holder or holders of any such Debt, or the
counterparty under any such Swap Contract, to cause, Debt or other liabilities
having an individual principal amount in excess of $750,000 (or any amount,
solely with respect to Swap Contracts) or having an aggregate principal amount
in excess of $750,000 (or any amount, solely with respect to Swap Contracts) to
become or be declared due prior to its stated maturity, or (ii) the occurrence
of any breach or default under any terms or provisions of any Subordinated

70

--------------------------------------------------------------------------------

 

Debt Document or under any agreement subordinating the Subordinated Debt to all
or any portion of the Obligations or the occurrence of any event requiring the
prepayment of any Subordinated Debt; 

(e)any Credit Party or any Subsidiary of a Borrower shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f)an involuntary case or other proceeding shall be commenced against any Credit
Party or any Subsidiary of a Borrower seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against any Credit Party or any Subsidiary of
a Borrower under applicable federal bankruptcy, insolvency or other similar law
in respect of (i) bankruptcy, liquidation, winding-up, dissolution or suspension
of general operations, (ii) composition, rescheduling, reorganization,
arrangement or readjustment of, or other relief from, or stay of proceedings to
enforce, some or all of the debts or obligations, or (iii) possession,
foreclosure, seizure or retention, sale or other disposition of, or other
proceedings to enforce security over, all or any substantial part of the assets
of such Credit Party or Subsidiary;

(g)(i) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $250,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 302(f) of ERISA, or (iii) there shall occur
any withdrawal or partial withdrawal from a Multiemployer Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Plans as a
result of such withdrawal (including any outstanding withdrawal liability that
any Credit Party or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $250,000;

(h)one or more judgments or orders for the payment of money (not paid or fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $750,000 shall be rendered against any or all
Credit Parties and either (i) enforcement proceedings shall have been commenced
by any creditor upon any such judgments or orders, or (ii) there shall be any
period of thirty (30) consecutive days during which a stay of enforcement of any
such judgments or orders, by reason of a pending appeal, bond or otherwise,
shall not be in effect;

71

--------------------------------------------------------------------------------

 

(i)any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens, or
any Credit Party shall so assert; 

(j)the institution by any Governmental Authority of criminal proceedings against
any Credit Party;

(k)an event of default occurs under any Guarantee of any portion of the
Obligations;

(l)any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

(m)if any Borrower is or becomes an entity whose equity is registered with the
SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;

(n)the occurrence of any fact, event or circumstance that could reasonably be
expected to result in a Material Adverse Effect, if such default shall have
continued unremedied for a period of ten (10) Business Days after written notice
from Agent;

(o)there shall occur any “Event of Default” (as such term is used in the Senior
Note Documents) under the Senior Note Documents beyond any applicable cure or
grace period provided for under the Senior Note Documents; provided however,
that no cure or grace period shall be given effect for more than 30 days;

(p)[reserved];

(q)any of the Financing Documents shall cease to be legal, valid and binding
agreements enforceable against the party executing the same or such party's
successors and assigns (as permitted under the Financing Documents) in
accordance with the respective terms thereof or shall in any way be terminated
(except in accordance with its terms) or become or be declared ineffective or
inoperative or shall in any way be challenged or contested or cease to give or
provide the respective Liens, security interests, rights, titles, interests,
remedies, powers or privileges intended to be created thereby;

(r)(i) the termination or non-renewal of any Specified Material Contract which
is not renewed or replaced within thirty (30) days from the occurrence of such
non-renewal or termination; (ii) any material default by any party to any
Specified Material Contract subject to the expiration of any applicable cure
period, including as set forth in clause (i); or (iii) a material default in the
obligations of Borrower under any other material agreement to which it is a
party shall occur the loss of which would reasonably be expected cause a
Material Adverse Effect which default is not cured within any applicable grace
period;

(s)[reserved];

72

--------------------------------------------------------------------------------

 

(t)any material portion of the Collateral shall be seized or taken by a
Governmental Authority; 

(u)the operations of any Borrower’s or any Guarantor’s manufacturing facility
are interrupted at any time for more than fifteen (15) days during any period of
thirty (30) consecutive days, unless such Borrower or such Guarantor shall
(i) be entitled to receive for such period of interruption, proceeds of business
interruption insurance sufficient to assure that its per diem cash needs during
such period is at least equal to its average per diem cash needs for the
consecutive three month period immediately preceding the initial date of
interruption and (ii) receive such proceeds in the amount described in clause
(i) preceding not later than thirty (30) days following the initial date of any
such interruption; provided, however, that notwithstanding the provisions of
clauses (i) and (ii) of this subclause (u), an Event of Default shall be deemed
to have occurred if any Credit Party shall be receiving the proceeds of business
interruption insurance for a period of thirty (30) consecutive days;

(v)there shall occur a material adverse change in the financial condition or
business prospects of any Borrower, or if Agent in good faith deems the Lenders
insecure as a result of acts or events bearing upon the financial condition of
any Borrower or the repayment of the Notes, which default shall have continued
unremedied for a period of ten (10) days after written notice from Agent.

Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of this Agreement two (2) times in any twelve (12) month period and
Agent has given to Borrower Representative in connection with each such failure
any notice to which Borrowers would be entitled under this Section before such
failure could become an Event of Default, then all subsequent failures by a
Credit Party to comply with such provision of this Agreement shall effect an
immediate Event of Default (without the expiration of any applicable cure
period) with respect to all subsequent failures by a Credit Party to comply with
such provision of this Agreement, and Agent thereupon may exercise any remedy
set forth in this Article 10 without affording Borrowers any opportunity to cure
such Event of Default.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Section 10.2Acceleration and Suspension or Termination of Revolving Loan
Commitment.  Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Revolving Loan Commitment and
the obligations of Agent and the Lenders with respect thereto, in whole or in
part (and, if in part, each Lender’s Revolving Loan Commitment shall be reduced
in accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall
thereupon immediately and

73

--------------------------------------------------------------------------------

 

automatically terminate and all of the Obligations shall become immediately and
automatically due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Borrower and
Borrowers will pay the same. 

Section 10.3UCC Remedies.

(a)Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; including, without limitation:

(i)the right to take possession of, send notices regarding, and collect directly
the Collateral, with or without judicial process;

(ii)the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Agent to such Person that an Event of Default has occurred and is continuing, to
deliver to Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

(iii)the right to require Borrowers at Borrowers’ expense to assemble all or any
part of the Collateral and make it available to Agent at any place designated by
Lender;

(iv)the right to notify postal authorities to change the address for delivery of
Borrowers’ mail to an address designated by Agent and to receive, open and
dispose of all mail addressed to any Borrower; and/or

(v)the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, telegraph or otherwise, including, without limitation, verification
of Borrowers’ compliance with applicable Laws.  Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such

74

--------------------------------------------------------------------------------

 

verification process.  Such verification may include contacts between Agent and
applicable federal, state and local regulatory authorities having jurisdiction
over the Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize. 

(b)Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition.  If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrowers.  At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrowers, which right is
hereby waived and released.  Each Borrower covenants and agrees not to interfere
with or impose any obstacle to Agent’s exercise of its rights and remedies with
respect to the Collateral.  Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale.  Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  Agent may sell the
Collateral without giving any warranties as to the Collateral.  Agent may
specifically disclaim any warranties of title or the like.  This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.  If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser.  In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale. Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.

(c)Upon the occurrence and during the continuance of an Event of Default,
without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.

(d)Upon the occurrence of and during the continuance of an Event of Default,
Agent and each Lender is hereby granted a non-exclusive, royalty-free license or
other right to use, without charge, Borrowers’ labels, mask works, rights of use
of any name, any other Intellectual Property and advertising matter, and any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Agent’s
exercise of its rights under this Article, Borrowers’ rights under all licenses
(whether as licensor or licensee) and all franchise agreements inure to Agent’s
and each Lender’s benefit.

75

--------------------------------------------------------------------------------

 

Section 10.4Cash Collateral. If (a) any Event of Default specified in
Section 10.1(e) or 10.1(f) shall occur, (b) the Obligations shall have otherwise
been accelerated pursuant to Section 10.2, or (c) the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall have
been terminated pursuant to Section 10.2, then without any request or the taking
of any other action by Agent or the Lenders, Borrowers shall immediately comply
with the provisions of Section 2.5(e) with respect to the deposit of cash
collateral to secure the existing Letter of Credit Liability and future payment
of related fees. 

Section 10.5Default Rate of Interest.  At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, (a) the Loans and other Obligations shall bear interest at rates that
are three percent (3.0%) per annum in excess of the rates otherwise payable
under this Agreement, and (b) the fee described in Section 2.5(b) shall increase
by a rate that is three percent (3.0%) in excess of the rate otherwise payable
under such Section; provided, however, that in the case of any Event of Default
specified in Section 10.1(e) or 10.1(f) above, such default rates shall apply
immediately and automatically without the need for any election or action of any
kind on the part of Agent or any Lender.

Section 10.6Setoff Rights.  During the continuance of any Event of Default, each
Lender is hereby authorized by each Borrower at any time or from time to time,
with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Agent.  Any Lender exercising a right to set off shall purchase for
cash (and the other Lenders shall sell) interests in each of such other Lender’s
Pro Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender in accordance with their
respective Pro Rata Share of the Obligations.  Each Borrower agrees, to the
fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

Section 10.7Application of Proceeds.

(a)Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, each Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of such
Borrower or any Guarantor of all or any part of the Obligations, and, as between
Borrowers on the one hand and Agent and Lenders on the other, Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent.

(b)Following the occurrence and continuance of an Event of Default, but absent
the occurrence and continuance of an Acceleration Event, Agent shall apply any
and all

76

--------------------------------------------------------------------------------

 

payments received by Agent in respect of the Obligations, and any and all
proceeds of Collateral received by Agent, in such order as Agent may from time
to time elect. 

(c)Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in the following
order:  first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to Agent with respect to this Agreement, the other
Financing Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); fourth, to the principal amount of the Obligations outstanding and to
provide cash collateral to secure any and all Letter of Credit Liability and
future payment of related fees, as provided for in Section 2.5(e); fifth to any
other indebtedness or obligations of Borrowers owing to Agent or any Lender
under the Financing Documents; and sixth, to the Obligations owing to any
Eligible Swap Counterparty in respect of any Swap Contract.  Any balance
remaining shall be delivered to Borrowers or to whomever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may
direct.  In carrying out the foregoing, (y) amounts received shall be applied in
the numerical order provided until exhausted prior to the application to the
next succeeding category, and (z) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its Pro Rata
Share of amounts available to be applied pursuant thereto for such category.

Section 10.8Waivers.

(a)Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives:  (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to Agent’s or
any Lender’s taking possession or control of, or to Agent’s or any Lender’s
replevy, attachment or levy upon, any Collateral or any bond or security which
might be required by any court prior to allowing Agent or any Lender to exercise
any of its remedies; and (iii) the benefit of all valuation, appraisal and
exemption Laws.  Each Borrower acknowledges that it has been advised by counsel
of its choices and decisions with respect to this Agreement, the other Financing
Documents and the transactions evidenced hereby and thereby.

(b)Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Lender;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Financing Documents, and to any

77

--------------------------------------------------------------------------------

 

substitution, exchange or release of the Collateral, or any part thereof, with
or without substitution, and agrees to the addition or release of any Borrower,
endorsers, guarantors, or sureties, or whether primarily or secondarily liable,
without notice to any other Borrower and without affecting its liability
hereunder; (iii) agrees that its liability shall be unconditional and without
regard to the liability of any other Borrower, Agent or any Lender for any tax
on the indebtedness; and (iv) to the fullest extent permitted by law, expressly
waives the benefit of any statute or rule of law or equity now provided, or
which may hereafter be provided, which would produce a result contrary to or in
conflict with the foregoing. 

(c)To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements.  Any forbearance by Agent or Lender in exercising any right
or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents.  Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent’s and such Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

(d)Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Agent and Lenders shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent or Lenders shall remain in full force
and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.

(e)Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents.  In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including,

78

--------------------------------------------------------------------------------

 

without limitation, the following circumstances:  (i) in the event any Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and/or interest, Agent may foreclose upon all or
any part of the Collateral to recover such delinquent payments, or (ii) in the
event Agent elects to accelerate less than the entire outstanding principal
balance of the Loans, Agent may foreclose all or any part of the Collateral to
recover so much of the principal balance of the Loans as Lender may accelerate
and such other sums secured by one or more of the Financing Documents as Agent
may elect.  Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered. 

(f)To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

Section 10.9Injunctive Relief.  The parties acknowledge and agree that, in the
event of a breach or threatened breach of any Credit Party’s obligations under
any Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief.  By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section as if this Section were a part of each Financing Document
executed by such Credit Party.

Section 10.10Marshalling; Payments Set Aside.  Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations.  To the extent that Borrower makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

ARTICLE 11 - AGENT

Section 11.1Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a

79

--------------------------------------------------------------------------------

 

party (other than this Agreement) on its behalf and to take such actions as
Agent on its behalf and to exercise such powers under the Financing Documents as
are delegated to Agent by the terms thereof, together with all such powers as
are reasonably incidental thereto.  Subject to the terms of Section 11.16 and to
the terms of the other Financing Documents, Agent is authorized and empowered to
amend, modify, or waive any provisions of this Agreement or the other Financing
Documents on behalf of Lenders.  The provisions of this Article 11 are solely
for the benefit of Agent and Lenders and neither any Borrower nor any other
Credit Party shall have any rights as a third party beneficiary of any of the
provisions hereof.  In performing its functions and duties under this Agreement,
Agent shall act solely as agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Borrower or any other Credit Party.  Agent may perform any of
its duties hereunder, or under the Financing Documents, by or through its
agents, servicers, trustees, investment managers or employees. 

Section 11.2Agent and Affiliates.  Agent shall have the same rights and powers
under the Financing Documents as any other Lender and may exercise or refrain
from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

Section 11.3Action by Agent.  The duties of Agent shall be mechanical and
administrative in nature.  Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

Section 11.4Consultation with Experts.  Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 11.5Liability of Agent.  Neither Agent nor any of its directors,
officers, agents, trustees, investment managers, servicers or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Financing Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction.  Neither
Agent nor any of its directors, officers, agents, trustees, investment managers,
servicers or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (a) any statement, warranty or representation made in
connection with any Financing Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements specified in any
Financing Document; (c) the satisfaction of any condition specified in any
Financing Document; (d) the validity, effectiveness, sufficiency or genuineness
of any Financing Document, any Lien purported to be created or perfected thereby
or any other instrument or writing furnished in connection therewith; (e) the
existence or non-existence of any Default or Event of Default; or (f) the
financial condition of any Credit Party.  Agent shall not incur any liability by
acting in

80

--------------------------------------------------------------------------------

 

reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, facsimile or electronic transmission or similar
writing) believed by it to be genuine or to be signed by the proper party or
parties.  Agent shall not be liable for any apportionment or distribution of
payments made by it in good faith and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree to return to such Lender any such
erroneous payments received by them). 

Section 11.6Indemnification.  Each Lender shall, in accordance with its Pro Rata
Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon demand
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder.  If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.

Section 11.7Right to Request and Act on Instructions.  Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

Section 11.8Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

Section 11.9Collateral Matters.  Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security

81

--------------------------------------------------------------------------------

 

Document (i) upon termination of the Loan Commitment and payment in full of all
Obligations (other than contingent indemnification obligations for which no
claim has been asserted or the known existence of a claim is reasonably likely
to be asserted), and, to the extent required by Agent in its sole discretion,
the expiration, termination or cash collateralization (to the satisfaction of
Agent) of all Swap Contracts secured, in whole or in part, by any Collateral; or
(ii) constituting property sold or disposed of as part of or in connection with
any disposition permitted under any Financing Document (it being understood and
agreed that Agent may conclusively rely without further inquiry on a certificate
of a Responsible Officer as to the sale or other disposition of property being
made in full compliance with the provisions of the Financing Documents); and
(b) subordinate any Lien granted to or held by Agent under any Security Document
to a Permitted Lien that is allowed to have priority over the Liens granted to
or held by Agent pursuant to the definition of “Permitted Liens”.  Upon request
by Agent at any time, Lenders will confirm Agent’s authority to release and/or
subordinate particular types or items of Collateral pursuant to this
Section 11.9. 

Section 11.10Agency for Perfection.  Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than Agent) obtain possession or control of any such assets, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor, shall
deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions.  Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

Section 11.11Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  Agent will notify each Lender of its receipt of any such
notice.  Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof.  Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.

Section 11.12Assignment by Agent; Resignation of Agent; Successor Agent.

(a)Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender, or (ii) any Person to whom Agent, in its
capacity as a Lender, has assigned (or will assign, in conjunction with such
assignment of agency rights hereunder) 50% or more of its Loan (such assignment
of the Loan being subject to Section 11.17(a)), in each case without the consent
of the Lenders or further consent of Borrowers.  Following any such assignment,
Agent shall give notice to the Lenders and Borrowers.  An assignment by Agent

82

--------------------------------------------------------------------------------

 

pursuant to this subsection (a) shall not be deemed a resignation by Agent for
purposes of subsection (b) below. 

(b)Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers.  Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent.  If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.

(c)Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by Borrowers
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor.  After the
retiring Agent’s resignation hereunder and under the other Financing Documents,
the provisions of this Article and Section 11.12 shall continue in effect for
the benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

Section 11.13Payment and Sharing of Payment.

(a)Revolving Loan Advances, Payments and Settlements; Interest and Fee Payments.

(i)Agent shall have the right, on behalf of Revolving Lenders to disburse funds
to Borrowers for all Revolving Loans requested or deemed requested by Borrowers
pursuant to the terms of this Agreement.  Agent shall be conclusively entitled
to assume, for purposes of the preceding sentence, that each Revolving Lender,
other than any Non-Funding Lenders, will fund its Pro Rata Share of all
Revolving Loans requested by Borrowers.  Each Revolving Lender shall reimburse
Agent on demand, in accordance with the provisions of the immediately following
paragraph, for all funds disbursed on its behalf by Agent pursuant to the first
sentence of this clause (i), or if Agent so requests, each Revolving Lender will
remit to Agent its Pro Rata Share of any Revolving Loan before Agent disburses
the same to a Borrower.  If Agent elects to require that each Revolving Lender
make funds available to Agent, prior to a disbursement by Agent to a

83

--------------------------------------------------------------------------------

 

Borrower, Agent shall advise each Revolving Lender by telephone, facsimile or
e-mail of the amount of such Revolving Lender’s Pro Rata Share of the Revolving
Loan requested by such Borrower no later than noon (Eastern time) on the date of
funding of such Revolving Loan, and each such Revolving Lender shall pay Agent
on such date such Revolving Lender’s Pro Rata Share of such requested Revolving
Loan, in same day funds, by wire transfer to the Payment Account, or such other
account as may be identified by Agent to Revolving Lenders from time to
time.  If any Lender fails to pay the amount of its Pro Rata Share of any funds
advanced by Agent pursuant to the first sentence of this clause (i) within one
(1) Business Day after Agent’s demand, Agent shall promptly notify Borrower
Representative, and Borrowers shall immediately repay such amount to Agent.  Any
repayment required by Borrowers pursuant to this Section 11.13 shall be
accompanied by accrued interest thereon from and including the date such amount
is made available to a Borrower to but excluding the date of payment at the rate
of interest then applicable to Revolving Loans.  Nothing in this Section 11.13
or elsewhere in this Agreement or the other Financing Documents shall be deemed
to require Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its commitments hereunder or to prejudice
any rights that Agent or any Borrower may have against any Lender as a result of
any default by such Lender hereunder. 

(ii)On a Business Day of each week as selected from time to time by Agent, or
more frequently (including daily), if Agent so elects (each such day being a
“Settlement Date”), Agent will advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of each such Revolving Lender’s percentage
interest of the Revolving Loan balance as of the close of business of the
Business Day immediately preceding the Settlement Date.  In the event that
payments are necessary to adjust the amount of such Revolving Lender’s actual
percentage interest of the Revolving Loans to such Lender’s required percentage
interest of the Revolving Loan balance as of any Settlement Date, the Revolving
Lender from which such payment is due shall pay Agent, without setoff or
discount, to the Payment Account before 1:00 p.m. (Eastern time) on the Business
Day following the Settlement Date the full amount necessary to make such
adjustment.  Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever.  In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the rate of interest then applicable to Revolving
Loans.

(iii)On each Settlement Date, Agent shall advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a

84

--------------------------------------------------------------------------------

 

Defaulted Lender, Agent shall be entitled to set off the funding short-fall
against that Defaulted Lender’s respective share of all payments received from
any Borrower. 

(iv)On the Closing Date, Agent, on behalf of Lenders, may elect to advance to
Borrowers the full amount of the initial Loans to be made on the Closing Date
prior to receiving funds from Lenders, in reliance upon each Lender’s commitment
to make its Pro Rata Share of such Loans to Borrowers in a timely manner on such
date.  If Agent elects to advance the initial Loans to Borrower in such manner,
Agent shall be entitled to receive all interest that accrues on the Closing Date
on each Lender’s Pro Rata Share of such Loans unless Agent receives such
Lender’s Pro Rata Share of such Loans before 3:00 p.m. (Eastern time) on the
Closing Date.

(v)It is understood that for purposes of advances to Borrowers made pursuant to
this Section 11.13, Agent will be using the funds of Agent, and pending
settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrowers pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.

(vi)The provisions of this Section 11.13(a) shall be deemed to be binding upon
Agent and Lenders notwithstanding the occurrence of any Default or Event of
Default, or any insolvency or bankruptcy proceeding pertaining to any Borrower
or any other Credit Party.

(b)[Reserved].  

(c)Return of Payments.

(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

(ii)If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to any Borrower or paid to any other Person pursuant
to any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Financing Document, Agent will not be
required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d)Defaulted Lenders.  The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Agent shall be responsible for
the failure of any Defaulted Lender to make any payment required
hereunder.  Notwithstanding anything set forth

85

--------------------------------------------------------------------------------

 

herein to the contrary, a Defaulted Lender shall not have any voting or consent
rights under or with respect to any Financing Document or constitute a “Lender”
(or be included in the calculation of “Required Lenders” hereunder) for any
voting or consent rights under or with respect to any Financing Document. 

(e)Sharing of Payments.  If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest.  Each Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
clause (e) may, to the fullest extent permitted by law, exercise all its rights
of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation).  If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this clause (e) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this clause (e) to
share in the benefits of any recovery on such secured claim.

Section 11.14Right to Perform, Preserve and Protect.  If any Credit Party fails
to perform any obligation hereunder or under any other Financing Document, Agent
itself may, but shall not be obligated to, cause such obligation to be performed
at Borrowers’ expense.  Agent is further authorized by Borrowers and the Lenders
to make expenditures from time to time which Agent, in its reasonable business
judgment, deems necessary or desirable to (a) preserve or protect the business
conducted by Borrowers, the Collateral, or any portion thereof, and/or
(b) enhance the likelihood of, or maximize the amount of, repayment of the Loan
and other Obligations.  Each Borrower hereby agrees to reimburse Agent on demand
for any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14.  Each Lender hereby agrees to indemnify Agent upon demand
for any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14, in accordance with the provisions of Section 11.6.

Section 11.15Additional Titled Agents.  Except for rights and powers, if any,
expressly reserved under this Agreement to any bookrunner, arranger or to any
titled agent named on the cover page of this Agreement, other than Agent
(collectively, the “Additional Titled Agents”), and except for obligations,
liabilities, duties and responsibilities, if any, expressly assumed under this
Agreement by any Additional Titled Agent, no Additional Titled Agent, in such
capacity, has any rights, powers, liabilities, duties or responsibilities
hereunder or under any of the other Financing Documents.  Without limiting the
foregoing, no Additional Titled Agent shall have nor be deemed to have a
fiduciary relationship with any Lender.  At any time that any Lender serving as
an Additional Titled Agent shall have transferred to any other Person (other
than any

86

--------------------------------------------------------------------------------

 

Affiliates) all of its interests in the Loan, such Lender shall be deemed to
have concurrently resigned as such Additional Titled Agent. 

Section 11.16Amendments and Waivers.

(a)No provision of this Agreement or any other Financing Document may be
materially amended, waived or otherwise modified unless such amendment, waiver
or other modification is in writing and is signed or otherwise approved by
Borrowers, the Required Lenders and any other Lender to the extent required
under Section 11.16(b); provided, however, that Agent shall be entitled, in its
sole and absolute discretion, to provide its written consent to a proposed Swap
Contract, in each case without the consent of any other Lender.

(b)In addition to the required signatures under Section 11.16(a), no provision
of this Agreement or any other Financing Document may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by the following Persons:

(i)if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or

(ii)if the rights or duties of Agent or LC Issuer are affected thereby, by Agent
and LC Issuer, as the case may be;

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or Reimbursement
Obligation or forgive any principal, interest (other than default interest) or
fees (other than late charges) with respect to any Loan or Reimbursement
Obligation; (B) postpone the date fixed for, or waive, any payment (other than
any mandatory prepayment pursuant to Section 2.1(b)(ii)) of principal of any
Loan or of any Reimbursement Obligation, or of interest on any Loan or
Reimbursement Obligation (other than default interest) or any fees provided for
hereunder (other than late charges) or postpone the date of termination of any
commitment of any Lender hereunder; (C) change the definition of the term
Required Lenders or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all of
the Collateral, authorize any Borrower to sell or otherwise dispose of all or
substantially all of the Collateral or release any Guarantor of all or any
portion of the Obligations or its Guarantee obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
provided in this Agreement or the other Financing Documents (including in
connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 11.16(b) or the definitions of the terms used in
this Section 11.16(b) insofar as the definitions affect the substance of this
Section 11.16(b);  (F) consent to the assignment, delegation or other transfer
by any Credit Party of any of its rights and obligations under any Financing
Document or release any Borrower of its payment obligations under any Financing
Document, except, in each case with respect to this clause (F), pursuant to a
merger or consolidation permitted pursuant to this Agreement; or (G) amend any
of the provisions of Section 10.7 or amend any of the definitions Pro Rata
Share, Revolving Loan Commitment, Revolving Loan Commitment Amount, Revolving
Loan Commitment Percentage

87

--------------------------------------------------------------------------------

 

or that provide for the Lenders to receive their Pro Rata Shares of any fees,
payments, setoffs or proceeds of Collateral hereunder.  It is hereby understood
and agreed that all Lenders shall be deemed directly affected by an amendment,
waiver or other modification of the type described in the preceding clauses (C),
(D), (E), (F) and (G) of the preceding sentence.

(c)[Reserved].

Section 11.17Assignments and Participations.

(a)Assignments.

(i)Any Lender may at any time assign to one or more Eligible Assignees all or
any portion of such Lender’s Loan together with all related obligations of such
Lender hereunder; provided, however, that, so long as no Default or Event of
Default has occurred and is continuing, Agent will give notice to Borrower
Representative and Borrower Representative’s consent shall be required (such
consent not to be unreasonably withheld, conditioned or delayed) for such an
assignment; provided further, however, that neither notice nor consent shall not
be required for any assignment to (A) a Lender, (B) an Affiliate of a Lender,
(C) an Approved Fund or (D) any Person (other than a natural person) that is
acquiring all or substantially all of such Lender’s loan portfolio.  Borrower
Representative shall provide or withhold its consent to Agent within ten (10)
Business Days of being given such notice, and failure to provide a response
shall be deemed to be consent to the assignment.  Notwithstanding the foregoing,
for any assignment requiring Borrower Representative’s consent that Borrower
Representative duly withholds in accordance with this Section 11.17(a)(i), such
assignment, at the option of the Lender and Eligible Assignee acting together by
giving notice to the Borrowers and Agent, will still be given full effect and
consummated and, in such case, the Borrowers shall no longer be obligated to pay
the fees required under Section 2.2(f) hereof.  Except as Agent may otherwise
agree, the amount of any such assignment (determined as of the date of the
applicable Assignment Agreement or, if a “Trade Date” is specified in such
Assignment Agreement, as of such Trade Date) shall be in a minimum aggregate
amount equal to $1,000,000 or, if less, the assignor’s entire interests in the
outstanding Loan; provided, however, that, in connection with simultaneous
assignments to two or more related Approved Funds, such Approved Funds shall be
treated as one assignee for purposes of determining compliance with the minimum
assignment size referred to above.  Borrowers and Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned to an Eligible Assignee until Agent shall have received
and accepted an effective Assignment Agreement executed, delivered and fully
completed by the applicable parties thereto and a processing fee of $3,500 to be
paid by the assigning Lender; provided, however, that only one processing fee
shall be payable in connection with simultaneous assignments to two or more
related Approved Funds.

(ii)From and after the date on which the conditions described above have been
met, (A) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a

88

--------------------------------------------------------------------------------

 

Lender hereunder, and (B) the assigning Lender, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment
Agreement, shall be released from its rights and obligations hereunder (other
than those that survive termination pursuant to Section 12.1).  Upon the request
of the Eligible Assignee (and, as applicable, the assigning Lender) pursuant to
an effective Assignment Agreement, each Borrower shall execute and deliver to
Agent for delivery to the Eligible Assignee (and, as applicable, the assigning
Lender) Notes in the aggregate principal amount of the Eligible Assignee’s Loan
(and, as applicable, Notes in the principal amount of that portion of the
principal amount of the Loan retained by the assigning Lender).  Upon receipt by
the assigning Lender of such Note, the assigning Lender shall return to Borrower
Representative any prior Note held by it. 

(iii)Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount of the Loan owing to, such Lender pursuant to the terms hereof.  The
entries in such register shall be conclusive, and Borrower, Agent and Lenders
may treat each Person whose name is recorded therein pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  Such register shall be available for inspection by
Borrower and any Lender, at any reasonable time upon reasonable prior notice to
Agent.

(iv)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(v)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loan via an electronic settlement system acceptable
to Agent as designated in writing from time to time to the Lenders by Agent (the
“Settlement Service”).  At any time when the Agent elects, in its sole
discretion, to implement such Settlement Service, each such assignment shall be
effected by the assigning Lender and proposed assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be consistent with the other provisions of this Section 11.17(a).  Each
assigning Lender and proposed Eligible Assignee shall comply with the
requirements of the Settlement Service in connection with effecting any
assignment of Loan pursuant to the Settlement Service.  With the prior written
approval of Agent, Agent’s approval of such Eligible Assignee shall be deemed to
have been automatically granted with respect to any transfer effected through
the Settlement Service.  Assignments and assumptions of the Loan shall be
effected by the provisions otherwise set forth herein until Agent notifies
Lenders of the Settlement Service as set forth herein.

89

--------------------------------------------------------------------------------

 

(b)Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower’s Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a “Participant”).  In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder, and
(iii) all amounts payable by each Borrower shall be determined as if such Lender
had not sold such participation and shall be paid directly to such Lender.  Each
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, however, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 11.5. 

(c)Replacement of Lenders.  Within thirty (30) days after: (i) receipt by Agent
of notice and demand from any Lender for payment of additional costs as provided
in Section 2.8(d), which demand shall not have been revoked, (ii) any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), (iii) any
Lender is a Defaulted Lender, and the circumstances causing such status shall
not have been cured or waived; or (iv) any failure by any Lender to consent to a
requested amendment, waiver or modification to any Financing Document in which
Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender, or each Lender affected thereby, is
required with respect thereto (each relevant Lender in the foregoing clauses (i)
through (iv) being an “Affected Lender”) each of Borrower Representative and
Agent may, at its option, notify such Affected Lender and, in the case of
Borrowers’ election, the Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender.  In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable,
of this Agreement through the date of such sale and assignment, and
(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment.  In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 11.17(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 11.17(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.17(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c)

90

--------------------------------------------------------------------------------

 

and Section 11.17(a).  Upon any such assignment and payment, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof, other than
with respect to such rights and obligations that survive termination as set
forth in Section 12.1. 

(d)Credit Party Assignments.  No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Agent and each Lender.

Section 11.18Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.

So long as Agent has not waived the conditions to the funding of Revolving Loans
set forth in Section 7.2, any Lender may deliver a notice to Agent stating that
such Lender shall cease making Revolving Loans due to the non-satisfaction of
one or more conditions to funding Loans set forth in Section 7.2, and specifying
any such non-satisfied conditions.  Any Lender delivering any such notice shall
become a non-funding Lender (a “Non-Funding Lender”) for purposes of this
Agreement commencing on the Business Day following receipt by Agent of such
notice, and shall cease to be a Non-Funding Lender on the date on which such
Lender has either revoked the effectiveness of such notice or acknowledged in
writing to each of Agent the satisfaction of the condition(s) specified in such
notice, or Required Lenders waive the conditions to the funding of such Loans
giving rise to such notice by Non-Funding Lender.  Each Non-Funding Lender shall
remain a Lender for purposes of this Agreement to the extent that such
Non-Funding Lender has Revolving Loans Outstanding in excess of $0; provided,
however, that during any period of time that any Non-Funding Lender exists, and
notwithstanding any provision to the contrary set forth herein, the following
provisions shall apply:

(a)For purposes of determining the Pro Rata Share of each Revolving Lender under
clause (c) of the definition of such term, each Non-Funding Lender shall be
deemed to have a Revolving Loan Commitment Amount as in effect immediately
before such Lender became a Non-Funding Lender.

(b)Except as provided in clause (a) above, the Revolving Loan Commitment Amount
of each Non-Funding Lender shall be deemed to be $0.

(c)The Revolving Loan Commitment at any date of determination during such period
shall be deemed to be equal to the sum of (i) the aggregate Revolving Loan
Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of such
date plus (ii) the aggregate Revolving Loan Outstandings of all Non-Funding
Lenders as of such date.

(d)[Reserved]

(e)Agent shall have no right to make or disburse Revolving Loans for the account
of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay interest, fees,
expenses and other charges of any Credit Party, other than reimbursement
obligations that have arisen pursuant to Section 2.5(c) in respect of Letters of
Credit issued at the time such Non-Funding Lender was not then a Non-Funding
Lender.

91

--------------------------------------------------------------------------------

 

(f)Agent shall have no right to (i) make or disburse Revolving Loans as provided
in Section 2.1(b)(i) for the account of any Revolving Lender that was a
Non-Funding Lender at the time of issuance of any Letter of Credit for which
funding or reimbursement obligations have arisen pursuant to Section 2.5(c), or
(ii) assume that any Revolving Lender that was a Non-Funding Lender at the time
of issuance of such Letter of Credit will fund any portion of the Revolving
Loans to be funded pursuant to Section 2.5(c) in respect of such Letter of
Credit.  In addition, no Revolving Lender that was a Non-Funding Lender at the
time of issuance of any Letter of Credit for which funding or reimbursement
obligations have arisen pursuant to Section 2.5(c), shall have an obligation to
fund any portion of the Revolving Loans to be funded pursuant to Section 2.5(c)
in respect to such Letter of Credit, or to make any payment to Agent or the L/C
Issuer, as applicable, under Section 2.5(f)(ii) in respect of such Letter of
Credit, or be deemed to have purchased any interest or participation in such
Letter of Credit from Agent or the L/C Issuer, as applicable, under
Section 2.5(f)(i). 

(g)To the extent that Agent applies proceeds of Collateral or other payments
received by Agent to repayment of Revolving Loans pursuant to Section 10.7, such
payments and proceeds shall be applied first in respect of Revolving Loans made
at the time any Non-Funding Lenders exist, and second in respect of all other
outstanding Revolving Loans.

Section 11.19Buy-Out Upon Refinancing.  MCF shall have the right to purchase
from the other Lenders all of their respective interests in the Loan at par in
connection with any refinancing of the Loan upon one or more new economic terms,
but which refinancing is structured as an amendment and restatement of the Loan
rather than a payoff of the Loan.

Section 11.20Definitions.

  As used in this Article 11, the following terms have the following meanings:

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any Person (other than a natural person) that is acquiring
all or substantially all of such Lender’s loan portfolio and (e) any other
Person (other than a natural person) approved by

92

--------------------------------------------------------------------------------

 

Agent; provided, however, that notwithstanding the foregoing, (x) ”Eligible
Assignee” shall not include any Borrower or any of a Borrower’s Affiliates, and
(y) no proposed assignee intending to assume all or any portion of the Revolving
Loan Commitment shall be an Eligible Assignee unless such proposed assignee
either already holds a portion of such Revolving Loan Commitment, or has been
approved as an Eligible Assignee by Agent.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

ARTICLE 12 - MISCELLANEOUS

Section 12.1Survival.  All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents and the other
Operative Documents.  The provisions of Section 2.9 and Articles 11 and 12 shall
survive the payment of the Obligations (both with respect to any Lender and all
Lenders collectively) and any termination of this Agreement and any judgment
with respect to any Obligations, including any final foreclosure judgment with
respect to any Security Document, and no unpaid or unperformed, current or
future, Obligations will merge into any such judgment.

Section 12.2No Waivers.  No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by
law.  Any reference in any Financing Document to the “continuing” nature of any
Event of Default shall not be construed as establishing or otherwise indicating
that any Borrower or any other Credit Party has the independent right to cure
any such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

Section 12.3Notices.

(a)All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the

93

--------------------------------------------------------------------------------

 

purpose by notice to Agent and Borrower Representative; provided, however, that
notices, requests or other communications shall be permitted by electronic means
only in accordance with the provisions of Section 12.3(b) and (c).  Each such
notice, request or other communication shall be effective (i) if given by
facsimile, when such notice is transmitted to the facsimile number specified by
this Section and the sender receives a confirmation of transmission from the
sending facsimile machine, or (ii) if given by mail, prepaid overnight courier
or any other means, when received or when receipt is refused at the applicable
address specified by this Section 12.3(a). 

(b)Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved from time to time by Agent, provided,
however, that the foregoing shall not apply to notices sent directly to any
Lender if such Lender has notified the Agent that it is incapable of receiving
notices by electronic communication.  The Agent or Borrower Representative may,
in their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by it,
provided, however, that approval of such procedures may be limited to particular
notices or communications.

(c)Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

Section 12.4Severability.  In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 12.5Headings.  Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.

Section 12.6Confidentiality.

(a)[Reserved]

(b)The Agent and each Lender acknowledge that US securities laws prohibit any
Person who has received from an issuer any material, non-public information from
purchasing or selling securities of such issuer or from communicating such
information to any

94

--------------------------------------------------------------------------------

 

other Person under circumstances in which it is reasonably foreseeable that such
Person is likely to purchase or sell such securities.  As a result of the
Borrowers’ providing certain of the financial information required by this
Agreement to the Agent and the Lenders, the Agent and the Lenders may be in
possession of material, non-public information pertaining to the
Borrowers.  Accordingly, the Agent and each Lender agree not to (i) communicate
any of such information to any other Person under circumstances in which it is
reasonably foreseeable that such Person is likely to purchase or sell any of the
Parent’s securities and (ii) purchase or sell any of the Parent’s securities
unless and until such information has been publicly disclosed by the Parent. 

(c)In addition  to the obligation set forth in Section 12.6(b), Agent and each
Lender shall hold all non-public information regarding the Credit Parties and
their respective businesses identified as such by Borrowers and obtained by
Agent or any Lender pursuant to the requirements hereof in accordance with such
Person’s customary procedures for handling information of such nature, except
that disclosure of such information may be made (i) to their respective agents,
employees, Subsidiaries, Affiliates, attorneys, auditors, professional
consultants, rating agencies, insurance industry associations and portfolio
management services, (ii) to prospective transferees or purchasers of any
interest in the Loans, the Agent or a Lender, provided, however, that any such
Persons are bound by obligations of confidentiality, (iii) as required by Law,
subpoena, judicial order or similar order and in connection with any litigation,
(iv) as may be required in connection with the examination, audit or similar
investigation of such Person, and (v) to a Person that is a trustee, investment
advisor or investment manager, collateral manager, servicer, noteholder or
secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization. For the purposes of this Section, “Securitization”
shall mean (A) the pledge of the Loans as collateral security for loans to a
Lender, or (B) a public or private offering by a Lender or any of its Affiliates
or their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the
Loans.  Confidential information shall not include information that
either:  (y) is in the public domain, or becomes part of the public domain after
disclosure to such Person through no fault of such Person, or (z) is disclosed
to such Person by a Person other than a Credit Party, provided, however, Agent
does not have actual knowledge that such Person is prohibited from disclosing
such information.  The obligations of Agent and Lenders under this Section 12.6
shall supersede and replace the obligations of Agent and Lenders under any
confidentiality agreement in respect of this financing executed and delivered by
Agent or any Lender prior to the date hereof.

Section 12.7Waiver of Consequential and Other Damages.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

95

--------------------------------------------------------------------------------

 

Section 12.8GOVERNING LAW; SUBMISSION TO JURISDICTION. 

(a)THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL DISPUTES
AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MARYLAND, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

(b)EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN THE COUNTY OF MONTGOMERY, STATE OF MARYLAND AND IRREVOCABLY
AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS.  EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

(c)Each Borrower, Agent and each Lender agree that each Loan (including those
made on the Closing Date) shall be deemed to be made in, and the transactions
contemplated hereunder and in any other Financing Document shall be deemed to
have been performed in, the State of Maryland.

Section 12.9WAIVER OF JURY TRIAL.  (a) EACH BORROWER, AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER, AGENT AND
EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

(b)[Reserved].

96

--------------------------------------------------------------------------------

 

Section 12.10Publication; Advertisement. 

(a)Publication.  No Credit Party will directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of MCF or any of its Affiliates or any reference to this Agreement or
the financing evidenced hereby, in any case except (i) as may be required in
order to comply with the rules and regulations of filings made with the
Securities and Exchange Commission, (ii) as required by Law, subpoena or
judicial or similar order, in which case the applicable Credit Party shall give
Agent prior written notice of such publication or other disclosure, or
(iii) with MCF’s prior written consent.

(b)Advertisement.  Each Lender and each Credit Party hereby authorizes MCF to
publish the name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication.  In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date.  With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.

Section 12.11Counterparts; Integration.  This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  Signatures by facsimile or by electronic mail delivery of
an electronic version of any executed signature page shall bind the parties
hereto.  This Agreement and the other Financing Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

Section 12.12No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 12.13Lender Approvals.  Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

97

--------------------------------------------------------------------------------

 

Section 12.14Expenses; Indemnity. 

(a)Borrowers hereby agree to promptly pay (i) all reasonable and documented
costs and expenses of Agent (including, without limitation, the reasonable and
documented fees, costs and expenses of counsel to, and independent appraisers
and consultants retained by Agent) in connection with the examination, review,
due diligence investigation, documentation, negotiation, closing and syndication
of the transactions contemplated by the Financing Documents, in connection with
the performance by Agent of its rights and remedies under the Financing
Documents and in connection with the continued administration of the Financing
Documents including (A) any amendments, modifications, consents and waivers to
and/or under any and all Financing Documents, and (B) any periodic public record
searches conducted by or at the request of Agent (including, without limitation,
title investigations, UCC searches, fixture filing searches, judgment, pending
litigation and tax lien searches and searches of applicable corporate, limited
liability, partnership and related records concerning the continued existence,
organization and good standing of certain Persons); (ii) without limitation of
the preceding clause (i), all reasonable and documented costs and expenses of
Agent in connection with the creation, perfection and maintenance of Liens
pursuant to the Financing Documents; (iii) without limitation of the preceding
clause (i), all reasonable and documented costs and expenses of Agent in
connection with (A) protecting, storing, insuring, handling, maintaining or
selling any Collateral, (B) any litigation, dispute, suit or proceeding relating
to any Financing Document, and (C) any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all of the Financing
Documents; (iv) without limitation of the preceding clause (i), all reasonable
and documented costs and expenses of Agent in connection with Agent’s
reservation of funds in anticipation of the funding of the initial Loans to be
made hereunder; and (v) all documented costs and expenses incurred by Lenders in
connection with any litigation, dispute, suit or proceeding relating to any
Financing Document and in connection with any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all Financing
Documents, whether or not Agent or Lenders are a party thereto.  If Agent or any
Lender uses in-house counsel for any of these purposes, Borrowers further agree
that the Obligations include reasonable charges for such work.

(b)Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or

98

--------------------------------------------------------------------------------

 

previously owned, leased or operated by Borrower, any Subsidiary or any other
Person of any Hazardous Materials, (B) arising out of or relating to the offsite
disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans and Letters
of Credit, except that Borrower shall have no obligation hereunder to an
Indemnitee with respect to any liability resulting from the gross negligence or
willful misconduct of such Indemnitee, as determined by a final non-appealable
judgment of a court of competent jurisdiction.  To the extent that the
undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them. 

(c)Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

Section 12.15[Reserved].

Section 12.16Reinstatement.  This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

Section 12.17Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrowers and Agent and each Lender and their respective
successors and permitted assigns.

99

--------------------------------------------------------------------------------

 

Section 12.18USA PATRIOT Act Notification.  Agent (for itself and not on behalf
of any Lender) and each Lender hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act. 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

 

100

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

BORROWERS:

GOODMAN NETWORKS INCORPORATED

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Multiband Field Services, Incorporated

 

 

 

 

By:

 

 

Name:  

 

 

Title:  

 

 

 

 

 

GOODMAN NETWORKS SERVICES, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Goodman Networks Incorporated

 

 

 

 

 

 

 

 

 

 

 

Attention:  

 

 

 

Telephone:  

 

 

 

Facsimile:  

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Haynes and Boone, LLP

 

 

 

2323 Victory Avenue

 

 

 

Suite 700

 

 

 

Dallas, TX 75219

 

 

 

Attention:   Monika Singh Sanford

 

 

 

Telephone:  (214) 651-5141

 

 

 

Facsimile:  (214) 200-0677

 

 

 

 

AGENT:

MIDCAP FINANCIAL TRUST

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

____________________________(SEAL)

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 

 

 

 

Address:

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn:  Account Manager for Goodman Networks transaction

 

Facsimile:  301-941-1450

 

 

 

 

Copying, for notice purposes only:

 

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn:  General Counsel

 

Facsimile:  301-941-1450

 

 

 

 

Payment Account Designation

 

 

 

 

Wells Fargo Bank, National Association (McLean, VA)

 

R3076-03E

 

1753 Pinnacle Drive

 

McLean, VA  22102

 

ABA #:  121-000-248

 

Swift Code: WFBIUS6S

 

Account Name:  MidCap Funding X Trust - Collections

 

Account #:  4509127528

 

 

 

LENDER:

MIDCAP FINANCIAL TRUST

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

____________________________(SEAL)

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 

 

 

 

--------------------------------------------------------------------------------

(Signature Page to Credit and Security Agreement)

 

 

 

 

Address:

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn:  Account Manager for Goodman Networks transaction

 

Facsimile:  301-941-1450

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEXES, EXHIBITS AND SCHEDULES

ANNEXES

 

Annex A

Commitment Annex

 

EXHIBITS

 

Exhibit A

[Reserved]

Exhibit B

Form of Compliance Certificate

Exhibit C

Borrowing Base Certificate

Exhibit D

Form of Notice of Borrowing

Exhibit E

[Reserved]

 

SCHEDULES

 

Schedule 2.1

[Reserved]

Schedule 3.1

Existence, Organizational ID Numbers, Foreign Qualification, Prior Names

Schedule 3.4

Capitalization

Schedule 3.6

Litigation

Schedule 3.17

Material Contracts

Schedule 3.18

Environmental Compliance

Schedule 3.19

Intellectual Property

Schedule 4.4

Insurance

Schedule 4.9

Litigation, Governmental Proceedings and Other Notice Events

Schedule 5.1

Debt; Contingent Obligations

Schedule 5.2

Liens

Schedule 5.7

Permitted Investments

Schedule 5.8

Affiliate Transactions

Schedule 5.11

Business Description

Schedule 5.14

Deposit Accounts and Securities Accounts

Schedule 7.4

Post-Closing Obligations

Schedule 9.1

Collateral

Schedule 9.2

Location of Collateral

 

 

 

 

--------------------------------------------------------------------------------

 

Annex A to Credit Agreement (Commitment Annex)

 

Lender

 

Revolving Loan Commitment Amount

 

Revolving Loan Commitment Percentage

MidCap Financial Trust

 

$25,000,000

 

100%

TOTALS

 

$25,000,000

 

100%

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A to Credit Agreement (Reserved)

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B to Credit Agreement (Compliance Certificate)

COMPLIANCE CERTIFICATE

Date:  __________, 201__

This Compliance Certificate is given by _____________________, a Responsible
Officer of ________________ (the “Borrower Representative”), pursuant to that
certain Credit and Security Agreement dated as of ____________, 201__ among the
Borrower Representative, ____________________ and any additional Borrower that
may hereafter be added thereto (collectively, “Borrowers”), MidCap Financial
Trust, individually as a Lender and as Agent, and the financial institutions or
other entities from time to time parties hereto, each as a Lender (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

(a)the financial statements delivered with this certificate in accordance with
Section 4.1 of the Credit Agreement fairly present in all material respects the
results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements;

(b)I have reviewed the terms of the Credit Agreement and have made, or caused to
be made under my supervision, a review in reasonable detail of the transactions
and conditions of Borrowers and their Consolidated Subsidiaries during the
accounting period covered by such financial statements and such review has not
disclosed the existence during or at the end of such accounting period, and I
have no knowledge of the existence as of the date hereof, of any condition or
event that constitutes a Default or an Event of Default, except as set forth in
Schedule 1 hereto, which includes a description of the nature and period of
existence of such Default or an Event of Default and what action Borrowers have
taken, are undertaking and propose to take with respect thereto;

(c)except as noted on Schedule 2 attached hereto, the Credit Agreement contains
a complete and accurate list of all business locations of Credit Parties and all
names under which Borrowers and Guarantors currently conduct business;
Schedule 2 specifically notes any changes in the names under which any Borrower
or Guarantor conduct business;

(d)except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against any
Credit Parties or any Collateral or (ii) any failure of any Borrower or
Guarantors to make required payments of withholding or other tax obligations of
any Borrower or Guarantors during the accounting period to which the attached
statements pertain or any subsequent period.

(e)Schedule 5.14 to the Credit Agreement contains a complete and accurate
statement of all deposit accounts and investment accounts maintained by
Borrowers and Guarantors;

Exhibit B – Page 1

--------------------------------------------------------------------------------

 

(f)except as noted on Schedule 4 attached hereto and Schedule 3.6 to the Credit
Agreement, the undersigned has no knowledge of any current, pending or
threatened: (i) litigation against any Borrower or Guarantor; (ii)inquiries,
investigations or proceedings concerning the business affairs, practices,
licensing or reimbursement entitlements of any Borrower or Guarantor; or (iii)
any default by any Credit Party under any Material Contract to which it is a
party. 

(g)except as noted on Schedule 5 attached hereto, no Credit Party has acquired,
by purchase, by the approval or granting of any application for registration
(whether or not such application was previously disclosed to Agent by Borrowers)
or otherwise, any Intellectual Property that is registered with any United
States or foreign Governmental Authority, or has filed with any such United
States or foreign Governmental Authority, any new application for the
registration of any Intellectual Property, or acquired rights under a license as
a licensee with respect to any such registered Intellectual Property (or any
such application for the registration of Intellectual Property) owned by another
Person, that has not previously been reported to Agent on Schedule 3.17 to the
Credit Agreement or any Schedule 5 to any previous Compliance Certificate
delivered by the Company to Agent.

(h)except as noted on Schedule 6 attached hereto, no Borrower or Guarantor has
acquired, by purchase or otherwise, any Chattel Paper, Letter of Credit Rights,
Instruments, Documents or Investment Property that has not previously been
reported to Agent on any Schedule 6 to any previous Compliance Certificate
delivered by Borrower Representative to Agent.

(i)except as noted on Schedule 7 attached hereto, no Credit Party is aware of
any commercial tort claim with a value in excess of $50,000 that has not
previously been reported to Agent on any Schedule 7 to any previous Compliance
Certificate delivered by Borrower Representative to Agent.

(j)Borrowers and Guarantors (if any) are in compliance with the covenants
contained in Article 6 of the Credit Agreement, and in any Guarantee
constituting a part of the Financing Documents, as demonstrated by the
calculation of such covenants below, except as set forth below; in determining
such compliance, the following calculations have been made:  [See attached
worksheets].  Such calculations and the certifications contained therein are
true, correct and complete.

(k)Credit Parties are in compliance with the terms and conditions of the Senior
Note Documents and there exists no “Default” or “Event of Default” (as such two
terms are used in the Senior Note Documents) under the Senior Note Documents.

[Signature page follows]

 

 

 

 

--------------------------------------------------------------------------------

 

The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.

 

 

Sincerely,

 

 

GOODMAN NETWORKS INCORPORATED

 

By:

 

 

Name:  

 

 

Title:  

 

 

 

 



Exhibit B – Page 3

--------------------------------------------------------------------------------

 

Covenant Compliance:

 

 

 

Minimum Liquidity required under the Credit Agreement

$5,000,000

 

 

Actual Minimum Liquidity

$

 

 

 

In Compliance

Yes/No

 

 

 

Exhibit B – Page 4

--------------------------------------------------------------------------------

 

Exhibit C to Credit Agreement (Borrowing Base Certificate)

 

 

 

--------------------------------------------------------------------------------

 

Exhibit D to Credit Agreement (Notice of Borrowing)

NOTICE OF BORROWING

This Notice of Borrowing is given by _____________________, a Responsible
Officer of Goodman Networks Incorporated (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement dated as of ____________,
2016 among the Borrower Representative, _____________ and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap
Financial Trust, individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to on _______________, 201__ borrow $_______________ of
Loans on _____________, 201__.  Attached is a Borrowing Base Certificate
complying in all respects with the Credit Agreement and confirming that, after
giving effect to the requested advance, the Revolving Loan Outstandings will not
exceed the Revolving Loan Limit.

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects) as of the date hereof, except to the
extent such representation or warranty relates to a specific date, in which case
such representation or warranty is true, correct and complete as of such earlier
date, and (c) no Default or Event of Default has occurred and is continuing on
the date hereof.

Borrowers and Guarantors (if any) are in compliance with the Minimum Liquidity
covenant contained in Article 6 of the Credit Agreement, as demonstrated by the
calculation of such covenant below; in determining such compliance, the
following calculations have been made:  [See attached worksheets].  Such
calculations and the certifications contained therein are true, correct and
complete.

Covenant Compliance:

 

 

 

Minimum Liquidity required under the Credit Agreement

$5,000,000

 

 

Actual Minimum Liquidity

$

 

 

 

In Compliance

Yes/No

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.

 

 

Sincerely,

 

 

GOODMAN NETWORKS INCORPORATED

 

By:

 

 

Name:  

 

 

Title:  

 

 

 

 

Exhibit D – Page 2

--------------------------------------------------------------------------------

 

Exhibit E to Credit Agreement ([RESERVED])

[RESERVED]

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2.1 - Amortization

[Reserved]

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3.1 – Existence, Organizational ID Numbers, Foreign Qualification,
Prior Names;

 

Borrower

Prior Names

Type of Entity /    State of Formation

States Qualified

State Org. ID Number

Federal Tax ID Number

Place of Business /

Address

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7.4 – Post Closing Requirements

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

1. As soon as possible, but in any case on or before August 12, 2016, Borrower
shall deliver to Agent an Additional Insured, Notice of Cancellation and
Lender’s Loss Payable endorsements and/or declaration pages acceptable to the
Agent, such insurances to be in compliance with Section 4.4 of this Agreement.

2.As soon as possible, but in any case within sixty (60) days of the Closing
Date, Borrowers shall cause to be delivered to Agent a current certificate of
good standing or status in each of the following jurisdictions where such
Borrower is qualified to do business as a foreign entity as set forth below:

Goodman Networks Incorporated – Illinois, Massachusetts and Oklahoma.

Multiband Field Services, Incorporated – Arkansas, Illinois, Kentucky,
Louisiana, Massachusetts, New Hampshire, Oklahoma and Tennessee.

3.Borrowers shall use commercial best efforts to cause each landlord,
warehouseman or mortgagee, as applicable, for each location which any Borrower
has Collateral and/or books and records located to execute and deliver a
landlord, warehouseman or mortgagee agreement acceptable in form and substance
to Agent in form and substance to Agent within sixty (60) days after the Closing
Date.

4.Within ninety (90) days of the Closing Date, Borrowers shall close each of the
deposit accounts with PNC Bank, National Association (the “PNC Accounts”),
existing on the date hereof and (i) transfer the balances thereof to either (i)
the Payment Account or (ii) to other deposit accounts, each such account having
a fully executed Deposit Account Control Agreement with respect thereto, with
another reputable national bank with which such Borrower maintains the such
deposit account(s).

5.Within five (5) days of the closing of the PNC Accounts and the opening of the
accounts referenced in paragraph 4 above, Credit Parties shall deliver an
updated and final Schedule 5.14 (Deposit Accounts and Securities Accounts)
containing the Lockbox Account and all other accounts required to be opened
pursuant to the Agreement.

6.On or before December 31, 2016, Borrowers shall dissolve or cause to be
dissolved its Subsidiaries Goodman Networks GmBH and Multiband Special Purpose,
LLC and provide evidence of such dissolutions to Agent.  Borrowers represent,
warrant and covenant that Goodman Networks GmBH and Multiband Special Purpose,
LLC (i) hold no assets on the date hereof, and will continue to hold no assets
until they are dissolved and (ii) are not operating companies.

7.As soon as possible, but in any case within the earlier of (i) one (1)
business day of receiving the same and (ii) on or before December 31, 2016,
Borrowers

 

--------------------------------------------------------------------------------

 

shall provide copies of the renewed, current and unexpired licenses or permits
that were listed in paragraph 27 of the Information Certificate delivered in
connection with closing but expired as of the Closing Date. 

Borrowers’ failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.

 

 

 

Exhibit D – Page 2

--------------------------------------------------------------------------------

 

Schedule 9.1 – Collateral

The Collateral consists of all of each Borrower’s assets, including without
limitation, all of Borrower’s right, title and interest in and to the following,
whether now owned or hereafter created, acquired or arising:

 

(a)

all goods, Accounts, equipment (as defined in the UCC), Inventory, contract
rights or rights to payment of money, leases, license agreements, franchise
agreements, General Intangibles, commercial tort claims (as defined in the UCC),
documents (as defined in the UCC), instruments (as defined in the UCC, including
any promissory notes), chattel paper (as defined in the UCC, whether tangible or
electronic), cash, money, deposit accounts (as defined in the UCC), securities
accounts (as defined in the UCC), fixtures (as defined in the UCC), letter of
credit rights (as defined in the UCC), letters of credit (as defined in the UCC,
whether or not the letter of credit is evidenced by a writing), securities (as
defined in the UCC), and all other investment property (as defined in the UCC),
supporting obligations (as defined in the UCC), and financial assets (as defined
in the UCC), and oil, gas, and other minerals before extraction, all insurance
policies relating to the foregoing or otherwise and the right to receive refunds
of unearned insurance premiums under those policies, all of the foregoing
whether now owned or hereafter acquired, wherever located, provided, that the
amount of equity interests of any Controlled Foreign Corporation pledged by any
Borrower as Collateral hereunder shall be limited to 65% of the issued and
outstanding equity interests of such Controlled Foreign Corporation;

 

(b)

all of each Borrower’s books and records evidencing or relating to any of the
foregoing; and

 

(c)

any and rights, remedies, Guarantees, and security interests in respect of the
foregoing, all rights of enforcement and collection, and all rights under the
Financing Documents in respect of the foregoing, all information and data
compiled or derived by any Borrower or to which any Borrower is entitled in
respect of or related to the foregoing, and any and all claims, rights and
interests in any of the above and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing.

 

 